As filed with the SEC on July 26, 2012. Registration No. 2-89558 Registration No. 811-3971 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 44 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 51 PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT (Exact Name of Registrant) PRUCO LIFE INSURANCE COMPANY (Name of Depositor) 213 Washington Street Newark, New Jersey 07102 (800) 778-2255 (Address and telephone number of principal executive offices) Sun-Jin Moon Vice President and Assistant Secretary Pruco Life Insurance Company 213 Washington Street Newark, New Jersey 07102 (Name and address of agent for service) Copy to: Christopher E. Palmer, Esq. Goodwin Procter LLP 901 New York Avenue, N.W. Washington, D.C. 20001 It is proposed that this filing will become effective (check appropriate space): ■ immediately upon filing pursuant to paragraph (b) of Rule 485 □on pursuant to paragraph (b) of Rule 485 (date) 60 days after filing pursuant to paragraph (a)(1) of Rule 485 □ on pursuant to paragraph (a)(1) of Rule 485 (date) ■ This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. PART A: INFORMATION REQUIRED IN THE PROSPECTUS EXPLANATORY NOTE: Registrant is filing this Post-Effective Amendment No. 44 to Registration Statement No. 2-89558 for the purpose of including in the Registration Statement a revised Statement of Additional Information, including restated financial statements filed therewith, and Part C. This Post-Effective Amendment No. 44 incorporates by reference the information contained in Part A of Post-Effective Amendment No. 43, filed on April 23, 2012. PART B: INFORMATION REQUIRED IN THE STATEMENT OF ADDITIONAL INFORMATION STATEMENT OF ADDITIONAL INFORMATION Pruco Life Variable Appreciable Account Pruco Life Insurance Company Variable Appreciable Life ® Insurance Contracts This Statement of Additional Information is not a prospectus.Please review the Variable Appreciable Life® prospectus (the “prospectus”), which contains information concerning the Contracts described above.You may obtain a copy of the prospectus without charge by calling us at 1-800-778-2255. You can also view the Statement of Additional Information located with the prospectus at www.prudential.com, or request a copy by writing to us. The defined terms used in this Statement of Additional Information are as defined in the prospectus. Pruco Life Insurance Company 213 Washington Street Newark, New Jersey 07102 The Statement of Additional Information is dated May 1, 2012, supplemented July 26, 2012.The date of the related prospectus is May 1, 2012. TABLE OF CONTENTS Page GENERAL INFORMATION AND HISTORY 1 Description of Pruco Life Insurance Company 1 Control of Pruco Life Insurance Company 1 State Regulation 1 Records 1 Services and Third Party Administration Agreements 1 INITIAL PREMIUM PROCESSING 2 ADDITIONAL INFORMATION ABOUT OPERATION OF CONTRACTS 3 Legal Considerations Relating to Sex-Distinct Premiums and Benefits 3 Sales to Persons 14 Years of Age or Younger 3 How a Type A and B Contract's Death Benefit Will Vary 3 Right to Exchange a Contract for a Fixed-Benefit Insurance Policy 4 Reports to Contract Owners 4 UNDERWRITING PROCEDURES 4 ADDITIONAL INFORMATION ABOUT CONTRACTS IN DEFAULT 5 DISTRIBUTION AND COMPENSATION 5 EXPERTS 7 PERFORMANCE DATA 7 Average Annual Total Return 7 Non-Standard Total Return 7 Money Market Subaccount Yield 8 FINANCIAL STATEMENTS 8 GENERAL INFORMATION AND HISTORY Description of Pruco Life Insurance Company Pruco Life Insurance Company ("Pruco Life", “us”, “we”, or “our”) is a stock life insurance company, organized on December 23, 1971 under the laws of the State of Arizona.It is licensed to sell life insurance and annuities in the District of Columbia, Guam, and in all states except New York.Pruco Life’s principal Executive Office is located at 213 Washington Street, Newark, New Jersey 07102. Control of Pruco Life Insurance Company Pruco Life is a wholly-owned subsidiary of The Prudential Insurance Company of America ("Prudential"), a New Jersey stock life insurance company that has been doing business since October 13, 1875.Prudential is an indirect wholly-owned subsidiary of Prudential Financial, Inc. (“Prudential Financial”), a New Jersey insurance holding company for financial services businesses offering a wide range of insurance, investment management, and other financial products and services.The principal Executive Office each of Prudential and Prudential Financial is Prudential Plaza, 751 Broad Street, Newark, New Jersey 07102. As Pruco Life’s ultimate parent, Prudential Financial exercises significant influence over the operations and capital structure of Pruco Life and Prudential.However, neither Prudential Financial, Prudential, nor any other related company has any legal responsibility to pay amounts that Pruco Life may owe under the Contract. State Regulation Pruco Life is subject to regulation and supervision by the Department of Insurance of the State of Arizona, which periodically examines its operations and financial condition.It is also subject to the insurance laws and regulations of all jurisdictions in which it is authorized to do business. Pruco Life is required to submit annual statements of its operations, including financial statements, to the insurance departments of the various jurisdictions in which it does business to determine solvency and compliance with local insurance laws and regulations. In addition to the annual statements referred to above, Pruco Life is required to file with Arizona and other jurisdictions, a separate statement with respect to the operations of all of its variable contract accounts, in a form promulgated by the National Association of Insurance Commissioners. Records We maintain all records and accounts relating to the Account at our principal Executive Office.As presently required by the Investment Company Act of 1940, as amended, and regulations promulgated thereunder, reports containing such information as may be required under the Act or by any other applicable law or regulation will be sent to you semi-annually at your last address known to us. Services and Third Party Administration Agreements Pruco Life and Prudential have entered into a Service Agreement pursuant to which Prudential furnishes to Pruco Life various services, including preparation, maintenance, and filing of accounts, books, records, and other documents required under federal or state law, and various other accounting, administrative, and legal services, which are customarily performed by the officers and employees of Prudential.Pruco Life reimburses Prudential for its costs in providing such services.Under this Agreement, Pruco Life has reimbursed Prudential $34,382,740 in 2011, $23,382,978 in 2010, and $17,879,927 in 2009. Prudential furnishes Pruco Life the same administrative support services that it provides in the operation of its own business with regard to the payment of death claim proceeds by way of Prudential’s Alliance Account.As soon as the Pruco Life death claim is processed, the beneficiaries are furnished with an information kit that describes the settlement option and a check book on which they may write checks. Our individual life reinsurance treaties covering Pruco Life Variable Appreciable Life® Insurance provide for the reinsurance of the mortality risk on a Yearly Renewable Term basis.Reinsurance is on a first-dollar quota share basis, 1 with Pruco Life retaining 10% of the Face Amount, up to a limit of $100,000 per Contract, and the remainder is reinsured by Prudential. On June 30, 2011, Regulus Group, LLC ("Regulus"), a billing and payment services provider for Prudential, Pruco Life Insurance Company ("Pruco Life"), and Pruco Life Insurance Company of New Jersey ("Pruco Life of New Jersey"), was acquired by Columbus Acquisition Corporation which is a subsidiary of Cerberus Capital Management, L.P.In connection with this acquisition and subsequent rebranding initiative, Regulus is renamed as TransCentra, Inc. ("TransCentra") effective as of December 22, 2011.Regulus began performing administrative services for Prudential in 2009 under a temporary arrangement with Prudential and First Tennessee Bank National Association (“First Express”), which had been previously supplying such services.The services provided and the administrative Agreement between Prudential and Regulus, dated December 23, 2010, is unaffected by the Regulus acquisition.Regulus received $2,249,074 in 2011, $2,750,655 in 2010, and $223,178 in 2009 from Prudential for services rendered.TransCentra's principal business address is 4855 Peachtree Industrial Blvd, STE 245, Norcross, GA 30092. Under a previous Agreement, First Tennessee Bank National Association ("First Express") provided remittance processing services for Prudential, Pruco Life, and Pruco Life of New Jersey, and received $2,790,008 in 2009 for services rendered.First Express no longer provides the remittance processing services for Prudential, Pruco Life, and Pruco Life of New Jersey, or any of its affiliates. INITIAL PREMIUM PROCESSING In general, the invested portion of the minimum initial premium will be placed in the Contract Fund as of the later of the Contract Date and the date we receive the premium. Upon receipt of a request for life insurance from a prospective Contract Owner, we will follow certain insurance underwriting (i.e. evaluation of risk) procedures designed to determine whether the proposed insured is insurable.The process may involve such verification procedures as medical examinations and may require that further information be provided by the proposed insured before a determination can be made.A Contract cannot be issued until this underwriting procedure has been completed. These processing procedures are designed to provide temporary life insurance coverage to every prospective owner who pays the minimum initial premium at the time the request for coverage is submitted, subject to the terms of the Limited Insurance Agreement.Since a Contract cannot be issued until after the underwriting process has been completed, we will provide temporary life insurance coverage through use of the Limited Insurance Agreement.This coverage is for the total Death Benefit applied for, up to the maximum described by the Limited Insurance Agreement. The Contract Date is the date we determine the proposed insured’s Issue Age.It represents the first day of the Contract Year and the commencement of the suicide and contestable periods for purposes of the initial Face Amount of insurance. If the minimum initial premium is received on or before the Contract is issued, the premium will be applied as of the Contract Date.If an unusual delay is encountered in the underwriting procedure (for example, if a request for further information is not met promptly), the Contract Date will be 21 days prior to the date on which the Contract is physically issued.If a medical examination is required, the Contract Date will ordinarily be the date the examination is completed, subject to the same qualification as that noted above. If the initial premium paid is less than the minimum initial premium, the Contract Date will be determined as described above.Upon receipt of the balance of the minimum initial premium, the total premiums received will be applied as of the date that the minimum initial premium was satisfied. If the minimum initial premium is received after the Contract Date, it will be applied as of the date of receipt. There is one principal variation from the foregoing procedure.If permitted by the insurance laws of the state in which the Contract is issued, the Contract may be backdated up to six months. In situations where the Contract Date precedes the date that the minimum initial premium is received, charges due prior to the initial premium receipt date will be deducted from the initial premium. 2 ADDITIONAL INFORMATION ABOUT OPERATION OF CONTRACTS Legal Considerations Relating to Sex-Distinct Premiums and Benefits The Contract generally employs mortality tables that distinguish between males and females.Thus, premiums and benefits differ under Contracts issued on males and females of the same age.However, in those states that have adopted regulations prohibiting sex-distinct insurance rates, premiums and cost of insurance charges will be based on male rates, whether the insureds are male or female.In addition, employers and employee organizations considering purchase of a Contract should consult their legal advisers to determine whether purchase of a Contract based on sex-distinct actuarial tables is consistent with Title VII of the Civil Rights Act of 1964 or other applicable law. Sales to Persons 14 Years of Age or Younger Both FormA and FormB Contracts covering insureds of 14 years of age or less contain a special provision providing that the Face Amount of insurance will automatically be increased on the Contract Anniversary after the insured's 21st birthday to 150% of the initial Face Amount, so long as the Contract is not then in default.The Death Benefit will also usually increase, at the same time, by the same dollar amount.In certain circumstances, however, it may increase by a smaller amount.See How a Form A and B Contract’s Death Benefit Will Vary, below.This increase in Death Benefit will also generally increase the net amount at risk under the Contract, thus increasing the mortality charge deducted each month from amounts invested under the Contract.The automatic increase in the Face Amount of insurance may affect the level of future premium payments you can make without causing the Contract to be classified as a Modified Endowment Contract.A Contract Owner should consult with a Pruco Life representative before making unscheduled premium payments. How a Type A and B Contract's Death Benefit Will Vary There are two forms of the Contract, Form A and Form B.Moreover, in September 1986 Pruco Life began issuing revised versions of both Form A and Form B Contracts.The primary difference between the original Contract and the revised Contract is that the original Contract may become paid-up, while the Death Benefit under the revised Contract operates differently and will not become paid-up. 1. Original Contracts: (A) If a Form A Contract is chosen, the Death Benefit will not vary (except for Contracts issued on insureds of age 14 or less) regardless of the payment of additional premiums or the investment results of the selected investment options, unless the Contract becomes paid-up.The Death Benefit does reflect a deduction for the amount of any Contract Debt. (B) If a Form B Contract is chosen, the Death Benefit will vary with investment experience and premium payments. Assuming no Contract Debt, the Death Benefit under a Form B Contract will, on any day, be equal to the Face Amount of insurance plus the amount (if any) by which the Contract Fund value exceeds the applicable “Tabular Contract Fund Value” for the Contract.The “Tabular Contract Fund Value” for each Contract Year is an amount that is slightly less than the Contract Fund value that would result as of the end of such year if: (1)you paid only Scheduled Premiums; (2)you paid Scheduled Premiums when due; (3)your selected investment options earned a net return at a uniform rate of 4% per year; (4)we deducted full mortality charges based upon the 1able; (5)we deducted maximum sales load and expense charges; and (6)there was no Contract Debt. Each Contract contains a table that sets forth the Tabular Contract Fund Value as of the end of each of the first 20 years of the Contract.Tabular Contract Fund Values between Contract anniversaries are determined by interpolation. Thus, under a Form B Contract with no Contract Debt, the Death Benefit will equal the Face Amount if the Contract Fund equals the Tabular Contract Fund Value.If, due to investment results greater than a net return of 4%, or to greater than Scheduled Premiums, or to lesser than maximum charges, the Contract Fund value is a given amount greater than the Tabular Contract Fund Value, the Death Benefit will be the Face Amount plus that excess amount.If, due to investment results less favorable than a net return of 4%, the Contract Fund value is less than the Tabular Contract Fund Value, and the Contract nevertheless remains in-force because Scheduled Premiums have been paid, the 3 Death Benefit will not fall below the initial Face Amount stated in the Contract.The Death Benefit will also reflect a deduction for the amount of any Contract Debt. Any unfavorable investment experience must subsequently be offset before favorable investment results or greater than Scheduled Premiums will increase the Death Benefit. You may also increase or decrease the Face Amount of your Contract, subject to certain conditions. 2. Revised Contracts: Under the revised Contracts issued since September 1986 in approved jurisdictions, the Death Benefit will be calculated as follows: (A) Under a Form A Contract, the Death Benefit will be the greater of (1) the Face Amount; or (2) the Contract Fund divided by the net single premium per $1 of Death Benefit at the insured's Attained Age on that date.In other words, the second alternative ensures that the Death Benefit will not be less than the amount of life insurance that could be provided for an invested single premium amount equal to the amount of the Contract Fund. (B) Under a Form B Contract, the Death Benefit will be the greater of (1) the Face Amount plus the excess, if any, of the Contract Fund over the Tabular Contract Fund Value; or (2) the Contract Fund divided by the net single premium per $1 of Death Benefit at the insured's Attained Age on that date.Thus, under the revised Contracts, the Death Benefit may be increased based on the size of the Contract Fund and the insured's Attained Age and sex.This ensures that the Contract will satisfy the Internal Revenue Code's definition of life insurance.The net single premium is used only in the calculation of the Death Benefit, not for premium payment purposes.The following is a table of illustrative net single premiums for $1 of Death Benefit. Male Attained Age Net Single Premium Increase in Insurance Amount Per $1 Increase in Contract Fund Female Attained Age Net Single Premium Increase inInsurance Amount Per $1 Increase inContract Fund 5 25 35 55 65 5 25 35 55 65 Whenever the Death Benefit is determined in this way, Pruco Life reserves the right to refuse to accept further premium payments, although in practice the payment of the average of all premiums paid over the last five years will generally be allowed. You may also increase or decrease the Face Amount of your Contract, subject to certain conditions. Right to Exchange a Contract for a Fixed-Benefit Insurance Policy The only right to exchange the Contract for a fixed-benefit contract is provided by allowing Contract Owners to transfer their entire Contract Fund to the Fixed Rate Option at any time within two years of any increase in Face Amount with respect to the amount of the increase.This is done without regard to the otherwise applicable limit of four transfers per year.This conversion right will also be provided if the Series Fund or one of its Portfolios has a material change in its investment policy. Reports to Contract Owners Once each year, we will send you a statement that provides certain information pertinent to your Contract.This statement will detail values, transactions made, and specific Contract data that apply only to your particular Contract. You will also be sent annual and semi-annual reports of the Funds showing the financial condition of the Portfolios and the investments held in each Portfolio. UNDERWRITING PROCEDURES When you express interest in obtaining insurance from us, you may apply for coverage in one of two ways, via a paper application or through our Worksheet process.When using the paper application, a registered representative completes a full application and submits it to our underwriting unit to commence the underwriting process.A 4 registered representative may be an agent/broker who is a representative of Pruco Securities, LLC (“Prusec”), a broker dealer affiliate of Prudential, or in some cases, a broker dealer not directly affiliated with Prudential. When using the Worksheet process, a registered representative typically collects enough applicant information to start the underwriting process.The representative will submit the information to our New Business Department to begin processing, which includes scheduling a direct call to the applicant to obtain medical information, and to confirm other data. Regardless of which of the two underwriting processes is followed, once we receive the necessary information, which may include doctors’ statements, medical examinations from physicians or paramedical vendors, test results, and other information, we will make a decision regarding our willingness to accept the risk, and the price at which we will accept the risk.We will issue the Contract when the risk has been accepted and priced. ADDITIONAL INFORMATION ABOUT CONTRACTS IN DEFAULT When your Contract is in default, no part of your Contract Fund is available to you.Consequently, you are not able to take any loans, partial withdrawals or surrenders, or make any transfers among the investment options.In addition, during any period in which your Contract is in default, you may not change the way in which subsequent premiums are allocated or increase the amount of your insurance by increasing the Face Amount of the Contract. DISTRIBUTION AND COMPENSATION In an effort to promote the sale of our variable products (which may include the placement of our Contracts on a preferred or recommended company or product list and/or access to a broker-dealer’s registered representatives), we or Prusec may enter into compensation arrangements with certain broker-dealer firms authorized by Prusec to sell the Contract, or branches of such firms, with respect to certain or all registered representatives of such firms under which such firms may receive separate compensation or reimbursement for, among other things, training of sales personnel, marketing and / or administrative and / or other services they provide to us or our affiliates. To the extent permitted by applicable rules, laws, and regulations, Prusec may pay or allow other promotional incentives or payments in the form of cash or non-cash compensation.These arrangements may not be offered to all firms, and the terms of such arrangements may differ between firms.You should note that firms and individual registered representatives and branch managers within some firms participating in one of these compensation arrangements might receive greater compensation for selling the Contract than for selling a different Contract that is not eligible for these compensation arrangements. Pruco Life makes these promotional payments directly to or in sponsorship of the firm (or its affiliated broker/dealers). Examples of arrangements under which such payments may be made currently include, but are not limited to, sponsorships, conferences (national, regional and top producer), speaker fees, promotional items and reimbursements to firms for marketing activities or services paid by the firms and/or their individual representatives.The amount of these payments varies widely because some payments may encompass only a single event, such as a conference, and others have a much broader scope. The list below provides the names of the firms (or their affiliated broker/dealers) that we are aware of (as of December 31, 2011) that received payment or accrued a payment amount with respect to variable product business during 2011.The least amount paid or accrued and the greatest amount paid or accrued during 2011 were $1.02 to $1,788,193, respectively. Name of Firms: 1 Financial Marketplace Securities LLC, 1717 Capital Management Company, 1st Global Capital Corp, 3 Mark Equities Inc, Ace Diversified Capital, Inc., AG Edwards & SonsLLC, Allied Beacon Partners, Inc., ALLSTATE FINANCIAL SERVICES LLC, American General Securities, Inc., American Independent Securities Group LLC, American Portfolios Financial Services Inc, Ameriprise Financial Services Inc, Ameritas Investment Corp, Amsouth Investment Services Inc, Aon Benfield Securities, Inc. Arlington Securities Inc, Askar Corporation, Associated Securities Corp, Aurum Securities Corp, Ausdal Financial Partners, Inc., AXA Advisors LLC, Bb&T Investments Services Inc , Bcg Securities Inc, Benefit Funding Services LLC, Berthel Fisher & Co Financial Services Inc, Bg Worldwide Securities Inc , Broker Dealer Financial Services Corp , Brokers International Financial Services, Brookstone Securities, Inc. , CadaretGrant & Co Inc , Cambridge Investment Research Inc, Cambridge Legacy Securities LLC, Capital Analysts Inc, Capital Financial Services Inc, Capital Select Investments Corporation, Capital Synergy Partners Inc., Catholic Financial Services 5 Corporation, Cbiz Financial Solutions Inc, Cco Investment Services, Corp., Centara Capital Securities, Inc, Centaurus Financial Inc, Cfd Investments Inc, Citigroup Global Markets Inc, Clark Securities Inc, Cms Investment Resources Inc, Comerica Securities Inc, Commonwealth Financial Network, Comprehensive Asset Management & Service Inc, Coordinated Capital Securities, Cornerstone Institutional Investors Inc , Country Capital Management Company , Cps Financial And Insurance Services Inc, Crown Capital Securities LP, Curtis Securities LLC, Cuso Financial Services LP, Cutter & Company Brokerage Inc, Dempsey Financial Network Inc, Dewaay Financial Network, LLC, Dolphin Securities Inc, Dunwoody Brokerage Services Inc. , Edward D Jones And Company L P, Elite Securities Inc, Empire Securities Corporation, Eplanning Securities Inc , Equitrust Marketing Services, LLC, Equity Services Inc, Essex Financial Services Inc, Executive Services Securities, LLC., Farmers Financial Solutions Inc, Fas Corporation, Fifth Third Securities Inc, Financial Network Investment Corp, Financial West Group, Fintegra Llc, First Allied Securities Inc, First Brokerage America, LLC., First Heartland Capital Inc, First State Financial Management, Inc., First Wall Street Corp, Foothill Securities Inc, Fortune Financial Services Inc, Fortune Securities Inc, Fpcm Securities, Llc., Fsc Securities Corporation, Ga Financial Inc, Geneos Wealth Management Inc, Genworth Financial Securities Corp., Girard Securities Inc, Globalink Securities, Inc., Great American Advisors Inc, Guardian Investors Services Corp, Gwn Securities Inc, H Beck Inc, H&R Block Financial Advisors Inc, Haas Financial Products Inc, Hancock Securities Group, Hantz Financial Services, Inc., Harbor Financial Services Llc, Harbour Investments Inc,Hd Vest Investment Securities Inc, Herndon Plant Oakley Limited, Horan Securities Inc, Hornor Townsend & Kent Inc, Huntleigh Securities Corporation, Ims Securities Inc,Independent Financial Group Inc, Ing Financial Partners Inc, Interlink Securities Corp, Intervest Int'l Equities Corp, Invest Financial Corporation, Investacorp Inc, Investment Centers Of America, Investment Professionals, Inc., Investors Capital Corporation, Investors Security Company Inc, Iron Street Securities Inc, J.J.B. Hilliard, W.L. Lyons, LLC., Janney Montgomery Scott LLC, Jw Cole Financial Inc, Kcd Financial Inc, Kcg Securities, LLC, Kms Financial Services, Inc., Kovack Securities Inc, Lasalle St. Securities LLC, Leaders Group Inc (The), Legacy Financial Services Inc, Legend Equities Corporation, Lifemark Securities Corporation, Lincoln Financial Advisors Corp, Lincoln Financial Securities Corporation, Lincoln Investment Planning Inc,Lm Kohn & Company, Loria Financial Group LLC, Lpl Financial Corporation, Lsy Inc. Dba American Investors Company, M Financial Securities Marketing, Inc., M Holdings Securities Inc, M&T Securities, Inc., Mafg Ria Services Inc, Medallion Investment Services, Meridien Financial Group Inc, Merrill Lynch Pierce Fenner & Smith Inc, Metlife Securities, Inc., Midamerica Financial Services Inc., Mmc Securities Corp., Mml Investors Services LLC, Money Concepts Capital Corp, Morgan Keegan & Company Inc , Morgan Stanley & Co Inc, Morgan Stanley Smith Barney LLC, Mtl Equity Products Inc, Multi Financial Securities Corporation, Mutual Service Corporation, Mutual Trust Co Of America Securities, Mwa Financial Services Inc, National Planning Corporation, New England Securities, Newport Group Securities Inc, Next Financial Group Inc, Nfp Securities Inc, Northeast Securities Inc, Northland Securities Inc, Northwestern Mutual Investment Services, Npb Financial Group, LLC, Nrp Financial, Inc.,Nylife Securities, Oberweis Securities, Ogilvie Security Advisors Corporation, Olde Economie Financial Consultants Ltd, Oneamerica Securities Inc, Oppenheimer & Co., Inc., Pacific West Securities Inc, Packerland Brokerage Services Inc, Pan American Financial Services Inc, Park Avenue Securities Llc, Pension Planners Securities Inc, Pj Robb Variable Corp, Primevest Financial Services Inc, Princor Financial Services, Private Client Services, LLC, Private Consulting Group Inc , Private Placement Insurance Products, LLC, Proequities Inc, Prospera Financial Services, Inc., Purshe Kaplan Sterling Investments Inc, Qa3 Financial Corporation, Quest Capital Strategies Inc, Questar Capital Corporation, Ra Bench, Rampart Financial Services Inc, Raymond James & Associates Inc, Rbc Capital Markets Corporation, Resource Horizons Group LLC , Retirement Capital Group Securities Inc, Rmin Securities Inc, Robert W Baird & Co. Incorporated, Royal Alliance Associates Inc, Rydex Distributors Inc, Sagepoint Financial, Inc., Sammons Securities Company LLC, Sanders Morris Harris, Inc., Scf Securities Inc, Securian Financial Services Inc, Securities America Inc, Securities Service Network Inc, Sigma Financial Corporation, Signal Securities Inc , Signator Investors Inc, Sii Investments Inc, Smith, Brown & Groover Inc, Sorrento Pacific Financial, LLC, Southern Financial Group Inc, Springboard Securities Inc, Ssi Equity Services Inc, Stanley Laman Group Securities LLC, Stephens Inc, Stifel Nicolaus & Co Inc, Stone & Youngberg LLC, Summit Brokerage Services, Inc., Summit Equities Inc, Sunset Financial Services Inc, Sws Financial Services Inc, Symetra Investments Services Inc, Syndicated Capital Inc, Synergy Investment Group LLC, Td Wealth Management Services, Inc.,Tfs Securities Inc, The Enterprise Securities Company, The Investment Center Inc, The New Penfacs, Inc., The On Equity Sales Company, The Strategic Financial Alliance Inc, Thoroughbred Financial Services LLC, Tower Square Securities Inc, Trading Services Group Inc, Transamerica Financial Advisors Inc, Triad Advisors Inc, Trustmont Financial Group, Inc., Ubs Financial Services Inc, Underwriters Equity Corporation, Unionbanc Investment Services, LLC, United Planners Financial Services, United Securities Alliance Inc, Univest Investments Inc, Usa Advanced Planners, Inc., Usa Financial Securities Corporation, Usallianz Securities Inc, Usi Securities Inc, Uvest Investment Services Inc, Uvest Investment Services Inc, Valmark Securities Inc, Vfic Securities Inc, Vsr Financial Services Inc, Wall Street Financial Group Inc, Walnut Street Securities, Waterstone Financial Group Inc, Wells Fargo Advisors LLC, Wells Fargo Brokerage Services LLC, Wells Fargo Insurance Services Investment Advisors Inc, Wells Fargo Investments LLC, Western Equity Group Inc., Windham Financial Services Inc, Woodbury Financial Services Inc, Workman Securities Corp, World Equity Group, Worth Financial Group Inc, Wrp Investments Inc, Ws Griffith Securities Inc. 6 Your registered representative can provide you with more information about the compensation arrangements that apply upon the sale of the Contract. EXPERTS The consolidated financial statements of Pruco Life Insurance Company and its subsidiaries as of December 31, 2011 and 2010 and for each of the three years in the period ended December 31, 2011 and the financial statements of Pruco Life Variable Appreciable Account as of December 31, 2011 and for each of the two years in the periodended December 31, 2011, included in this Statement of Additional Information have been so included in reliance on the reports of PricewaterhouseCoopers LLP, an independent registered public accounting firm, given on the authority of said firm as experts in auditing and accounting. Actuarial matters included in this Statement of Additional Information have been examined by Nancy D. Davis, MAAA, FSA, Vice President and Actuary of Prudential. PERFORMANCE DATA Average Annual Total Return The Account may advertise average annual total return information calculated according to a formula prescribed by the U.S. Securities and Exchange Commission (“SEC”).Average annual total return shows the average annual percentage increase, or decrease, in the value of a hypothetical contribution allocated to a Subaccount from the beginning to the end of each specified period of time.The SEC standardized version of this performance information is based on an assumed contribution of $1,000 allocated to a Subaccount at the beginning of each period and full withdrawal of the value of that amount at the end of each specified period.This method of calculating performance further assumes that (i) a $1,000 contribution was allocated to a Subaccount and (ii) no transfers or additional payments were made.Premium taxes are not included in the term “charges” for purposes of this calculation.Average annual total return is calculated by finding the average annual compounded rates of return of a hypothetical contribution that would compare the Unit Value on the first day of a specified period to the ending redeemable value at the end of the period according to the following formula: P(1+T)n ERV Where T equals average annual total return, where ERV (the ending redeemable value) is the value at the end of the applicable period of a hypothetical contribution of $1,000 made at the beginning of the applicable period, where P equals a hypothetical contribution of $1,000, and where n equals the number of years. Non-Standard Total Return In addition to the standardized average annual total return information described above, we may present total return information computed on bases different from that standardized method.The Account may also present aggregate total return figures for various periods, reflecting the cumulative change in value of an investment in the Account for the specified period. For the periods prior to the date the Subaccounts commenced operations, non-standard performance information for the Contracts will be calculated based on the performance of the Funds and the assumption that the Subaccounts were in existence for the same periods as those indicated for the Funds, with the level of Contract charges that were in effect at the inception of the Subaccounts (this is referred to as “hypothetical performance data”).Standard and non-standard average annual return calculations include the mortality and expense risk charge under the Contract, but do not reflect other life insurance contract charges (sales, administration, and actual cost of insurance) nor any applicable surrender or lapse charges, which would significantly lower the returns.Information stated for any given period does not indicate or represent future performance. 7 Money Market Subaccount Yield The “total return” figures for the Money Market Subaccount are calculated using historical investment returns of the Money Market Portfolio of The Prudential Series Fund as if Pruco Life’s Variable Appreciable Life® had been investing in that Subaccount during a specified period.Fees associated with the Series Fund are reflected; however, all fees, expenses, and charges associated with Pruco Life’s Variable Appreciable Life® are not reflected. The yield is computed by determining the net change, exclusive of capital changes, in the value of a hypothetical pre-existing account having a balance of one accumulation unit of the Money Market Subaccount at the beginning of a specified period, subtracting a hypothetical charge reflecting deductions from Contract Owner accounts, and dividing the difference by the value of the Subaccount at the beginning of the base period to obtain the base period return, and then multiplying the base period return by (365/7), with the resulting figure carried to the nearest ten-thousandth of 1%.The effective yield is obtained by taking the base period return, adding 1, raising the sum to a power equal to 365 divided by 7, and subtracting 1 from the result, according to the following formula: Effective Yield ([base period return + 1] 365/7)-1. The yields on amounts held in the Money Market Subaccount will fluctuate on a daily basis.Therefore, the stated yields for any given period are not an indication of future yields. FINANCIAL STATEMENTS The financial statements of the Account should be distinguished from the consolidated financial statements of Pruco Life and its subsidiaries, which should be considered only as bearing upon the ability of Pruco Life to meet its obligations under the Contracts. 8 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF NET ASSETS December31, 2011 SUBACCOUNTS Prudential MoneyMarket Portfolio Prudential DiversifiedBond Portfolio PrudentialEquity Portfolio Prudential Flexible Managed Portfolio Prudential Conservative Balanced Portfolio ASSETS Investment in the portfolios, at fair value $ Net Assets $ NET ASSETS, representing: Accumulation units $ Units outstanding Portfolio shares held Portfolio net asset value per share $ Investment in portfolio shares, at cost $ STATEMENT OF OPERATIONS For the year ended December31, 2011 SUBACCOUNTS Prudential MoneyMarket Portfolio Prudential DiversifiedBond Portfolio Prudential Equity Portfolio Prudential Flexible Managed Portfolio Prudential Conservative Balanced Portfolio INVESTMENT INCOME Dividend income $ EXPENSES Charges to contract owners for assuming mortality risk and expense risk and for administration Reimbursement for excess expenses 0 ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Capital gains distributions received 0 0 0 0 Realized gain (loss) on shares redeemed 0 Net change in unrealized gain (loss) on investments 0 ) NET GAIN (LOSS) ON INVESTMENTS 0 ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ $ ) $ $ The accompanying notes are an integral part of these financial statements. A1 SUBACCOUNTS (Continued) Prudential Value Portfolio Prudential High YieldBond Portfolio Prudential Natural Resources Portfolio PrudentialStock Index Portfolio Prudential GlobalPortfolio Prudential Government Income Portfolio Prudential Jennison Portfolio Prudential Small Capitalization StockPortfolio $ SUBACCOUNTS (Continued) Prudential Value Portfolio Prudential High Yield Bond Portfolio Prudential Natural Resources Portfolio Prudential Stock Index Portfolio Prudential Global Portfolio Prudential Government Income Portfolio Prudential Jennison Portfolio Prudential Small Capitalization Stock Portfolio $ 0 0 0 0 0 0 0 0 ) ) 0 0 0 0 0 0 ) $ ) $ $ ) $ $ ) $ $ ) $ ) The accompanying notes are an integral part of these financial statements. A2 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF NET ASSETS December31, 2011 SUBACCOUNTS T.RowePrice International StockPortfolio JanusAspen JanusPortfolio– Institutional Shares MFS Growth Series – Initial Class American Century VP Value Fund Prudential SP Small CapValue Portfolio ASSETS Investment in the portfolios, at fair value $ Net Assets $ NET ASSETS, representing: Accumulation units $ Units outstanding Portfolio shares held Portfolio net asset value per share $ Investment in portfolio shares, at cost $ STATEMENT OF OPERATIONS For the year ended December31, 2011 SUBACCOUNTS T.RowePrice International Stock Portfolio Janus Aspen JanusPortfolio– Institutional Shares MFSGrowth Series – InitialClass American CenturyVP Value Fund Prudential SPSmall CapValue Portfolio INVESTMENT INCOME Dividend income $ EXPENSES Charges to contract owners for assuming mortality risk and expense risk and for administration Reimbursement for excess expenses 0 0 0 0 0 NET EXPENSES NET INVESTMENT INCOME (LOSS) ) ) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Capital gains distributions received 0 0 0 0 0 Realized gain (loss) on shares redeemed ) Net change in unrealized gain (loss) on investments ) NET GAIN (LOSS) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) $ ) $ $ ) The accompanying notes are an integral part of these financial statements. A3 SUBACCOUNTS (Continued) Prudential SPPrudential U.S.Emerging Growth Portfolio PrudentialSP GrowthAsset Allocation Portfolio* PrudentialSP International Growth Portfolio Prudential SP International Value Portfolio AST T. Rowe PriceLarge-Cap GrowthPortfolio ASTLarge-Cap Value Portfolio ASTSmall-Cap GrowthPortfolio AST PIMCO Total Return BondPortfolio $ $ 0 $ 0 $ 0 $ 0 $ 0 0 $ 0 $ SUBACCOUNTS (Continued) Prudential SPPrudential U.S.Emerging Growth Portfolio PrudentialSP GrowthAsset Allocation Portfolio* PrudentialSP International Growth Portfolio PrudentialSP International Value Portfolio ASTT. Rowe PriceLarge-Cap Growth Portfolio ASTLarge-Cap ValuePortfolio ASTSmall-Cap GrowthPortfolio ASTPIMCO TotalReturn BondPortfolio $ $ 0 $ $ $ 0 $ $ 0 $ 0 0 0 0 0 0 0 0 ) ) ) 0 0 0 0 0 0 ) $ ) $ $ ) $ ) $ ) $ ) $ ) $ * The subaccount is no longer available for investment as of December 31, 2011. The accompanying notes are an integral part of these financial statements. A4 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF NET ASSETS December31, 2011 SUBACCOUNTS ASTWellington Management Hedged Equity Portfolio AST BalancedAsset Allocation Portfolio AST Preservation AssetAllocation Portfolio AST BlackRock GlobalStrategies Portfolio ASTMarsico CapitalGrowth Portfolio ASSETS Investment in the portfolios, at fair value $ Net Assets $ NET ASSETS, representing: Accumulation units $ Units outstanding Portfolio shares held Portfolio net asset value per share $ Investment in portfolio shares, at cost $ STATEMENT OF OPERATIONS For the year ended December31, 2011 SUBACCOUNTS ASTWellington Management Hedged Equity Portfolio AST BalancedAsset Allocation Portfolio AST Preservation AssetAllocation Portfolio AST BlackRock GlobalStrategies Portfolio ASTMarsico CapitalGrowth Portfolio INVESTMENT INCOME Dividend income $ 0 $ EXPENSES Charges to contract owners for assuming mortality risk and expense risk and for administration Reimbursement for excess expenses 0 0 0 0 0 NET EXPENSES NET INVESTMENT INCOME (LOSS) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Capital gains distributions received 0 0 0 0 0 Realized gain (loss) on shares redeemed ) Net change in unrealized gain (loss) on investments ) NET GAIN (LOSS) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) $ $ ) $ ) The accompanying notes are an integral part of these financial statements. A5 [THIS PAGE INTENTIONALLY LEFT BLANK] A6 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF CHANGES IN NET ASSETS For the years ended December31, 2011 and 2010 SUBACCOUNTS Prudential Money Market Portfolio Prudential Diversified Bond Portfolio Prudential Equity Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 OPERATIONS Net investment income (loss) $ ) $ ) $ Capital gains distributions received 0 0 0 0 Realized gain (loss) on shares redeemed 0 0 ) Net change in unrealized gain (loss) on investments 0 0 ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS ) ) ) CONTRACT OWNER TRANSACTIONS Contract owner net payments Policy loans ) Policy loan repayments and interest Surrenders, withdrawals and death benefits ) Net transfers between other subaccounts or fixed rate option ) ) Withdrawal and other charges ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM CONTRACT OWNER TRANSACTIONS ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS Beginning of period End of period $ Beginning units Units issued Units redeemed ) Ending units The accompanying notes are an integral part of these financial statements. A7 SUBACCOUNTS (Continued) Prudential Flexible Managed Portfolio Prudential Conservative Balanced Portfolio Prudential Value Portfolio Prudential High Yield Bond Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 $ 0 0 0 0 0 0 0 0 ) $ ) The accompanying notes are an integral part of these financial statements. A8 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF CHANGES IN NET ASSETS For the years ended December31, 2011 and 2010 SUBACCOUNTS Prudential Natural Resources Portfolio Prudential Stock Index Portfolio Prudential Global Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 OPERATIONS Net investment income (loss) $ ) $ ) $ Capital gains distributions received 0 0 0 0 0 0 Realized gain (loss) on shares redeemed ) ) Net change in unrealized gain (loss) on investments ) ) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS ) ) CONTRACT OWNER TRANSACTIONS Contract owner net payments Policy loans ) Policy loan repayments and interest Surrenders, withdrawals and death benefits ) Net transfers between other subaccounts or fixed rate option ) Withdrawal and other charges ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM CONTRACT OWNER TRANSACTIONS ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) ) NET ASSETS Beginning of period End of period $ Beginning units Units issued Units redeemed ) Ending units The accompanying notes are an integral part of these financial statements. A9 SUBACCOUNTS (Continued) Prudential Government Income Portfolio Prudential Jennison Portfolio PrudentialSmallCapitalization Stock Portfolio T. Rowe Price International Stock Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 $ $ $ ) $ ) $ 0 0 0 0 ) $ ) The accompanying notes are an integral part of these financial statements. A10 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF CHANGES IN NET ASSETS For the years ended December31, 2011 and 2010 SUBACCOUNTS JanusAspenJanusPortfolio– Institutional Shares MFS Growth Series – Initial Class AmericanCenturyVP Value Fund 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 OPERATIONS Net investment income (loss) $ ) $ $ ) $ ) $ $ Capital gains distributions received 0 0 0 0 0 0 Realized gain (loss) on sharesredeemed ) ) Net change in unrealized gain (loss) on investments ) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS ) ) CONTRACT OWNER TRANSACTIONS Contract owner net payments Policy loans ) Policy loan repayments and interest Surrenders, withdrawals and death benefits ) Net transfers between other subaccounts or fixed rate option ) Withdrawal and other charges ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM CONTRACT OWNER TRANSACTIONS ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ Beginning units Units issued Units redeemed ) Ending units ** Date subaccount was no longer available for investment. The accompanying notes are an integral part of these financial statements. A11 SUBACCOUNTS (Continued) Prudential SP Small Cap Value Portfolio Prudential SP Prudential U.S. Emerging Growth Portfolio Prudential SP Growth Asset Allocation Portfolio Prudential SP International Growth Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 4/29/2011** 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 $ ) $ ) $ $ $ 0 0 0 0 0 0 0 ) $ 0 $ $ $ ) 0 The accompanying notes are an integral part of these financial statements. A12 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF CHANGES IN NET ASSETS For the years ended December31, 2011 and 2010 SUBACCOUNTS PrudentialSPInternational Value Portfolio ASTT.RowePriceLarge-Cap Growth Portfolio ASTLarge-CapValue Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 OPERATIONS Net investment income (loss) $ $ $ ) $ ) $ $ Capital gains distributions received 0 0 0 0 0 0 Realized gain (loss) on shares redeemed ) Net change in unrealized gain (loss) on investments ) ) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS ) ) ) CONTRACT OWNER TRANSACTIONS Contract owner net payments Policy loans ) Policy loan repayments and interest Surrenders, withdrawals and death benefits ) Net transfers between other subaccounts or fixed rate option ) ) ) Withdrawal and other charges ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM CONTRACT OWNER TRANSACTIONS ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) ) NET ASSETS Beginning of period End of period $ Beginning units Units issued Units redeemed ) Ending units The accompanying notes are an integral part of these financial statements. A13 SUBACCOUNTS (Continued) ASTSmall-CapGrowth Portfolio AST PIMCO Total Return Bond Portfolio AST Wellington Management Hedged Equity Portfolio ASTBalancedAsset Allocation Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 $ ) $ ) $ $ $ ) $ ) $ $ 0 0 0 0 0 0 ) $ ) The accompanying notes are an integral part of these financial statements. A14 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF CHANGES IN NET ASSETS For the years ended December31, 2011 and 2010 SUBACCOUNTS AST Preservation Asset Allocation Portfolio ASTBlackRockGlobal Strategies Portfolio AST Marsico Capital Growth Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 04/29/2011* to 12/31/2011 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 OPERATIONS Net investment income (loss) $ $ $ ) $ ) $ Capital gains distributions received 0 0 0 0 0 Realized gain (loss) on shares redeemed ) ) Net change in unrealized gain (loss) on investments ) ) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS ) ) CONTRACT OWNER TRANSACTIONS Contract owner net payments Policy loans ) Policy loan repayments and interest Surrenders, withdrawals and death benefits ) Net transfers between other subaccounts or fixed rate option ) ) Withdrawal and other charges ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM CONTRACT OWNER TRANSACTIONS ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS Beginning of period 0 End of period $ Beginning units 0 Units issued Units redeemed ) Ending units * Date subaccount became available for investment The accompanying notes are an integral part of these financial statements. A15 NOTES TO FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT December31, 2011 Note1: General Pruco Life Variable Appreciable Account (the “Account”) was established on January13, 1984 under Arizona law as a separate investment account of Pruco Life Insurance Company (“Pruco Life”), a wholly-owned subsidiary of The Prudential Insurance Company of America (“Prudential”), which is a wholly-owned subsidiary of Prudential Financial, Inc (“PFI”). Under applicable insurance law, the assets and liabilities of the Account are clearly identified and distinguished from Pruco Life’s other assets and liabilities. The portion of the Account’s assets applicable to the variable life contracts is not chargeable with liabilities arising out of any other business Pruco Life may conduct. Proceeds from sales of purchases of Pruco Life’s Variable Appreciable Life (“VAL”) contracts and Pruco Life’s Variable Universal Life (“VUL”) contracts are invested in the Account. The Account is registered under the Investment Company Act of 1940, as amended, as a unit investment trust. The Account is a funding vehicle for individual variable life contracts. There are thirty subaccounts within the Account. Each contract offers the option to invest in various subaccounts, each of which invests in either a corresponding portfolio of The Prudential Series Fund, Advanced Series Trust (collectively the “Series Funds”) or one of the non-Prudential administered funds (collectively, the “Portfolios”). Investment options vary by contract. The name of each Portfolio and the corresponding subaccount name are as follows: American Century VP Value Fund AST PIMCO Total Return Bond Portfolio AST Wellington Management Hedged Equity Portfolio AST Balanced Asset Allocation Portfolio AST Preservation Asset Allocation Portfolio AST BlackRock Global Strategies Portfolio (merged from Prudential SP Growth Asset Allocation Portfolio) AST Marsico Capital Growth Portfolio AST Large-Cap Value Portfolio AST Small-Cap Growth Portfolio AST T. Rowe Price Large-Cap Growth Portfolio Janus Aspen Janus Portfolio – Institutional Shares MFS Growth Series – Initial Class Prudential Conservative Balanced Portfolio Prudential Diversified Bond Portfolio Prudential Equity Portfolio Prudential Flexible Managed Portfolio Prudential Global Portfolio Prudential Government Income Portfolio Prudential High Yield Bond Portfolio Prudential Jennison Portfolio Prudential Money Market Portfolio Prudential Natural Resources Portfolio Prudential Small Capitalization Stock Portfolio Prudential SP Growth Asset Allocation Portfolio (merged to AST BlackRock Global Strategies Portfolio)* Prudential SP International Growth Portfolio Prudential SP International Value Portfolio Prudential SP Small Cap Value Portfolio Prudential Stock Index Portfolio Prudential Value Portfolio Prudential SP Prudential U.S. Emerging Growth Portfolio T. Rowe Price International Stock Portfolio * Subaccount no longer available for investment as of December 31, 2011 The Series Funds are diversified open-end management investment companies, and each portfolio of the Series Funds is managed by affiliates of Prudential. Each of the variable investment options of the Account indirectly bears exposure to the market, credit, and liquidity risks of the portfolio in which it invests. These financial statements should be read in conjunction with the financial statements and footnotes of the underlying mutual funds. Additional information on these mutual funds is available upon request to the appropriatecompanies. A16 Note1: General (Continued) The following table sets forth the dates on which mergers took place in the Account along with relevant information pertaining to each merger. The transfers from the old subaccounts to the new subaccounts are reflected in the Statement of Changes in Net Assets for the year ended December31, 2011 as net transfers between subaccounts. The transfers occurred as follows: April29, 2011 Removed Portfolio Surviving Portfolio PrudentialSPGrowth AssetAllocationPortfolio ASTBlackRockGlobal Strategies Portfolio Shares Net asset value per share $ $ Net assets before merger $ $ 0 Net assets after merger $ 0 $ Note2: Significant Accounting Policies The accompanying financial statements are prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Investments—The investments in shares of the portfolios are stated at the net asset value of the respective portfolios, which is obtained from the custodian and is based on the fair value of the underlying securities in the respective portfolios. All changes in fair value are recorded as changes in unrealized gains (losses) on investments in the statements of operations of the applicable Subaccount. Security Transactions—Realized gains and losses on security transactions are determined based upon an average cost of the investment sold. Purchase and sale transactions are recorded as of the trade date of the security being purchased or sold. Dividend Income and Distributions Received—Dividend and capital gain distributions received are reinvested in additional shares of the portfolios and are recorded on the ex-distribution date. Future Adoption of New Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued updated guidance regarding the fair value measurements and disclosure requirements. The updated guidance clarifies existing guidance related to the application of fair value measurement methods and requires expanded disclosures. This new guidance is effective for the first interim or annual reporting period beginning after December15, 2011 and should be applied prospectively. The Account expects this guidance to have an impact on its financial statement disclosures but limited, if any, impact on the Account’s financial position or results of operations. Note3: Fair Value Fair Value Measurement—Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The authoritative guidance around fair value established a framework for measuring fair value that includes a hierarchy used to classify the inputs usedin measuring fair value. The hierarchy prioritizes the inputs to valuation techniques into three levels. The level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair valuemeasurement. A17 Note3: Fair Value (Continued) The levels of the fair value hierarchy are as follows: Level 1—Fair value is based on unadjusted quoted prices in active markets that are accessible to the Account for identical assets or liabilities. These generally provide the most reliable evidence and are used to measure fair value whenever available. Active markets are defined as having the following characteristics for the measured asset/liability: (i)many transactions, (ii)current prices, (iii)price quotes not varying substantially among market makers, (iv)narrow bid/ask spreads and (v)most information publicly available. Investments which have a net asset value readily available to the public are classified as Level 1. Level 2—Fair value is based on significant inputs, other than Level 1 inputs, that are observable for the asset, either directly or indirectly, for substantially the full term of the asset through corroboration with observable market data. Level 2 inputs include quoted market prices in active markets for similar assets and liabilities, quoted market prices in markets that are not active for identical or similar assets or liabilities, and other market observable inputs. Investments which have a net asset value which is only available to institutional clients are classified as Level 2. Level 3—Fair value is based on at least one or more significant unobservable inputs for the asset or liability. These inputs reflect the Account’s assumptions about the inputs market participants would use in pricing the asset or liability. As of December31, 2011, the Account did not have any Level 3 assets or liabilities. As of December 31, 2011, all funds have been classified as Level 1 with the exception of proprietary funds, consisting of “Series Funds”, and any non-proprietary funds not available for public investment, which are classified as Level 2. The Level 2 fund balances of assets and liabilities measured at fair value on a recurring basis, as of December 31, 2011, are presented below. Proprietary Funds (“Series Funds”) $ Janus Aspen Janus Portfolio – Institutional Shares $ Transfers between Level 1 and Level 2 During the twelve months ended December31, 2011, there were no significant transfers between Level 1 and Level 2. As there are no Level 3 assets for either period, a presentation of the reconciliation of Level3 assets is not required at this time. In addition, there are no other financial assets or liabilities valued on a non-recurring basis. Note4: Taxes Pruco Life is taxed as a “life insurance company” as defined by the Internal Revenue Code. The results of operations of the Account form a part of PFI’s consolidated federal tax return. No federal income taxes are payable by the Account. As such, no provision for tax liability has been recorded in these financial statements. Prudential management will review periodically the status of the policy in the event of changes in the tax law. A charge may be made in future years for any federal income taxes that would be attributable to thecontracts. A18 Note5: Purchases and Sales of Investments The aggregate costs of purchases and proceeds from sales, excluding distributions received and reinvested, of investments in the portfolios for the year ended December31, 2011 were as follows: Purchases Sales Prudential Money Market Portfolio $ $ ) Prudential Diversified Bond Portfolio $ $ ) Prudential Equity Portfolio $ $ ) Prudential Flexible Managed Portfolio $ $ ) Prudential Conservative Balanced Portfolio $ $ ) Prudential Value Portfolio $ $ ) Prudential High Yield Bond Portfolio $ $ ) Prudential Natural Resources Portfolio $ $ ) Prudential Stock Index Portfolio $ $ ) Prudential Global Portfolio $ $ ) Prudential Government Income Portfolio $ $ ) Prudential Jennison Portfolio $ $ ) Prudential Small Capitalization Stock Portfolio $ $ ) T. Rowe Price International Stock Portfolio $ $ ) Janus Aspen Janus Portfolio – Institutional Shares $ $ ) MFS Growth Series – Initial Class $ $ ) American Century VP Value Fund $ $ ) Prudential SP Small Cap Value Portfolio $ $ ) Prudential SP Prudential U.S. Emerging Growth Portfolio $ $ ) Prudential SP Growth Asset Allocation Portfolio $ $ ) Prudential SP International Growth Portfolio $ $ ) Prudential SP International Value Portfolio $ $ ) AST T. Rowe Price Large-Cap Growth Portfolio $ $ ) AST Large-Cap Value Portfolio $ $ ) AST Small-Cap Growth Portfolio $ $ ) AST PIMCO Total Return Bond Portfolio $ $ ) AST Wellington Management Hedged Equity Portfolio $ $ ) AST Balanced Asset Allocation Portfolio $ $ ) AST Preservation Asset Allocation Portfolio $ $ ) AST BlackRock Global Strategies Portfolio $ $ ) AST Marsico Capital Growth Portfolio $ $ ) Note6: Related Party Transactions PFI and its affiliates perform various services on behalf of the portfolios of the Series Funds in which the Account invests and may receive fees for the services performed. These services include, among other things, investment management, subadvisory, shareholder communications, preparation, postage, fund transfer agency and various other record keeping, administrative and customer service functions. The Series Fund has entered into a management agreement with Prudential Investments LLC (“PI”) and the Advanced Series Trust has entered into an agreement with PI and AST Investment Services, Inc, both indirect, wholly-owned subsidiaries of PFI (together the “Investment Managers”). Pursuant to these agreements, the Investment Managers have responsibility for all investment advisory services and supervise the subadvisors’ performance of such services with respect to each portfolio. The Investment Managers entered into subadvisory agreements with several subadvisors, including Prudential Investment Management, Inc. and Jennison Associates LLC, which are indirect, wholly-owned subsidiaries of PFI. The Series Funds have distribution agreements with Prudential Investment Management Services LLC (“PIMS”), an indirect, wholly-owned subsidiary of PFI, which acts as the distributor of the Class I and Class II shares of the Series Funds. No distribution or service A19 Note6: Related Party Transactions (Continued) fees are paid to PIMS as distributor of the Class I shares of the portfolios of the Series Funds. However, service fees are paid to PIMS as distributor of the Class II shares of the portfolios of the Series Funds. The Investment Managers have agreed to reimburse certain portfolios of the Series Funds the portion of the management fee for that Portfolio equal to the amount that the aggregate annual ordinary operating expenses (excluding interest, taxes, brokerage commissions, and acquired fund expenses, as applicable) exceeds various agreed upon percentages of the portfolio’s average daily net assets. Prudential Mutual Fund Services LLC, an affiliate of the Investment Managers and an indirect, wholly-owned subsidiary of PFI, serves as the transfer agent of each portfolio of the Series Funds. The Account has extensive transactions and relationships with Prudential and other affiliates. Due to these relationships, it is possible that the terms of these transactions are not the same as those that would result from transactions among wholly unrelated parties. Note7: Financial Highlights Pruco Life sells a number of variable life insurance products that are funded by the Account. These products have unique combinations of features and fees that are charged against the contract owner’s account balance. Differences in the fee structures result in a variety of unit values, expense ratios and total returns. The following table was developed by determining which products offered by Pruco Life and funded by the Account have the lowest and highest expense ratio. Only product designs within each subaccount that had units outstanding during the respective periods were considered when determining the lowest and highest expense ratio. The summary may not reflect the minimum and maximum contract charges offered by Pruco Life as contract owners may not have selected all available and applicable contract options as discussed innote 1. At the period ended For the period ended Units (000s) Unit Value Lowest—Highest Net Assets (000s) Investment Income Ratio* Expense Ratio** Lowest—Highest Total Return*** Lowest—Highest Prudential Money Market Portfolio December31, 2011 $ to $ $ 0.02% 0.60% to 0.60% -0.58% to -0.54% December31, 2010 $ to $ $ 0.03% 0.60% to 0.60% -0.56% to -0.53% December31, 2009 $ to $ $ 0.42% 0.60% to 0.60% -0.20% to -0.19% December31, 2008 $ to $ $ 2.60% 0.57% to 0.60% 2.03% to 2.07% December31, 2007 $ to $ $ 4.93% 0.59% to 0.60% 4.42% to 4.46% Prudential Diversified Bond Portfolio December31, 2011 $ to $ $ 4.31% 0.57% to 0.60% 6.87% to 6.90% December31, 2010 $ to $ $ 4.22% 0.54% to 0.60% 9.91% to 9.97% December31, 2009 $ to $ $ 4.72% 0.57% to 0.60% 19.79% to 19.84% December31, 2008 $ to $ $ 5.19% 0.56% to 0.60% -4.03% to -3.99% December31, 2007 $ to $ $ 5.06% 0.59% to 0.60% 5.07% to 5.11% Prudential Equity Portfolio December31, 2011 $ to $ $ 0.68% 0.52% to 0.60% -4.04% to -3.96% December31, 2010 $ to $ $ 0.79% 0.52% to 0.60% 11.23% to 11.32% December31, 2009 $ to $ $ 1.60% 0.44% to 0.60% 37.35% to 37.46% December31, 2008 $ to $ $ 1.44% 0.60% to 0.60% -38.53% to -38.53% December31, 2007 $ to $ $ 1.06% 0.60% to 0.60% 8.66% to 8.67% Prudential Flexible Managed Portfolio December31, 2011 $ to $ $ 1.96% 0.37% to 0.60% 3.71% to 3.95% December31, 2010 $ to $ $ 2.24% 0.36% to 0.60% 11.36% to 11.63% December31, 2009 $ to $ $ 3.48% 0.15% to 0.60% 19.23% to 19.51% December31, 2008 $ to $ $ 2.97% 0.36% to 0.60% -25.27% to -25.09% December31, 2007 $ to $ $ 2.38% 0.38% to 0.60% 5.72% to 5.96% A20 Note7: Financial Highlights (Continued) At the period ended For the period ended Units (000s) Unit Value Lowest—Highest Net Assets (000s) Investment Income Ratio* Expense Ratio** Lowest—Highest Total Return*** Lowest—Highest Prudential Conservative Balanced Portfolio December31, 2011 $ to $ $ 2.25% 0.41% to 0.60% 3.98% to 4.18% December31, 2010 $ to $ $ 2.45% 0.41% to 0.60% 11.09% to 11.28% December31, 2009 $ to $ $ 3.78% 0.24% to 0.60% 19.29% to 19.52% December31, 2008 $ to $ $ 3.44% 0.41% to 0.60% -21.88% to -21.72% December31, 2007 $ to $ $ 2.96% 0.43% to 0.60% 5.49% to 5.68% Prudential Value Portfolio December31, 2011 $ to $ $ 1.02% 0.60% to 0.60% -6.14% to -6.14% December31, 2010 $ to $ $ 0.88% 0.60% to 0.60% 13.18% to 13.18% December31, 2009 $ to $ $ 2.05% 0.60% to 0.60% 41.08% to 41.08% December31, 2008 $ to $ $ 1.87% 0.60% to 0.60% -42.64% to -42.64% December31, 2007 $ to $ $ 1.40% 0.60% to 0.60% 2.57% to 2.57% Prudential High Yield Bond Portfolio December31, 2011 $ to $ $ 7.51% 0.60% to 0.60% 4.46% to 4.47% December31, 2010 $ to $ $ 8.40% 0.60% to 0.60% 13.37% to 13.38% December31, 2009 $ to $ $ 9.46% 0.60% to 0.60% 46.28% to 46.29% December31, 2008 $ to $ $ 8.75% 0.60% to 0.60% -22.75% to -22.75% December31, 2007 $ to $ $ 7.08% 0.60% to 0.60% 1.99% to 2.00% Prudential Natural Resources Portfolio December31, 2011 $ to $ $ 0.19% 0.60% to 0.60% -19.52% to -19.52% December31, 2010 $ to $ $ 0.42% 0.60% to 0.60% 27.22% to 27.22% December31, 2009 $ to $ $ 0.71% 0.60% to 0.60% 76.05% to 76.05% December31, 2008 $ to $ $ 0.76% 0.60% to 0.60% -53.28% to -53.28% December31, 2007 $ to $ $ 0.64% 0.60% to 0.60% 47.41% to 47.41% Prudential Stock Index Portfolio December31,2011 $ to $ $ 1.60% 0.60% to 0.60% 1.34% to 1.34% December31, 2010 $ to $ $ 1.78% 0.60% to 0.60% 13.90% to 13.90% December31, 2009 $ to $ $ 2.84% 0.60% to 0.60% 25.32% to 25.32% December31, 2008 $ to $ $ 2.30% 0.60% to 0.60% -37.32% to -37.32% December31, 2007 $ to $ $ 1.62% 0.60% to 0.60% 4.47% to 4.47% Prudential Global Portfolio December31, 2011 $ to $ $ 1.56% 0.60% to 0.60% -7.53% to -7.53% December31, 2010 $ to $ $ 1.57% 0.60% to 0.60% 12.07% to 12.08% December31, 2009 $ to $ $ 2.90% 0.60% to 0.60% 30.60% to 30.61% December31, 2008 $ to $ $ 1.93% 0.60% to 0.60% -43.26% to -43.26% December31, 2007 $ to $ $ 1.13% 0.60% to 0.60% 9.81% to 9.82% Prudential Government Income Portfolio December31, 2011 $ to $ $ 2.46% 0.60% to 0.60% 6.99% to 6.99% December31, 2010 $ to $ $ 2.87% 0.60% to 0.60% 6.35% to 6.35% December31, 2009 $ to $ $ 3.13% 0.60% to 0.60% 7.07% to 7.07% December31, 2008 $ to $ $ 4.04% 0.60% to 0.60% 3.68% to 3.68% December31, 2007 $ to $ $ 4.46% 0.60% to 0.60% 5.06% to 5.06% Prudential Jennison Portfolio December31, 2011 $ to $ $ 0.30% 0.60% to 0.60% -0.30% to -0.30% December31, 2010 $ to $ $ 0.43% 0.60% to 0.60% 11.28% to 11.29% December31, 2009 $ to $ $ 0.67% 0.60% to 0.60% 42.18% to 42.18% December31, 2008 $ to $ $ 0.52% 0.60% to 0.60% -37.66% to -37.65% December31, 2007 $ to $ $ 0.30% 0.60% to 0.60% 11.33% to 11.33% Prudential Small Capitalization Stock Portfolio December31, 2011 $ to $ $ 0.81% 0.60% to 0.60% -0.04% to -0.04% December31, 2010 $ to $ $ 0.81% 0.60% to 0.60% 25.18% to 25.18% December31, 2009 $ to $ $ 1.84% 0.60% to 0.60% 24.44% to 24.44% December31, 2008 $ to $ $ 1.16% 0.60% to 0.60% -31.45% to -31.45% December31, 2007 $ to $ $ 0.59% 0.60% to 0.60% -1.13% to -1.13% A21 Note7: Financial Highlights (Continued) At the period ended For the period ended Units (000s) Unit Value Lowest—Highest Net Assets (000s) Investment Income Ratio* Expense Ratio** Lowest—Highest Total Return*** Lowest—Highest T. Rowe Price International Stock Portfolio December31, 2011 $ to $ $ 1.49% 0.60% to 0.60% -13.35% to -13.35% December31, 2010 $ to $ $ 0.92% 0.60% to 0.60% 13.77% to 13.77% December31, 2009 $ to $ $ 2.74% 0.60% to 0.60% 51.49% to 51.49% December31, 2008 $ to $ $ 1.76% 0.60% to 0.60% -49.01% to -49.01% December31, 2007 $ to $ $ 1.49% 0.60% to 0.60% 12.36% to 12.36% Janus Aspen Janus Portfolio – Institutional Shares December31, 2011 $ to $ $ 0.59% 0.60% to 0.60% -5.87% to -5.87% December31, 2010 $ to $ $ 1.09% 0.60% to 0.60% 13.84% to 13.84% December31, 2009 $ to $ $ 0.54% 0.60% to 0.60% 35.55% to 35.55% December31, 2008 $ to $ $ 0.75% 0.60% to 0.60% -40.08% to -40.08% December31, 2007 $ to $ $ 0.73% 0.60% to 0.60% 14.40% to 14.40% MFS® Growth Series – Initial Class December31, 2011 $ to $ $ 0.19% 0.60% to 0.60% -0.92% to -0.92% December31, 2010 $ to $ $ 0.11% 0.60% to 0.60% 14.65% to 14.65% December31, 2009 $ to $ $ 0.31% 0.60% to 0.60% 36.86% to 36.86% December31, 2008 $ to $ $ 0.21% 0.60% to 0.60% -37.79% to -37.79% December31, 2007 $ to $ $ 0.00% 0.60% to 0.60% 20.45% to 20.45% American Century VP Value Fund December31, 2011 $ to $ $ 2.03% 0.60% to 0.60% 0.41% to 0.41% December31, 2010 $ to $ $ 2.22% 0.60% to 0.60% 12.75% to 12.75% December31, 2009 $ to $ $ 5.68% 0.60% to 0.60% 19.15% to 19.15% December31, 2008 $ to $ $ 2.54% 0.60% to 0.60% -27.21% to -27.21% December31, 2007 $ to $ $ 1.58% 0.60% to 0.60% -5.71% to -5.71% Prudential SP Small Cap Value Portfolio December31, 2011 $ to $ $ 0.77% 0.60% to 0.60% -3.35% to -3.35% December31, 2010 $ to $ $ 0.63% 0.60% to 0.60% 25.51% to 25.51% December31, 2009 $ to $ $ 1.52% 0.60% to 0.60% 30.03% to 30.03% December31, 2008 $ to $ $ 1.10% 0.60% to 0.60% -30.91% to -30.91% December31, 2007 $ to $ $ 0.75% 0.60% to 0.60% -4.21% to -4.21% Prudential SP Prudential U.S. Emerging Growth Portfolio December31, 2011 $ to $ $ 0.61% 0.60% to 0.60% 1.61% to 1.61% December31, 2010 $ to $ $ 0.38% 0.60% to 0.60% 19.72% to 19.72% December31, 2009 $ to $ $ 0.77% 0.60% to 0.60% 41.05% to 41.05% December31, 2008 $ to $ $ 0.30% 0.60% to 0.60% -36.61% to -36.61% December31, 2007 $ to $ $ 0.34% 0.60% to 0.60% 16.12% to 16.12% Prudential SP Growth Asset Allocation Portfolio (expired April 29, 2011) December31, 2011 0 $ to $ $ 0 0.00% 0.60% to 0.60% 6.38% to 6.38% December31, 2010 $ to $ $ 1.95% 0.60% to 0.60% 13.22% to 13.22% December31, 2009 $ to $ $ 2.19% 0.60% to 0.60% 25.46% to 25.46% December31, 2008 $ to $ $ 1.71% 0.60% to 0.60% -36.74% to -36.74% December31, 2007 $ to $ $ 1.61% 0.60% to 0.60% 8.57% to 8.57% Prudential SP International Growth Portfolio December31, 2011 $ to $ $ 1.32% 0.60% to 0.60% -15.42% to -15.42% December31, 2010 $ to $ $ 1.52% 0.60% to 0.60% 13.33% to 13.33% December31, 2009 $ to $ $ 2.10% 0.60% to 0.60% 36.33% to 36.33% December31, 2008 $ to $ $ 1.55% 0.60% to 0.60% -50.59% to -50.59% December31, 2007 $ to $ $ 0.74% 0.60% to 0.60% 18.83% to 18.83% Prudential SP International Value Portfolio December31, 2011 $ to $ $ 2.52% 0.60% to 0.60% -13.62% to -13.62% December31, 2010 $ to $ $ 2.11% 0.60% to 0.60% 10.15% to 10.15% December31, 2009 $ to $ $ 3.18% 0.60% to 0.60% 31.57% to 31.57% December31, 2008 $ to $ $ 2.80% 0.60% to 0.60% -44.39% to -44.39% December31, 2007 $ to $ $ 2.22% 0.60% to 0.60% 17.38% to 17.38% A22 Note7: Financial Highlights (Continued) At the period ended For the period ended Units (000s) Unit Value Lowest—Highest Net Assets (000s) Investment Income Ratio* Expense Ratio** Lowest—Highest Total Return*** Lowest—Highest AST T. Rowe Price Large-Cap Growth Portfolio (available May 1, 2008) December31, 2011 $ to $ $ 0.00% 0.60% to 0.60% -2.28% to -2.28% December31, 2010 $ to $ $ 0.00% 0.60% to 0.60% 15.12% to 15.12% December31, 2009 $ to $ $ 0.00% 0.60% to 0.60% 52.46% to 52.46% December31, 2008 $ to $ $ 0.05% 0.60% to 0.60% -38.44% to -38.44% AST Large-Cap Value Portfolio (available May 1, 2008) December31, 2011 $ to $ $ 1.30% 0.60% to 0.60% -4.75% to -4.75% December31, 2010 $ to $ $ 0.92% 0.60% to 0.60% 12.48% to 12.48% December31, 2009 $ to $ $ 3.05% 0.60% to 0.60% 18.72% to 18.72% December31, 2008 $ to $ $ 1.70% 0.60% to 0.60% -39.60% to -39.60% AST Small-Cap Growth Portfolio (available May 1, 2008) December31, 2011 $ to $ $ 0.00% 0.60% to 0.60% -1.57% to -1.57% December31, 2010 $ to $ $ 0.20% 0.60% to 0.60% 35.60% to 35.60% December31, 2009 $ to $ $ 0.05% 0.60% to 0.60% 33.11% to 33.11% December31, 2008 $ to $ $ 0.00% 0.60% to 0.60% -33.00% to -33.00% AST PIMCO Total Return Bond Portfolio (available December 7, 2009) December31, 2011 $ to $ $ 1.70% 0.60% to 0.60% 2.56% to 2.56% December31, 2010 $ to $ $ 1.79% 0.60% to 0.60% 7.08% to 7.08% December31, 2009 $ to $ $ 0.00% 0.60% to 0.60% -0.55% to -0.55% AST Wellington Management Hedged Equity Portfolio (available November 16, 2009) December31, 2011 $ to $ $ 0.30% 0.60% to 0.60% -4.03% to -4.03% December31, 2010 $ to $ $ 0.49% 0.60% to 0.60% 13.95% to 13.95% December31, 2009 $ to $ $ 0.00% 0.60% to 0.60% 0.05% to 0.05% AST Balanced Asset Allocation Portfolio (available November 16, 2009) December31, 2011 $ to $ $ 0.60% 0.60% to 0.60% -1.81% to -1.81% December31, 2010 $ to $ $ 0.84% 0.60% to 0.60% 11.64% to 11.64% December31, 2009 $ to $ $ 0.00% 0.60% to 0.60% -0.17% to -0.17% AST Preservation Asset Allocation Portfolio (available November 23, 2009) December31, 2011 $ to $ $ 1.71% 0.60% to 0.60% 0.39% to 0.39% December31, 2010 $ to $ $ 1.41% 0.60% to 0.60% 9.91% to 9.91% December31, 2009 $ to $ $ 0.00% 0.60% to 0.60% -0.15% to -0.15% AST BlackRock Global Strategies Portfolio (available April 29, 2011) December31, 2011 $ to $ $ 0.00% 0.60% to 0.60% -7.67% to -7.67% AST Marsico Capital Growth Portfolio (available May 1, 2008) December31, 2011 $ to $ $ 0.27% 0.60% to 0.60% -1.50% to -1.50% December31, 2010 $ to $ $ 0.70% 0.60% to 0.60% 19.04% to 19.04% December31, 2009 $ to $ $ 0.86% 0.60% to 0.60% 28.98% to 28.98% December31, 2008 $ to $ $ 0.23% 0.60% to 0.60% -39.61% to -39.61% * These amounts represent the dividends, excluding distributions of capital gains, received by the subaccount from the underlying mutual fund, net of management fees assessed by the fund manager, divided by the average net assets. This ratio is annualized and excludes those expenses, such as mortality and expense charges, that result in direct reductions in the unit values. The recognition of investment income by the subaccount is affected by the timing of the declaration of dividends by the underlying fund in which the subaccounts invest. ** These ratios represent the annualized contract expenses of the separate account, consisting primarily of mortality and expense charges, for each period indicated. The ratios include only those expenses that result in a direct reduction to unit values. Charges made directly to contract owner accounts through the redemption of units and expenses of the underlying fund are excluded. A23 Note7: Financial Highlights (Continued) *** These amounts represent the total return for the periods indicated, including changes in the value of the underlying fund, and reflect deductions for all items included in the expense ratio. The total return does not include any expenses assessed through the redemption of units; inclusion of these expenses in the calculation would result in a reduction in the total return presented. Product designs within a subaccount with an effective date during a period were excluded from the range of total return for that period. Contract owners may experience different total returns based on their investment options. Investment options with a date notation indicate the effective date of that investment option in the Account. Total returns for periods less than one year are not annualized. The total return is calculated for each of the five years in the period ended December31, 2011 or from the effective date of the subaccount through the end of the reporting period. Charges and Expenses The expense ratio represents the annualized contract expenses of the Pruco Life Variable Appreciable Account for the period indicated and includes those expenses that are charged through a reduction of the unit value, which consists solely of the mortality& expense charges. These fees equal an effective annual rate of up to 0.60% to 0.90%,per Contract. Expenses of the underlying Portfolios and charges made directly to Contract Owner accounts through either the redemption of units or from premium payments are excluded. Charges deducted from premium payments range from 0% to 11.5%, except that VAL1 Contracts also assess a $2 premium processing charge for each premium paid. The percentage of the premium payment deducted consists of taxes attributable to premiums, any applicable sales charge, and any premium based administrative charge. The charges made directly to the contract owner through the redemption of units depend on the product and the options or transactions selected by the client. The following charges are made through the redemption of units. The Account charges from $0.06 to $83.34 per $1,000 of basic insurance amount for the cost of insurance plus additional mortality for extra ratings of up to $2.08 per $1,000 of basic insurance amount. The Account charges surrender fees that range from $0 to $5 per $1,000 of basic insurance amount plus 0% to 45% of the first year’s annual premium, except for VUL1 Contracts, where the fees range from 0% to 26% of the lesser of target level premiums and actual premiums paid plus a range of $0 to the lesser of $5 per $1,000 of basic insurance amount and $500. The Account charges a Guaranteed Death Benefit fee of $0.01 per $1,000 of basic insurance amount. The charge for withdrawals ranges from the lesser of $15 and 2% to the lesser of $25 and 2% of the withdrawal amount. The Account charges monthly administrative fees that range from $2.50 to $10 per Contract plus $0.01 to $0.08 per $1,000 of basic insurance amount, although it may be less for subsequent increases. The Account also charges $15 to $25 per change to the basic insurance amount. Expense Reimbursement The Account is reimbursed by Pruco Life for expenses related to the management of the fund in excess of 0.40% of VAL’s average daily net assets incurred by the Money Market, Diversified Bond, Equity, Flexible Managed, and the Conservative Balanced portfolios of the Prudential Series Fund. This reimbursement is applied through an increase in unit values. A24 Note8: Other Contract owner net payments—represent contract owner contributions under the Variable Life Policies reduced by applicable deductions, charges, and state premium taxes. Policy loans—represent amounts borrowed by contractholders using the policy as the security for the loan. Policy loan repayments and interest—represent payments made by contractholders to reduce the total outstanding policy loan balance. Surrenders, withdrawals, and death benefits—are payments to contract owners and beneficiaries made under the terms of the Variable Life Policies, and amounts that contract owners have requested to be withdrawn or paid to them. Net transfers between other subaccounts or fixed rate options—are amounts that contract owners have directed to be moved among subaccounts, including permitted transfers to and from the Guaranteed Interest Account and Market Value Adjustment. Withdrawals and other charges—are various contract level charges as described in contract charges and features section located above. A25 Report of Independent Registered Public Accounting Firm To the Contract Owners of Pruco Life Variable Appreciable Account and the Board of Directors of Pruco Life Insurance Company In our opinion, the accompanying statements of net assets and the related statements of operations and of changes in net assets present fairly, in all material respects, the financial position of each of the subaccounts listed in Note 1 of the Pruco Life Variable Appreciable Account at December31, 2011, and the results of each of their operations and the changes in each of their net assets for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the management of Pruco Life Insurance Company. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments at December31, 2011 by correspondence with the transfer agents of the investee mutual funds, provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP New York, New York April12, 2012 A26 PRUCO LIFE INSURANCE COMPANY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Financial Statements Page# Management’s Annual Report on Internal Control Over Financial Reporting B-2 Consolidated Financial Statements: Consolidated Statements of Financial Position—December31, 2011 and 2010 B-3 Consolidated Statements of Operations and Comprehensive Income Years ended December31, 2011, 2010 and 2009 B-4 Consolidated Statements of Stockholder’s Equity Years ended December31, 2011, 2010 and 2009 B-5 Consolidated Statements of Cash Flows Years ended December31, 2011, 2010 and 2009 B-6 Notes to Consolidated Financial Statements B-8 Report of Independent Registered Public Accounting Firm B-83 B-1 Management’s Annual Report on Internal Control Over Financial Reporting Management of Pruco Life Insurance Company (“the Company”) is responsible for establishing and maintaining adequate internal control over financial reporting. Management conducted an assessment of the effectiveness, as of December31, 2011, of the Company’s internal control over financial reporting, based on the framework established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on our assessment under that framework, management concluded that the Company’s internal control over financial reporting was effective as of December31, 2011. Our internal control over financial reporting is a process designed by or under the supervision of our principal executive and principal financial officers to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our internal control over financial reporting includes policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect transactions and dispositions of assets; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures are being made only in accordance with authorizations of management and the directors of the Company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on our financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. This Annual Report does not include an attestation report of the Company’s registered public accounting firm, PricewaterhouseCoopers LLP, regarding internal control over financial reporting. Internal controls over Financial Reporting were not subject to attestation by the Company’s registered public accounting firm pursuant to final rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this Annual Report. In conjunction with the restatement of these financial statements discussed in Notes 1 and 2, Management has reassessed the Company’s internal contracts over financial reporting and concluded that the Company’s internal control over financial reporting was effective at December 31, 2011. March 9, 2012 except for the reassessment related to the restatement of these financial statements, as to which the date is July 20, 2012 B-2 Pruco Life Insurance Company Consolidated Statements of Financial Position As of December31, 2011 and December31, 2010 (in thousands, except share amounts) December31, December31, ASSETS Fixed maturities, available for sale, at fair value (amortized cost: 2011 – $5,151,406; 2010 – $5,701,829) $ $ Equity securities, available for sale, at fair value (cost: 2011 – $9,627; 2010 – $17,964) Trading account assets, at fair value Policy loans Short-term investments Commercial mortgage and other loans Other long-term investments Total investments Cash and cash equivalents Deferred policy acquisition costs Accrued investment income Reinsurance recoverables Receivables from parents and affiliates Deferred sales inducements Income taxes receivable - Other assets Separate account assets Total Assets LIABILITIES AND EQUITY LIABILITIES Policyholders’ account balances Future policy benefits and other policyholder liabilities Cash collateral for loaned securities Securities sold under agreements to repurchase Income taxes payable - Short-term debt to affiliates - Long-term debt to affiliates Payables to parent and affiliates Other liabilities Separate account liabilities Total Liabilities COMMITMENTS AND CONTINGENT LIABILITIES (See Note 12) EQUITY Common stock, ($10 par value; 1,000,000 shares, authorized; 250,000 shares, issued and outstanding) Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Equity TOTAL LIABILITIES AND EQUITY $ $ See Notes to Consolidated Financial Statements B-3 Pruco Life Insurance Company Consolidated Statements of Operations and Comprehensive Income (Loss) Years Ended December31, 2011, 2010 and 2009 (in thousands) REVENUES Premiums $ $ $ Policy charges and fee income Net investment income Asset administration fees Other income Realized investment gains (losses), net: Other-than-temporary impairments on fixed maturity securities ) ) ) Other-than-temporary impairments on fixed maturity securities transferred to other comprehensive income Other realized investment gains (losses), net ) Total realized investment gains (losses), net ) Total Revenues BENEFITS AND EXPENSES Policyholders’ benefits ) Interest credited to policyholders’ account balances Amortization of deferred policy acquisition costs General, administrative and other expenses Total Benefits and Expenses INCOME (LOSS) FROM OPERATIONS BEFORE INCOME TAXES ) ) Income taxes Current Deferred ) ) ) Income tax expense (benefit) ) ) NET INCOME (LOSS) $ ) $ $ ) Other comprehensive income (loss), before tax: Foreign currency translation adjustments ) ) Unrealized investment gains (losses) for the period Reclassification adjustment for (gains) losses included in net income ) Net unrealized investment gains (losses) Other comprehensive income (loss), before tax: Less: Income tax expense (benefit) related to items of other comprehensive income Impact of adoption of new guidance for other-than-temporary impairments of debt securities, net of taxes - - Other comprehensive income (loss), net of tax: COMPREHENSIVE INCOME (LOSS) $ ) $ $ See Notes to Consolidated Financial Statements B-4 Pruco Life Insurance Company Consolidated Statements of Stockholder’s Equity Years Ended December31, 2011, 2010 and 2009 (in thousands) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Equity Balance, December31, 2008 $ ) $ Cumulative effect of adoption of accounting principle ) ) ) Contributed Capital - - Impact of adoption of new guidance for other-than-temporary impairments of debt securities, net of taxes - - ) - Comprehensive income: Net income (loss) - - ) - ) Other comprehensive income (loss), net of tax - - - Total comprehensive income Balance, December31, 2009 $ Contributed Capital - 10 - - 10 Affiliated Asset Transfers - ) - - ) Dividend to Parent - - ) - ) Comprehensive income: Net income - - Other comprehensive income (loss), net of tax - - - Total comprehensive income Balance, December31, 2010 $ Contributed Capital- Parent/Child Asset Transfers - - - Affiliated Asset Transfers - ) - Comprehensive income: Net income (loss) - - ) - ) Other comprehensive income (loss), net of tax - - - Total comprehensive income ) Balance, December31, 2011 $ See Notes to Consolidated Financial Statements B-5 Pruco Life Insurance Company Consolidated Statements of Cash Flows Years Ended December31, 2011, 2010 and 2009 (in thousands) Restated CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES: Net income (loss) $ ) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Policy charges and fee income ) ) ) Interest credited to policyholders’ account balances Realized investment (gains) losses, net ) ) Amortization and other non-cash items ) ) ) Change in: Future policy benefits and other insurance liabilities Reinsurance recoverables ) ) ) Accrued investment income ) ) Receivables from parent and affiliates ) Payables to parent and affiliates ) ) Deferred policy acquisition costs ) ) ) Income taxes payable ) ) ) Deferred sales inducements ) ) ) Other, net ) ) CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES $ ) $ ) $ ) CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES: Proceeds from the sale/maturity/prepayment of: Fixed maturities, available for sale $ $ $ Short-term investments Policy loans Commercial mortgage and other loans Other long-term investments Equity securities, available for sale Trading account assets, at fair value 5 Payments for the purchase/origination of: - - - Fixed maturities, available for sale ) ) ) Short-term investments ) ) ) Policy loans ) ) ) Commercial mortgage and other loans ) ) ) Other long-term investments ) ) ) Equity securities, available for sale ) ) ) Trading account assets, at fair value - - ) Notes receivable from parent and affiliates, net ) Other CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES $ ) $ ) $ ) CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES: Policyholders’ account deposits $ $ $ Ceded policyholders’ account deposits ) - - Policyholders’ account withdrawals ) ) ) Ceded policyholders’ account withdrawals - - Net change in securities sold under agreement to repurchase and cash collateral for loaned securities ) Dividend to parent - ) - Contributed capital (including parent/child asset transfer) 10 - Net change in financing arrangements (maturities 90 days or less) Net change in long-term borrowing - CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES $ $ $ Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year CASH AND CASH EQUIVALENTS, END OF YEAR $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION Income taxes (refunded) paid $ $ $ ) Interest paid $ $ $ 8 See Notes to Consolidated Financial Statements B-6 Significant Non Cash Transactions Cash Flows from Investing Activities in the 2011 Consolidated Statement of Cash Flows excludes $313 million of increases in fixed maturities, available for sale related to a non-cash transfer of assets to the Company. These assets were received as consideration of premium due to the Company for the recapture of policies issued prior to January1, 2011 previously reinsured by UPARC, an affiliate (See Note 13). Cash Flows from Investing Activities in the 2011 Consolidated Statement of Cash Flows also excludes $1,054 million of decreases in fixed maturities available for sale related to the coinsurance transaction with PAR U, an affiliate (See Note 13). The assets transferred included $1,009 million of consideration for the initial premium due under the coinsurance agreement with this affiliate and $45 million to Prudential Insurance, the Company’s parent company, to settle tax expenses arising from this coinsurance transaction. B-7 Pruco Life Insurance Company Notes to Consolidated Financial Statements 1. BUSINESS AND BASIS OF PRESENTATION Pruco Life Insurance Company, or the “Company,” is a wholly owned subsidiary of The Prudential Insurance Company of America, or “Prudential Insurance,” which in turn is an indirect wholly owned subsidiary of Prudential Financial, Inc., or “Prudential Financial.” Pruco Life Insurance Company was organized in 1971 under the laws of the State of Arizona. It is licensed to sell life insurance and annuities in the District of Columbia, Guam, and in all States except New York. The Company has three subsidiaries, including one wholly owned life insurance subsidiary, Pruco Life Insurance Company of New Jersey, or “PLNJ,” and two subsidiaries formed in 2009 for the purpose of holding certain commercial loan investments. Pruco Life Insurance Company and its subsidiaries are together referred to as the Company and all financial information is shown on a consolidated basis. Two additional subsidiaries formerly owned by the Company for the purpose of acquiring fixed income investments were liquidated in 2009. PLNJ is a stock life insurance company organized in 1982 under the laws of the state of New Jersey. It is licensed to sell life insurance and annuities only in New Jersey and New York. Beginning in March 2010, Prudential Annuities Life Assurance Corporation (“PALAC”), an affiliate of the Company, ceased offering its existing variable annuity products (and where offered, the companion market value adjustment option) to new investors upon the launch of a new product in the Company. In general, the new product line offers the same optional living benefits and optional death benefits as offered by PALAC’s existing variable annuities. However, subject to applicable contractual provisions and administrative rules, PALAC will continue to accept subsequent purchase payments on in force contracts under existing annuity products. These initiatives were implemented to create operational and administrative efficiencies by offering a single product line of annuity products from a more limited group of legal entities. In addition, by limiting its variable annuity offerings to a single product line sold through one insurer (and its affiliate, for New York sales), the Prudential Annuities business unit of Prudential Financial expects to convey a more focused, cohesive image in the marketplace. Basis of Presentation The Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or “U.S. GAAP.” The Company has extensive transactions and relationships with Prudential Insurance and other affiliates, (as more fully described in Note 13. Due to these relationships, it is possible that the terms of these transactions are not the same as those that would result from transactions among unrelated parties. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The most significant estimates include those used in determining deferred policy acquisition costs and related amortization; amortization of deferred sales inducements; future policy benefits including guarantees; valuation of investments including derivatives and the recognition of other-than-temporary impairments; provision for income taxes and valuation of deferred tax assets; and reserves for contingent liabilities, including reserves for losses in connection with unresolved legal matters. B-8 Pruco Life Insurance Company Notes to Consolidated Financial Statements 1. BUSINESS AND BASIS OF PRESENTATION (continued) Reclassifications Certain amounts in prior periods have been reclassified to conform to the current period presentation. Restatement of Consolidated Statement of Cash Flows The Company has restated the Consolidated Statement of Cash Flows for the year ended December31, 2011 included in the Company’s 2011 Annual Report on Form 10-K. While the restatement affects the subtotals of cash flows from operating, investing and financing activities, it has no impact on the net increase (decrease) in cash and cash equivalents for the previously reported period. The restatement also has no impact on the Company’s Consolidated Statements of Financial Position, Consolidated Statements of Operations or Consolidated Statements of Stockholder’s Equity as of the end of or for any previously reported period. The restatement primarily corrects the presentation of the settlements of certain reinsurance transactions between the Company and its affiliates that occurred during the quarter ended December31, 2011. The settlements were made by transferring fixed maturity securities, however, the Consolidated Statement of Cash Flows for the year ended December31, 2011 reflected these settlements as if they were made with cash. The correct presentation is to exclude these non-cash transactions from the Consolidated Statement of Cash Flows and disclose them in the Consolidated Financial Statements. Primarily as a result of the incorrect presentation of these non-cash transactions, Cash Flows used in Operating Activities was overstated by $768.2 million, Cash Flows from Investing Activities was overstated by $635.1 million and Cash Flows from Financing Activities was overstated by $133.1 million. These transactions are fully described in Note 13. For further detail on the 2011 Consolidated Statement of Cash Flows, as reported and as restated, refer to Note 2. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Investments and Investment Related Liabilities The Company’s investments in debt and equity securities include fixed maturities; trading account assets; equity securities; and short-term investments. The accounting policies related to these, as well as commercial mortgage and other loans, are as follows: Fixed maturities are comprised of bonds, notes and redeemable preferred stock. Fixed maturities classified as “available for sale” are carried at fair value. See Note 10 for additional information regarding the determination of fair value. Interest income, as well as the related amortization of premium and accretion of discount, is included in “Net investment income” under the effective yield method. For mortgage-backed and asset-backed securities, the effective yield is based on estimated cash flows, including prepayment assumptions based on data from widely accepted third-party data sources or internal estimates. In addition to prepayment assumptions, cash flow estimates vary based on assumptions regarding the underlying collateral, including default rates and changes in value. These assumptions can significantly impact income recognition and the amount of other-than-temporary impairments recognized in earnings and other comprehensive income. For high credit quality mortgage-backed and asset-backed securities (those rated AA or above), cash flows are provided quarterly, and the amortized cost and effective yield of the security are adjusted as necessary to reflect historical prepayment experience and changes in estimated future prepayments. The adjustments to amortized cost are recorded as a charge or credit to net investment income in accordance with the retrospective method. For asset-backed and mortgage-backed securities rated below AA, the effective yield is adjusted prospectively for any changes in estimated cash flows. See the discussion below on realized investment gains and losses for a description of the accounting for impairments. Unrealized gains and losses on fixed maturities classified as “available for sale,” net B-9 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) of tax, and the effect on deferred policy acquisition costs, deferred sales inducements and future policy benefits that would result from the realization of unrealized gains and losses, are included in “Accumulated other comprehensive income (loss).” Equity securities available for sale are comprised of common stock, and non-redeemable preferred stock and are carried at fair value. The associated unrealized gains and losses, net of tax, and the effect on deferred policy acquisition costs, deferred sales inducements and future policy benefits that would result from the realization of unrealized gains and losses, are included in “Accumulated other comprehensive income (loss).” The cost of equity securities is written down to fair value when a decline in value is considered to be other-than-temporary. See the discussion below on realized investment gains and losses for a description of the accounting for impairments. Dividends from these investments are recognized in “Net investment income” when declared. Trading account assets, at fair value, consist primarily of asset-backed securities, commercial mortgage-backed securities and perpetual preferred stock whose fair values are determined consistent with similar instruments described above under “Fixed Maturity Securities.” Realized and unrealized gains and losses for these investments are reported in “Other income.” Interest and dividend income from these investments is reported in “Net investment income.” Commercial mortgage and other loans consist of commercial mortgage loans and agricultural loans. Commercial mortgage loans are broken down by class which is based on property type (industrial properties, retail, office, multi-family/apartment, hospitality, and other). Commercial mortgage and other loans originated and held for investment are generally carried at unpaid principal balance, net of unamortized deferred loan origination fees and expenses and net of an allowance for losses. Commercial mortgage and other loans acquired, including those related to the acquisition of a business, are recorded at fair value when purchased, reflecting any premiums or discounts to unpaid principal balances. Interest income, as well as prepayment fees and the amortization of the related premiums or discounts, related to commercial mortgage and other loans, are included in “Net investment income.” Impaired loans include those loans for which it is probable that amounts due according to the contractual terms of the loan agreement will not all be collected. The Company defines “past due” as principal or interest not collected at least 30 days past the scheduled contractual due date. Interest received on loans that are past due, including impaired and non-impaired loans as well as loans that were previously modified in a troubled debt restructuring, is either applied against the principal or reported as net investment income based on the Company’s assessment as to the collectability of the principal. See Note 3 for additional information about the Company’s past due loans. The Company discontinues accruing interest on loans after the loans become 90 days delinquent as to principal or interest payments, or earlier when the Company has doubts about collectability. When the Company discontinues accruing interest on a loan, any accrued but uncollectible interest on the loan and other loans backed by the same collateral, if any, is charged to interest income in the same period. Generally, a loan is restored to accrual status only after all delinquent interest and principal are brought current and, in the case of loans where the payment of interest has been interrupted for a substantial period, or the loan has been modified, a regular payment performance has been established. The Company reviews the performance and credit quality of the commercial mortgage loan and agricultural loan portfolios on an on-going basis. Loans are placed on watch list status based on a predefined set of criteria and are B-10 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) assigned one of three categories. Loans are placed on “early warning” status in cases where, based on the Company’s analysis of the loan’s collateral, the financial situation of the borrower or tenants or other market factors, it is believed a loss of principal or interest could occur. Loans are classified as “closely monitored” when it is determined that there is a collateral deficiency or other credit events that may lead to a potential loss of principal or interest. Loans “not in good standing” are those loans where the Company has concluded that there is a high probability of loss of principal, such as when the loan is delinquent or in the process of foreclosure. As described below, in determining the allowance for losses, the Company evaluates each loan on the watch list to determine if it is probable that amounts due according to the contractual terms of the loan agreement will not be collected. Loan-to-value and debt service coverage ratios are measures commonly used to assess the quality of commercial mortgage loans. The loan-to-value ratio compares the amount of the loan to the fair value of the underlying property collateralizing the loan, and is commonly expressed as a percentage. Loan-to-value ratios greater than 100% indicate that the loan amount exceeds the collateral value. A smaller loan-to-value ratio indicates a greater excess of collateral value over the loan amount. The debt service coverage ratio compares a property’s net operating income to its debt service payments. Debt service coverage ratios less than 1.0 times indicate that property operations do not generate enough income to cover the loan’s current debt payments. A larger debt service coverage ratio indicates a greater excess of net operating income over the debt service payments. The values utilized in calculating these ratios are developed as part of the Company’s periodic review of the commercial mortgage loan and agricultural loan portfolio, which includes an internal appraisal of the underlying collateral value. The Company’s periodic review also includes a quality re-rating process, whereby the internal quality rating originally assigned at underwriting is updated based on current loan, property and market information using a proprietary quality rating system. The loan-to-value ratio is the most significant of several inputs used to establish the internal credit rating of a loan which in turn drives the allowance for losses. Other key factors considered in determining the internal credit rating include debt service coverage ratios, amortization, loan term, estimated market value growth rate and volatility for the property type and region. See Note 3 for additional information related to the loan-to-value ratios and debt service coverage ratios related to the Company’s commercial mortgage and agricultural loan portfolios. The allowance for loan losses includes a loan specific reserve for each impaired loan that has a specifically identified loss and a portfolio reserve for probable incurred but not specifically identified losses. For impaired commercial mortgage loans and agricultural loans, the allowances for losses are determined based on the present value of expected future cash flows discounted at the loan’s effective interest rate, or based upon the fair value of the collateral if the loan is collateral dependent. The portfolio reserves for probable incurred but not specifically identified losses in the commercial mortgage and agricultural loan portfolio segments considers the current credit composition of the portfolio based on an internal quality rating, (as described above). The portfolio reserves are determined using past loan experience, including historical credit migration, loss probability and loss severity factors by property type. These factors are reviewed each quarter and updated as appropriate. The allowance for losses on commercial mortgage loans and agricultural loans can increase or decrease from period to period based on the factors noted above. “Realized investment gains (losses), net” includes changes in the allowance for losses. "Realized investment gains (losses), net" also includes gains and losses on sales, certain restructurings, and foreclosures. When a commercial mortgage or other loan is deemed to be uncollectible, any specific valuation allowance associated with the loan is reversed and a direct write down to the carrying amount of the loan is made. The carrying amount of the loan is not adjusted for subsequent recoveries in value. B-11 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Policy loans are carried at unpaid principal balances. Interest income on policy loans is recognized in “Net investment income” at the contract interest rate when earned. Securities repurchase and resale agreements and securities loaned transactions are used to earn spread income, to borrow funds, or to facilitate trading activity. Securities repurchase and resale agreements are generally short term in nature, and therefore, the carrying amounts of these instruments approximate fair value. As part of securities repurchase agreements or securities loan transactions the Company transfers U.S. government and government agency securities and receives cash as collateral. As part of securities resale agreements, the Company transfers cash as collateral and receives U.S. government securities. For securities repurchase agreements and securities loaned transactions used to earn spread income, the cash received is typically invested in cash equivalents, short term investments or fixed maturities. Securities repurchase and resale agreements that satisfy certain criteria are treated as collateralized financing arrangements. These agreements are carried at the amounts at which the securities will be subsequently resold or reacquired, as specified in the respective agreements. For securities purchased under agreements to resell, the Company’s policy is to take possession or control of the securities and to value the securities daily. Securities to be resold are the same, or substantially the same, as the securities received. For securities sold under agreements to repurchase, the market value of the securities to be repurchased is monitored, and additional collateral is obtained where appropriate, to protect against credit exposure. Securities to be repurchased are the same, or substantially the same as those sold. Income and expenses related to these transactions executed within the insurance subsidiary used to earn spread income are reported as “Net investment income,” however, for transactions used to borrow funds, the associated borrowing cost is reported as interest expense (included in “General, administrative and other expenses”). Securities loaned transactions are treated as financing arrangements and are recorded at the amount of cash received. The Company obtains collateral in an amount equal to 102% and 105% of the fair value of the domestic and foreign securities, respectively. The Company monitors the market value of the securities loaned on a daily basis with additional collateral obtained as necessary. Substantially all of the Company’s securities loaned transactions are with large brokerage firms. Income and expenses associated with securities loaned transactions used to earn spread income are generally reported as “Net investment income;” however, for securities loaned transactions used for funding purposes the associated rebate is reported as interest expense (included in “General, administrative and other expenses”). Other long-term investments consist of the derivatives, the Company’s investments in joint ventures and limited partnerships in which the Company does not exercise control, as well as investments in the Company’s own separate accounts, which are carried at fair value, and investment real estate. Joint venture and partnership interests are generally accounted for using the equity method of accounting, except in instances in which the Company’s interest is so minor that it exercises virtually no influence over operating and financial policies. In such instances, the Company applies the cost method of accounting. The Company’s share of net income from investments in joint ventures and partnerships is generally included in “Net investment income.” “Short-term investments” primarily consist of highly liquid debt instruments with a maturity of greater than three months and less than twelve months when purchased. These investments are generally carried at fair value and include certain money market investments, short-term debt securities issued by government sponsored entities and other highly liquid debt instruments. Realized investment gains (losses) are computed using the specific identification method. Realized investment gains and losses are generated from numerous sources, including the sale of fixed maturity securities, equity B-12 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) securities, investments in joint ventures and limited partnerships and other types of investments, as well as adjustments to the cost basis of investments for net other-than-temporary impairments recognized in earnings. Realized investment gains and losses are also generated from prepayment premiums received on private fixed maturity securities, allowance for losses on commercial mortgage and other loans and fair value changes on embedded derivatives and free-standing derivatives that do not qualify for hedge accounting treatment. The Company’s available-for-sale securities with unrealized losses are reviewed quarterly to identify other-than-temporary impairments in value. In evaluating whether a decline in value is other-than-temporary, the Company considers several factors including, but not limited to the following: (1)the extent and the duration of the decline; (2)the reasons for the decline in value (credit event, currency or interest-rate related, including general credit spread widening); and (3)the financial condition of and near-term prospects of the issuer. With regard to available-for-sale equity securities, the Company also considers the ability and intent to hold the investment for a period of time to allow for a recovery of value. When it is determined that a decline in value of an equity security is other-than-temporary, the carrying value of the equity security is reduced to its fair value, with a corresponding charge to earnings. Under the authoritative guidance for the recognition and presentation of other-than-temporary impairments for debt securities, an other-than-temporary impairment must be recognized in earnings for a debt security in an unrealized loss position when an entity either (a)has the intent to sell the debt security or (b)more likely than not will be required to sell the debt security before its anticipated recovery. For all debt securities in unrealized loss positions that do not meet either of these two criteria, the guidance requires that the Company analyze its ability to recover the amortized cost by comparing the net present value of projected future cash flows with the amortized cost of the security. The net present value is calculated by discounting the Company’s best estimate of projected future cash flows at the effective interest rate implicit in the debt security prior to impairment. The Company may use the estimated fair value of collateral as a proxy for the net present value if it believes that the security is dependent on the liquidation of collateral for recovery of its investment. If the net present value is less than the amortized cost of the investment, an other-than-temporary impairment is recognized. Under the authoritative guidance for the recognition and presentation of other-than-temporary impairments, when an other-than-temporary impairment of a debt security has occurred, the amount of the other-than-temporary impairment recognized in earnings depends on whether the Company intends to sell the security or more likely than not will be required to sell the security before recovery of its amortized cost basis. If the debt security meets either of these two criteria, the other-than-temporary impairment recognized in earnings is equal to the entire difference between the security’s amortized cost basis and its fair value at the impairment measurement date. For other-than-temporary impairments of debt securities that do not meet these criteria, the net amount recognized in earnings is equal to the difference between the amortized cost of the debt security and its net present value calculated as described above. Any difference between the fair value and the net present value of the debt security at the impairment measurement date is recorded in “Other comprehensive income (loss).” Unrealized gains or losses on securities for which an other-than-temporary impairment has been recognized in earnings is tracked as a separate component of “Accumulated other comprehensive income (loss).” For debt securities, the split between the amount of an other-than-temporary impairment recognized in other comprehensive income and the net amount recognized in earnings is driven principally by assumptions regarding the amount and timing of projected cash flows. For mortgage-backed and asset-backed securities, cash flow estimates consider the payment terms of the underlying assets backing a particular security, including prepayment assumptions, and are based on data from widely accepted third-party data sources or internal estimates. In addition to prepayment assumptions, cash flow estimates include assumptions regarding the B-13 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) underlying collateral including default rates and recoveries, which vary based on the asset type and geographic location, as well as the vintage year of the security. For structured securities, the payment priority within the tranche structure is also considered. For all other debt securities, cash flow estimates are driven by assumptions regarding probability of default and estimates regarding timing and amount of recoveries associated with a default. The Company has developed these estimates using information based on its historical experience as well as using market observable data, such as industry analyst reports and forecasts, sector credit ratings and other data relevant to the collectability of a security, such as the general payment terms of the security and the security’s position within the capital structure of the issuer. The new cost basis of an impaired security is not adjusted for subsequent increases in estimated fair value. In periods subsequent to the recognition of an other-than-temporary impairment, the impaired security is accounted for as if it had been purchased on the measurement date of the impairment. For debt securities, the discount (or reduced premium) based on the new cost basis may be accreted into net investment income in future periods, including increases in cash flow on a prospective basis. In certain cases where there are decreased cash flow expectations, the security is reviewed for further cash flow impairments. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, amounts due from banks, certain money market investments, and other debt issues with maturities of three months or less when purchased. The Company also engages in overnight borrowing and lending of funds with Prudential Financial and affiliates which are considered cash and cash equivalents. Deferred Policy Acquisition Costs Costs that are directly related to the production of new insurance and annuity products are deferred to the extent such costs are deemed recoverable from future profits. Such deferred policy acquisition costs (“DAC”) include incremental direct costs of contract acquisition with independent third parties or employees that are essential to the contract transaction, as well as the portion of employee compensation directly related to underwriting, policy issuance and processing, medical inspection, and contract selling for successfully negotiated contracts. See below under “Adoption of New Accounting Pronouncements” for a discussion of the new authoritative guidance retrospectively adopted effective January1, 2012, which is reflected in the Consolidated Financial Statements. In each reporting period, capitalized DAC is amortized to “Amortization of deferred policy acquisition costs,” net of the accrual of imputed interest on DAC balances. DAC is subject to recoverability testing at the end of each reporting period to ensure that the capitalized amounts do not exceed the present value of anticipated gross profits or premiums less benefits and maintenance expenses, as applicable. DAC, for applicable products, is adjusted for the impact of unrealized gains or losses on investments as if these gains or losses had been realized, with corresponding credits or charges included in “Accumulated other comprehensive income (loss).” Policy acquisition costs for interest sensitive and variable life products and fixed and variable deferred annuity products are deferred and amortized over the expected life of the contracts (approximately 25 – 99 years) in proportion to gross profits arising principally from investment results, mortality and expense margins, and surrender charges, based on historical and anticipated future experience, which is updated periodically. The Company uses a reversion to the mean approach to derive the blended future rate of return assumptions. However, if the projected future rate of return calculated using this approach is greater than the maximum future rate of return assumption, the maximum future rate of return is utilized in deriving the blended future rate of return assumption. In addition to the gross profit components previously mentioned, the impact of the embedded derivatives associated with certain optional living benefit features of the Company’s variable annuity contracts B-14 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) and related hedging activities are also included in actual gross profits used as the basis for calculating current period amortization and, in certain instances, in management’s estimate of total gross profits used for setting the amortization rate, regardless of which affiliated legal entity this activity occurs. In calculating gross profits, profits and losses related to contracts issued by the Company that are reported in affiliated legal entities other than the Company as a result of, for example, reinsurance agreements with those affiliated entities are also included. The Company is an indirect subsidiary of Prudential Financial (an SEC registrant) and has extensive transactions and relationships with other subsidiaries of Prudential Financial, including reinsurance agreements, as described in Note 13. Incorporating all product-related profits and losses in gross profits, including those that are reported in affiliated legal entities, produces a DAC amortization pattern representative of the total economics of the products. The effect of changes to estimated gross profits on unamortized deferred acquisition costs is reflected in “Amortization of deferred policy acquisition costs” in the period such estimated gross profits are revised. DAC related to non-participating traditional individual life insurance is amortized in proportion to gross premiums. For some products, policyholders can elect to modify product benefits, features, rights or coverages by exchanging a contract for a new contract or by amendment, endorsement, or rider to a contract, or by the election of a feature or coverage within a contract. These transactions are known as internal replacements. If policyholders surrender traditional life insurance policies in exchange for life insurance policies that do not have fixed and guaranteed terms, the Company immediately charges to expense the remaining unamortized DAC on the surrendered policies. For other internal replacement transactions, except those that involve the addition of a non-integrated contract feature that does not change the existing base contract, the unamortized DAC is immediately charged to expense if the terms of the new policies are not substantially similar to those of the former policies. If the new terms are substantially similar to those of the earlier policies, the DAC is retained with respect to the new policies and amortized over the expected life of the new policies. Reinsurance recoverables Reinsurance recoverables include corresponding payables and receivables associated with reinsurance arrangements with affiliates. For additional information about these arrangements see Note 13. Separate Account Assets and Liabilities Separate account assets are reported at fair value and represent segregated funds, which are invested for certain policyholders and other customers. The assets consist primarily of equity securities, fixed maturities, real estate related investments, real estate mortgage loans and short term investments and derivative instruments. The assets of each account are legally segregated and are generally not subject to claims that arise out of any other business of the Company. Investment risks associated with market value changes are borne by the customers, except to the extent of minimum guarantees made by the Company with respect to certain accounts. Separate account liabilities primarily represent the contractholder’s account balance in separate account assets and to a lesser extent borrowings of the separate account, and will be equal and offsetting to total separate account assets. See Note 7 to the Consolidated Financial Statements for additional information regarding separate account arrangements with contractual guarantees. The investment income and realized investment gains or losses from separate accounts generally accrue to the policyholders and are not included in the Consolidated Statements of Operations. Mortality, policy administration and surrender charges assessed against the accounts are included in “Policy charges and fee income.” Asset administration fees charged to the accounts are included in “Asset administration fees.” B-15 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Deferred sales inducements The Company provides sales inducements to contractholders, which primarily reflect an up-front bonus added to the contractholder’s initial deposit for certain annuity contracts. These costs are deferred and recognized in “Deferred sales inducements”. They are amortized using the same methodology and assumptions used to amortize DAC. Sales inducements balances are subject to recoverability testing at the end of each reporting period to ensure that the capitalized amounts do not exceed the present value of anticipated gross profits. The Company records amortization of deferred sales inducements in “Interest credited to policyholders’ account balances.” Other Assets and Other Liabilities Other assets consist primarily of premiums due, certain restricted assets, and receivables resulting from sales of securities that had not yet settled at the balance sheet date. Other liabilities consist primarily of accrued expenses, technical overdrafts, derivatives, and payables resulting from purchases of securities that had not yet been settled at the balance sheet date. Future Policy Benefits The Company’s liability for future policy benefits is primarily comprised of the present value of estimated future payments to or on behalf of policyholders, where the timing and amount of payment depends on policyholder mortality or morbidity, less the present value of future net premiums. For life insurance and annuity products, expected mortality and morbidity is generally based on the Company’s historical experience or standard industry tables including a provision for the risk of adverse deviation on our term life products. Interest rate assumptions are based on factors such as market conditions and expected investment returns. Although mortality and morbidity and interest rate assumptions are “locked-in” upon the issuance of new insurance or annuity products with fixed and guaranteed terms, significant changes in experience or assumptions may require the Company to provide for expected future losses on a product by establishing premium deficiency reserves. Premium deficiency reserves, if required, are determined based on assumptions at the time the premium deficiency reserve is established and do not include a provision for the risk of adverse deviation. The Company’s liability for future policy benefits also includes net liabilities for guarantee benefits related to certain nontraditional long-duration life and annuity contracts, which are discussed more fully in Note 7, and certain unearned revenues. Policyholders’ Account Balances The Company’s liability for policyholders’ account balances represents the contract value that has accrued to the benefit of the policyholder as of the balance sheet date. This liability is generally equal to the accumulated account deposits, plus interest credited, less policyholders’ withdrawals and other charges assessed against the account balance. These policyholders’ account balances also include a provision for benefits under non-life contingent payout annuities and certain unearned revenues. Contingent Liabilities Amounts related to contingent liabilities are accrued if it is probable that a liability has been incurred and an amount is reasonably estimable. Management evaluates whether there are incremental legal or other costs directly associated with the ultimate resolution of the matter that are reasonably estimable and, if so, they are included in the accrual. Insurance Revenue and Expense Recognition Premiums from individual life products, other than interest-sensitive life contracts, are recognized when due. When premiums are due over a significantly shorter period than the period over which benefits are provided, any B-16 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) gross premium in excess of the net premium (i.e., the portion of the gross premium required to provide for all expected future benefits and expenses) is deferred and recognized into revenue in a constant relationship to insurance in force. Benefits are recorded as an expense when they are incurred. A liability for future policy benefits is recorded when premiums are recognized using the net premium method. Certain individual annuity contracts provide the holder a guarantee that the benefit received upon death or annuitization will be no less than a minimum prescribed amount. These benefits are accounted for as insurance contracts and are discussed in further detail in Note 7. The Company also provides contracts with certain living benefits which are accounted for as embedded derivatives. These contracts are discussed in further detail in Note7. Amounts received as payment for interest-sensitive contracts, are reported as deposits to “Policyholders’ account balances.” Revenues from these contracts are reflected in “Policy charges and fee income” consisting primarily of fees assessed during the period against the policyholders’ account balances for mortality charges, policy administration charges and surrender charges. In addition to fees, the Company earns investment income from the investment of policyholders’ deposits in the Company’s general account portfolio. Fees assessed that represent compensation to the Company for services to be provided in future periods and certain other fees are deferred and amortized into revenue over the life of the related contracts in proportion to estimated gross profits. Benefits and expenses for these products include claims in excess of related account balances, expenses of contract administration, interest credited to policyholders’ account balances and amortization of DAC. Premiums, benefits and expenses are stated net of reinsurance ceded to other companies. Estimated reinsurance recoverables and the cost of reinsurance are recognized using assumptions consistent with those used to account for the underlying policies. Asset Administration Fees The Company receives asset administration fee income from policyholders’ account balances invested in The Prudential Series Funds or, “PSF,” which are a portfolio of mutual fund investments related to the Company’s separate account products. Also, the Company receives fee income calculated on contractholder separate account balances invested in the Advanced Series Trust Funds (see Note 13 to the Consolidated Financial Statements). In addition, the Company receives fees from policyholders’ account balances invested in funds managed by companies other than affiliates of Prudential Insurance. Asset administration fees are recognized as income when earned. Derivative Financial Instruments Derivatives are financial instruments whose values are derived from interest rates, financial indices, or the values of securities. Derivative financial instruments generally used by the Company include swaps, futures, forwards and options which are contracted in the over-the-counter market with an affiliate. Derivative positions are carried at fair value, generally by obtaining quoted market prices or through the use of valuation models. Values can be affected by changes in interest rates, financial indices, values of securities, credit spreads, market volatility, expected returns, non-performance risks and liquidity. Values can also be affected by changes in estimates and assumptions, including those related to counterparty behavior and non-performance risk used in valuation models. Derivatives are used to manage the characteristics of the Company’s asset/liability mix to manage the interest rate and currency characteristics of assets or liabilities. Additionally, derivatives may be used to seek to reduce exposure to interest rate, credit, foreign currency and equity risks associated with assets held or expected to be purchased or sold, and liabilities incurred or expected to be incurred. B-17 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Derivatives are recorded either as assets, within “Other long-term investments,” or as liabilities, within “Other liabilities,” except for embedded derivatives, which are recorded with the associated host contract. The Company nets the fair value of all derivative financial instruments with its affiliated counterparty for which a master netting arrangement has been executed. As discussed below and in Note 11, all realized and unrealized changes in fair value of derivatives, with the exception of the effective portion of cash flow hedges are recorded in current earnings. Cash flows from these derivatives are reported in the operating and investing activities sections in the Consolidated Statements of Cash Flows based on the nature and purpose of the derivative. The Company designates derivatives as either (1)a hedge of a forecasted transaction or of the variability of cash flows to be received or paid related to a recognized asset or liability (“cash flow” hedge), or (2)a derivative that does not qualify for hedge accounting. To qualify for hedge accounting treatment, a derivative must be highly effective in mitigating the designated risk of the hedged item. Effectiveness of the hedge is formally assessed at inception and throughout the life of the hedging relationship. Even if a derivative qualifies for hedge accounting treatment, there may be an element of ineffectiveness of the hedge. Under such circumstances, the ineffective portion is recorded in “Realized investment gains (losses), net.” The Company formally documents at inception all relationships between hedging instruments and hedged items, as well as its risk-management objective and strategy for undertaking various hedge transactions. This process includes linking all derivatives designated as cash flow hedges to specific assets and liabilities on the balance sheet or to forecasted transactions. When a derivative is designated as a cash flow hedge and is determined to be highly effective, changes in its fair value are recorded in “Accumulated other comprehensive income (loss)” until earnings are affected by the variability of cash flows being hedged (e.g., when periodic settlements on a variable-rate asset or liability are recorded in earnings). At that time, the related portion of deferred gains or losses on the derivative instrument is reclassified and reported in the income statement line item associated with the hedged item. If it is determined that a derivative no longer qualifies as an effective cash flow hedge, or management removes the hedge designation, the derivative will continue to be carried on the balance sheet at its fair value, with changes in fair value recognized currently in “Realized investment gains (losses), net.” In this scenario, the hedged asset or liability under a fair value hedge will no longer be adjusted for changes in fair value and the existing basis adjustment is amortized to the income statement line associated with the asset or liability. The component of “Accumulated other comprehensive income (loss)” related to discontinued cash flow hedges is reclassified to the income statement line associated with the hedged cash flows consistent with the earnings impact of the original hedged cash flows. When hedge accounting is discontinued because it is probable that the forecasted transaction will not occur by the end of the specified time period, the derivative will continue to be carried on the balance sheet at its fair value, with changes in fair value recognized currently in “Realized investment gains (losses), net.” Gains and losses that were in “Accumulated other comprehensive income (loss)” pursuant to the hedge of a forecasted transaction are recognized immediately in “Realized investment gains (losses), net.” If a derivative does not qualify for hedge accounting, all changes in its fair value, including net receipts and payments, are included in “Realized investment gains (losses), net” without considering changes in the fair value of the economically associated assets or liabilities. B-18 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) The Company is a party to financial instruments that contain derivative instruments that are “embedded” in the financial instruments. At inception, the Company assesses whether the economic characteristics of the embedded instrument are clearly and closely related to the economic characteristics of the remaining component of the financial instrument (i.e., the host contract) and whether a separate instrument with the same terms as the embedded instrument would meet the definition of a derivative instrument. When it is determined that (1)the embedded instrument possesses economic characteristics that are not clearly and closely related to the economic characteristics of the host contract, and (2)a separate instrument with the same terms would qualify as a derivative instrument, the embedded instrument qualifies as an embedded derivative that is separated from the host contract, carried at fair value, and changes in its fair value are included in “Realized investment gains (losses), net.” For certain financial instruments that contain an embedded derivative that otherwise would need to be bifurcated and reported at fair value, the Company may elect to classify the entire instrument as a trading account asset and report it within “Trading account assets, at fair value.” The Company sells variable annuity contracts that include optional living benefit features that may be treated from an accounting perspective as embedded derivatives. The Company has reinsurance agreements to transfer the risk related to certain of these embedded derivatives to an affiliate, Pruco Reinsurance Ltd. (“Pruco Re”). The embedded derivatives related to the living benefit features and the related reinsurance agreements are carried at fair value and included in “Future policy benefits and other policyholder liabilities” and “Reinsurance recoverables,” respectively. Changes in the fair value are determined using valuation models as described in Note 10, and are recorded in “Realized investment gains (losses), net.” The Company, excluding its subsidiaries, also sells certain universal life products that contain a no lapse guarantee provision that is reinsured with an affiliate, Universal Prudential Arizona Reinsurance Company (“UPARC”). The reinsurance of this no lapse guarantee results in an embedded derivative that incurs market risk primarily in the form of interest rate risk. Interest rate sensitivity can result in changes in the value of the underlying contractual guarantees that are carried at fair value and included in “Reinsurance recoverable,” and changes in “Realized investment gains (losses), net.” In the third quarter of 2011, the Company amended its reinsurance agreement resulting in a recapture of a portion of this business (See Note 13) effective July1, 2011. Pursuant to the recapture amendment, the settlement of the recapture premium occurred subsequent to the effective date of the recapture. As a result, the recapture premium was treated as if settled on the effective date and adjusted for the time elapsed between this date and the settlement date. This adjustment was equal to the earned interest and changes in market values from the effective date through the settlement date related to fixed maturity securities from an asset portfolio within UPARC. This settlement feature was accounted for as a derivative. Concurrent with the recapture discussed above, the Company entered into a new coinsurance agreement with an affiliate, Prudential Arizona Reinsurance Universal Company, (“PAR U”) effective July1, 2011. The settlement of the initial coinsurance premium also occurred subsequent to the effective date of the coinsurance agreement and contains a settlement provision similar to the recapture premium, discussed above. The adjustment to the initial coinsurance premium was equal to the earned interest and changes in market values from the effective date through settlement date related to fixed maturity securities from both an asset portfolio within the Company, as well as an asset portfolio within UPARC. The settlement feature of this agreement was accounted for as a derivative (See Note 13 for additional information about this agreement). Income Taxes The Company is a member of the consolidated federal income tax return of Prudential Financial and primarily files separate company state and local tax returns. Pursuant to the tax allocation arrangement with Prudential B-19 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Financial, total federal income tax expense is determined on a separate company basis. Members with losses record tax benefits to the extent such losses are recognized in the consolidated federal tax provision. Deferred income taxes are recognized, based on enacted rates, when assets and liabilities have different values for financial statement and tax reporting purposes. A valuation allowance is recorded to reduce a deferred tax asset to the amount expected to be realized. The Company’s liability for income taxes includes the liability for unrecognized tax benefits and interest and penalties which relate to tax years still subject to review by the Internal Revenue Service (“IRS”) or other taxing jurisdictions. Audit periods remain open for review until the statute of limitations has passed. Generally, for tax years which produce net operating losses, capital losses or tax credit carryforwards (“tax attributes”), the statute of limitations does not close, to the extent of these tax attributes, until the expiration of the statute of limitations for the tax year in which they are fully utilized. The completion of review or the expiration of the statute of limitations for a given audit period could result in an adjustment to the liability for income taxes. The Company classifies all interest and penalties related to tax uncertainties as income tax expense. See Note 9 for additional information regarding income taxes. Adoption of New Accounting Pronouncements In January 2010, the FASB issued updated guidance that requires new fair value disclosures about significant transfers between Level 1 and 2 measurement categories and separate presentation of purchases, sales, issuances, and settlements within the roll forward of Level 3 activity. Also, this updated fair value guidance clarifies the disclosure requirements about level of disaggregation and valuation techniques and inputs. This new guidance is effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of Level 3 activity, which are effective for interim and annual reporting periods beginning after December15, 2010. The Company adopted the guidance effective for interim and annual reporting periods beginning after December15, 2009 on January1, 2010. The Company adopted the guidance effective for interim and annual reporting periods beginning after December15, 2010 on January1, 2011. The required disclosures are provided in Note 10 and Note 11. In April 2010, the FASB issued authoritative guidance clarifying that an insurance entity should not consider any separate account interests in an investment held for the benefit of policyholders to be the insurer’s interests, and should not combine those interests with its general account interest in the same investment when assessing the investment for consolidation, unless the separate account interests are held for a related party policyholder, whereby consolidation of such interests must be considered under applicable variable interest guidance. This guidance is effective for interim and annual reporting periods beginning after December15, 2010 and retrospectively to all prior periods upon the date of adoption, with early adoption permitted. The Company’s adoption of this guidance effective January1, 2011 did not have a material effect on the Company’s consolidated financial position, results of operations, and financial statement disclosures. In July 2010, the FASB issued updated guidance that requires enhanced disclosures related to the allowance for credit losses and the credit quality of a company’s financing receivable portfolio. The disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December15, 2010. The Company adopted this guidance effective December31, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning after December15, 2010. The required disclosures are included above and in Note 3. In January 2011, the FASB deferred the disclosures required by this guidance related to troubled debt restructurings. These disclosures are effective for B-20 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) the first interim or annual reporting period beginning on or after June15, 2011, concurrent with the effective date of guidance for determining what constitutes a troubled debt restructuring. The disclosures required by this guidance related to troubled debt restructurings were adopted in the third quarter of 2011 and are included above and in Note 3. In April 2011, the Financial Accounting Standards Board (“FASB”) issued updated guidance clarifying which restructurings constitute troubled debt restructurings. It is intended to assist creditors in their evaluation of whether conditions exist that constitute a troubled debt restructuring. This new guidance is effective for the first interim or annual reporting period beginning on or after June15, 2011 and should be applied retrospectively to the beginning of the annual reporting period of adoption. The Company’s adoption of this guidance in the third quarter of 2011 did not have a material effect on the Company’s consolidated financial position, results of operations, or financial statement disclosures. Effective January1, 2012 the Company adopted, retrospectively, updated guidance regarding the presentation of comprehensive income. The updated guidance eliminates the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. Under the updated guidance, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The updated guidance does not change the items that are reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The Company opted to present the total of comprehensive income, the components of net income, and the components of other comprehensive income in a single continuous statement of comprehensive income. The Consolidated Financial Statements included herein reflect the adoption of this updated guidance. Effective January1, 2012, the Company adopted retrospectively new authoritative guidance to address diversity in practice regarding the interpretation of which costs relating to the acquisition of new or renewal insurance contracts qualify for deferral. Under the amended guidance acquisition costs are to include only those costs that are directly related to the acquisition or renewal of insurance contracts by applying a model similar to the accounting for loan origination costs. An entity may defer incremental direct costs of contract acquisition with independent third parties or employees that are essential to the contract transaction, as well as the portion of employee compensation, including payroll fringe benefits, and other costs directly related to underwriting, policy issuance and processing, medical inspection, and contract selling for successfully negotiated contracts. Prior period financial information presented in these financial statements has been adjusted to reflect the retrospective adoption of the amended guidance. The impact of the retrospective adoption of this guidance on previously reported December31, 2011 and December31, 2010 balances was a reduction in “Deferred policy acquisition costs” of $672 and $684 million, an increase in “Policyholders’ Account Balances” of $3 and $3 million, and a reduction in “Total equity” of $469 and $446 million, respectively. As of December31, 2011, “Other Liabilities” increased $48 million and “Reinsurance Recoverables” increased $2 million related to the impact of this guidance on the 2011 coinsurance agreement with PAR U (see Note 8), The impact of the retrospective adoption of this guidance on previously reported income from continuing operations before income taxes for the years ended December31, 2011, 2010 and 2009 was a decrease of $34, $125 and $53 million, respectively. The lower level of costs now qualifying for deferral will be only partially offset by a lower level of amortization of “Deferred policy acquisition costs,” and, as such, will initially result in lower earnings in future periods primarily reflecting lower deferrals of wholesaler costs. While the adoption of this amended guidance changes the timing of when certain costs are reflected in the Company’s results of operations, it has no effect on the total acquisition costs to be recognized over time and has no impact on the Company’s cash flows. B-21 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) The following tables present amounts as previously reported in 2011, the effect of the change due to the retrospective adoption of the amended guidance related to the deferral of acquisition costs as described above within the “Effect of Change” column. Also included within the Statement of Cash Flows table within the “Impact of Restatement” column is the impact of the restatement described in Note 1 for the year ended December31, 2011. Consolidated Statements of Financial Position: December31, 2011 As Previously Reported Effect of Change As Currently Reported (in thousands) Deferred policy acquisition costs $ $ ) $ Reinsurance recoverables Income taxes receivable (1) - Other assets (2 ) Total assets ) Policyholders’ account balances Income taxes payable (1) ) - Other liabilities Total liabilities ) Retained earnings ) Accumulated other comprehensive income Total equity ) Total liabilities and equity $ $ ) $ Income taxes reported in December31, 2011 was in a payable position. The effect of the change converted the balance to a receivable position and was moved into the asset section of the balance sheet. December31, 2010 As Previously Reported Effect of Change As Currently Reported (in thousands) Deferred policy acquisition costs $ $ ) $ Total assets ) Policyholders’ account balances Income taxes ) Total liabilities ) Retained earnings ) Accumulated other comprehensive income Total equity ) Total liabilities and equity $ $ ) $ B-22 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Consolidated Statements of Operations: Year Ended December31, 2011 As Previously Reported Effect of Change As Currently Reported (in thousands) Revenues Policy charges and fee income $ $ $ Other income Total revenues Benefits and expenses Amortization of deferred policy acquisition costs ) General, administrative and other expenses Total benefits and expenses Income (loss) from operations before income taxes ) ) ) Income tax expense (benefit) Net income (loss) $ ) $ ) $ ) Year Ended December 31, 2010 As Previously Reported Effect of Change AsCurrently Reported (in thousands) Revenues Policy charges and fee income $ $ $ Total revenues Benefits and expenses Amortization of deferred policy acquisition costs ) General, administrative and other expenses Total benefits and expenses Income (loss) from operations before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) $ Year Ended December31, 2009 As Previously Reported Effect of Change AsCurrently Reported (in thousands) Revenues Policy charges and fee income $ $ ) $ Total revenues ) Benefits and expenses Amortization of deferred policy acquisition costs ) General, administrative and other expenses Total benefits and expenses Income (loss) from operations before income taxes ) ) ) Income tax expense (benefit) Net income (loss) $ ) $ ) $ ) B-23 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Consolidated Statements of Cash Flows: Year Ended December 31, 2011 As Previously Reported Effect of Change Impact of Restatement As Currently Reported (in thousands) Cash flows from (used in) operating activities Net income $ ) $ ) $ - $ ) Policy charges and fee income ) ) ) Change in: Reinsurance recoverables ) ) ) Payable to parent and affiliates ) ) ) Deferred policy acquisition costs ) ) ) Income taxes payable ) ) ) Other, net ) Cash flows from (used in) operating activities ) - ) Cash flows from (used in) investing activities Proceeds from the sale/maturity/prepayment of: Fixed maturities available for sale - ) Cash flows from (used in) investing activities - ) ) Cash flows from (used in) financing activities Ceded policyholders’ account deposits - - ) ) Policyholders’ account withdrawals ) - ) ) Ceded policyholders’ account withdrawals - - Cash flows from (used in) financing activities $ $ - $ ) $ Year Ended December 31, 2010 As Previously Reported Effect of Change AsCurrently Reported (in thousands) Cash flows from (used in) operating activities Net income (loss) $ $ ) $ Policy charges and fee income ) ) ) Change in: Deferred policy acquisition costs ) ) Income taxes payable ) ) ) Cash flows from (used in) operating activities $ ) $ - $ ) Year Ended December31, 2009 As Previously Reported Effectof Change AsCurrently Reported (in thousands) Cash flows from (used in) operating activities Net income (loss) $ ) $ ) $ ) Policy charges and fee income ) ) Change in: Deferred policy acquisition costs ) ) Income taxes payable ) ) ) Cash flows from (used in) operating activities $ ) $ - $ ) B-24 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Future Adoption of New Accounting Pronouncements In December 2011, the FASB issued updated guidance regarding the disclosure of offsetting assets and liabilities. This new guidance requires an entity to disclose information on both a gross basis and net basis about instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. This new guidance is effective for annual reporting periods beginning on or after January1, 2013, and interim reporting periods within those years, and should be applied retrospectively for all comparative periods presented. The Company is currently assessing the impact of the guidance on the Company’s consolidated financial position, results of operations, and financial statement disclosures. In May 2011, the FASB issued updated guidance regarding the fair value measurements and disclosure requirements. The updated guidance clarifies existing guidance related to the application of fair value measurement methods and requires expanded disclosures. This new guidance is effective for the first interim or annual reporting period beginning after December15, 2011 and should be applied prospectively. The Company expects this guidance to have an impact on its financial statement disclosures but limited, if any, impact on the Company’s consolidated financial position or results of operations. In April 2011, the FASB issued updated guidance regarding the assessment of effective control for repurchase agreements. This new guidance is effective for the first interim or annual reporting period beginning on or after December15, 2011 and should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date. The Company’s adoption of this guidance effective January1, 2012 is not expected to have a material effect on the Company’s consolidated financial position, results of operations, and financial statement disclosures. 3. INVESTMENTS Fixed Maturities and Equity Securities The following tables provide information relating to fixed maturities and equity securities (excluding investments classified as trading) as of the dates indicated: December31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Other-than- temporary impairments in AOCI (4) (in thousands) Fixed maturities, available-for-sale U.S. Treasury securities and obligations of U.S. government authorities and agencies $ $ $ 4 $ $ - Obligations of U.S. states and their political subdivisions - - Foreign government bonds 4 - Public utilities - All other corporate securities ) Asset-backed securities (1) ) Commercial mortgage-backed securities 2 - Residential mortgage-backed securities (2) ) Total fixed maturities, available-for-sale $ ) B-25 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTS (continued) December31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Other-than- temporary impairments in AOCI (4) (in thousands) Equity securities, available-for-sale Common Stocks: Public utilities $ 90 $ 5 $ 23 $ 71 Industrial, miscellaneous & other Non-redeemable preferred stocks 6 Total equity securities, available-for-sale (3) $ Includes credit tranched securities collateralized by sub-prime mortgages, auto loans, credit cards, education loans, and other asset types. Includes publicly traded agency pass-through securities and collateralized mortgage obligations. (3 ) During the third quarter of 2011, perpetual preferred stocks of $8.4 million were reclassified to “Trading Account Assets”. Prior periods were not restated. (4 ) Represents the amount of other-than-temporary impairment losses in “Accumulated other comprehensive income (loss),” or “AOCI,” which were not included in earnings. Amount excludes $11 million of net unrealized gains (losses) on impaired securities relating to changes in the fair value of such securities subsequent to the impairment measurement date. December31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Other-than- temporary impairments in AOCI (3) (in thousands) Fixed maturities, available-for-sale U.S. Treasury securities and obligations of U.S. government authorities and agencies $ $ $ 43 $ $ - Obligations of U.S. states and their political subdivisions 66 - Foreign government bonds - - Public utilities - All other corporate securities ) Asset-backed securities (1) ) Commercial mortgage-backed securities - Residential mortgage-backed securities (2) ) Total fixed maturities, available-for-sale $ ) Equity securities available-for-sale Common Stocks: Public utilities $ 90 $ 14 $ - $ Banks, trusts & insurance companies - Industrial, miscellaneous & other Non-redeemable preferred stocks - Perpetual preferred stocks Total equity securities, available-for-sale $ Includes credit tranched securities collateralized by sub-prime mortgages, auto loans, credit cards, education loans, and other asset types. B-26 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTS (continued) Includes publicly traded agency pass-through securities and collateralized mortgage obligations. (3 ) Represents the amount of other-than-temporary impairment losses in “Accumulated other comprehensive income (loss),” or “AOCI” which were not included in earnings. Amount excludes $15 million of net unrealized gains (losses) on impaired securities relating to changes in the fair value of such securities subsequent to the impairment measurement date. The amortized cost and fair value of fixed maturities by contractual maturities at December31, 2011, are as follows: Available-for-Sale Amortized Cost Fair Value (in thousands) Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Asset-backed securities Commercial mortgage-backed securities Residential mortgage-backed securities Total $ $ Actual maturities may differ from contractual maturities because issuers may have the right to call or prepay obligations. Asset-backed, commercial mortgage-backed, and residential mortgage-backed securities are shown separately in the table above, as they are not due at a single maturity date. The following table depicts the sources of fixed maturity proceeds, equity security proceeds, and related investment gains (losses), as well as losses on impairments of both fixed maturities and equity securities: (in thousands) Fixed maturities, available-for-sale Proceeds from sales $ $ $ Proceeds from maturities/repayments Gross investment gains from sales, prepayments and maturities Gross investment losses from sales and maturities ) ) ) Equity securities, available-for-sale Proceeds from sales $ $ $ Proceeds from maturities/repayments Gross investment gains from sales Gross investment losses from sales - ) ) Fixed maturity and equity security impairments Net writedowns for other-than-temporary impairment losses on fixed maturities recognized in earnings (1) $ ) $ ) $ ) Writedowns for other-than-temporary impairment losses on equity securities ) ) ) Excludes the portion of other-than-temporary impairments recorded in “Other comprehensive income (loss),” representing any difference between the fair value of the impaired debt security and the net present value of its projected future cash flows at the time of impairment. B-27 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTS (continued) As discussed in Note 2, a portion of certain other-than-temporary impairment (“OTTI”) losses on fixed maturity securities are recognized in “Other comprehensive income (loss)” (“OCI”). The net amount recognized in earnings (“credit loss impairments”) represents the difference between the amortized cost of the security and the net present value of its projected future cash flows discounted at the effective interest rate implicit in the debt security prior to impairment. Any remaining difference between the fair value and amortized cost is recognized in OCI. The following tables set forth the amount of pre-tax credit loss impairments on fixed maturity securities held by the Company as of the dates indicated, for which a portion of the OTTI loss was recognized in OCI, and the corresponding changes in such amounts. Credit losses recognized in earnings on fixed maturity securities held by the Company for which a portion of the OTTI loss was recognized in OCI Year Ended December31, Year Ended December31, (inthousands) (inthousands) Balance, beginning of period $ $ Credit loss impairments previously recognized on securities which matured, paid down, prepaid or were sold during the period ) ) Credit loss impairments previously recognized on securities impaired to fair value during the period (1) ) ) Credit loss impairment recognized in the current period on securities not previously impaired 26 Additional credit loss impairments recognized in the current period on securities previously impaired Increases due to the passage of time on previously recorded credit losses Accretion of credit loss impairments previously recognized due to an increase in cash flows expected to be collected ) ) Balance, end of period $ $ Represents circumstances where the Company determined in the current period that it intends to sell the security or it is more likely than not that it will be required to sell the security before recovery of the security’s amortized cost. Trading Account Assets The following table provides information relating to trading account assets, at fair value as of the dates indicated: December31, 2011 December31, 2010 Amortized Cost Fair Value Amortized Cost Fair Value (in thousands) Fixed maturities: Asset-backed securities $ Commercial mortgage-backed securities Total fixed maturities Equity securities (1) - - Total trading account assets $ (1 ) During 2011, perpetual preferred stocks of $8.4 million were reclassified from “Equity Securities, available-for-sale”. Prior periods were not restated. B-28 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTS (continued) The net change in unrealized gains (losses) from trading account assets still held at period end, recorded within “Other income” was ($0.5) million, ($0.2) million and $3.2 million during the years ended December31, 2011 , 2010 and 2009, respectively. Commercial Mortgage and Other Loans The Company’s commercial mortgage and other loans are comprised as follows as of the dates indicated: December31, 2011 December31, 2010 Amount (inthousands) % of Total Amount (inthousands) % of Total Commercial mortgage and other loans by property type: Industrial buildings $ % $ % Retail Apartments/Multi-Family Office buildings Hospitality Other Total commercial mortgage loans by property type Agricultural property loans Total commercial mortgage and agricultural loans by property type % % Valuation allowance ) ) Total net commercial and agricultural mortgage loans by property type $ $ The commercial mortgage and agricultural loans are geographically dispersed throughout the United States with the largest concentrations in California (21%), New Jersey (13%), Texas (8%)and Virginia (8%)at December31, 2011. Activity in the allowance for losses for all commercial mortgage and other loans, for the years ended December31, 2011, 2010 and 2009, is as follows: (in thousands) Allowance for losses, beginning of year $ $ $ Addition to / (release of) allowance of losses ) ) Allowance for losses, end of year (1) $ $ $ (1 ) Agricultural loans represent $0.4 million, $0.4 million and $0.0 million of the ending allowance at December31, 2011, 2010 and 2009, respectively. Valuation allowances for 2011 and 2010 are presented in a format consistent with new disclosure requirements under the updated guidance issued by FASB in 2011. Valuation allowances for 2009 are provided consistent with the prior presentation. B-29 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTS (continued) The following tables set forth the allowance for credit losses and the recorded investment in commercial mortgage and agricultural loans for the years ended December31, 2011 and 2010: December31,2011 December31,2010 Total Loans (in thousands) Allowance for Credit Losses: Ending balance: individually evaluated for impairment (1) $ $ Ending balance: collectively evaluated for impairment (2) Total ending balance $ $ Recorded Investment: (3) Ending balance: individually evaluated for impairment (1) $ $ Ending balance: collectively evaluated for impairment (2) Total ending balance, gross of reserves $ $ There were no agricultural loans individually evaluated for impairments at December31, 2011 and 2010. (2 ) Agricultural loans collectively evaluated for impairment had a recorded investment of $103 million and $77.2 million and related allowance of $0.4 million at December 31, 2011 and 2010, respectively. Recorded investment reflects the balance sheet carrying value gross of related allowance. Impaired loans include those loans for which it is probable that amounts due according to the contractual terms of the loan agreement will not all be collected. Impaired commercial mortgage and other loans identified in management’s specific review of probable loan losses and the related allowance for losses, as of December31, 2011 and 2010 had a recorded investment and unpaid principal balance of $17.8 million and $38 million and related allowance of $5.7 million and $10.5 million, respectively, primarily related to the hospitality and other property types. At December31, 2011 and 2010, the Company held no impaired agricultural loans. Net investment income recognized on these loans totaled $0.5 million for the year ended December31, 2011 and $1 million for the year ended December31, 2010. Impaired commercial mortgage and other loans with no allowance for losses are loans in which the fair value of the collateral or the net present value of the loans’ expected future cash flows equals or exceeds the recorded investment. As of December31, 2011 and 2010, the Company held no such loans. See Note 2 for information regarding the Company’s accounting policies for non-performing loans. As described in Note 2 Loan-to-value and debt service coverage ratios are measures commonly used to assess the quality of commercial mortgage and other loans. As of December31, 2011 and 2010, 93% of the $1.4 billion recorded investment and 88% of the $1.3 billion recorded investment, respectively, had a loan-to-value ratio of less than 80%. As of December31, 2011 and 2010, 95% of the recorded investment had a debt service coverage ratio of 1.1X or greater. As of December31, 2011, approximately $72 million or 5% of the recorded investment had a loan-to-value ratio greater than 100% or debt service coverage ratio less than 1.0X reflecting loans where the mortgage amount exceeds the collateral value or where current debt payments are greater than income from property operations; none of which related to agricultural loans. As of December31, 2010, approximately $86 million or 7% of the recorded investment had a loan-to-value ratio greater than 100% or debt service coverage ratio less than 1.0X; none of which related to agricultural loans. As of December31, 2011 and 2010, all commercial mortgage and other loans were in current status, with the exception of $1.6 million and $22.2 million, respectively, that were classified as past due, primarily related to B-30 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTS (continued) other property types, As of December31, 2011 and 2010, $22.6 million and $38.1 million, respectively, of commercial mortgage and other loans, were in non-accrual status based upon the recorded investment gross of allowance for credit losses, primarily related to hospitality and other property types. See Note 2 for further discussion regarding nonaccrual status loans. The Company defines current in its aging of past due commercial mortgage and agricultural loans as less than 30 days past due. For the year ended December31, 2011, there were no commercial mortgage and other loans sold or acquired. Commercial mortgage and other loans are occasionally restructured in a troubled debt restructuring. These restructurings generally include one or more of the following: full or partial payoffs outside of the original contract terms: changes to interest rates; extensions of maturity; or additions or modifications to covenants. Additionally, the Company may accept assets in full or partial satisfaction of the debt as part of a troubled debt restructuring. When restructurings occur, they are evaluated individually to determine whether the restructuring or modification constitutes a “troubled debt restructuring” as defined by authoritative accounting guidance. The Company’s outstanding investment related to commercial mortgage and other loans that have been restructured in a troubled debt restructuring is not material. Other Long term Investments “Other long-term investments” are comprised as follows at December31: (in thousands) Company’s investment in Separate accounts $ $ Joint ventures and limited partnerships Derivatives Total other long- term investments $ $ Net Investment Income Net investment income for the years ended December31, was from the following sources: (inthousands) Fixed maturities, available for sale $ $ $ Equity securities, available for sale Trading account assets Commercial mortgage and other loans Policy loans Short-term investments and cash equivalents Other long-term investments ) Gross investment income Less: investment expenses ) ) ) Net investment income $ $ $ Carrying value for non-income producing assets included in fixed maturities totaled $9 million as of December31, 2011. Non-income producing assets represent investments that have not produced income for the twelve months preceding December31, 2011. B-31 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTS (continued) Realized Investment Gains (Losses), Net Realized investment gains (losses), net, for the years ended December31, were from the following sources: (in thousands) Fixed maturities $ $ $ ) Equity securities ) ) Commercial mortgage and other loans ) Joint ventures and limited partnerships ) - ) Derivatives ) Other 56 54 83 Realized investment gains (losses), net $ $ $ ) Net Unrealized Investment Gains (Losses) Net unrealized investment gains and losses on securities classified as “available for sale” and certain other long-term investments and other assets are included in the Consolidated Statements of Financial Position as a component of “Accumulated other comprehensive income (loss),” or “AOCI.” Changes in these amounts include reclassification adjustments to exclude from “Other comprehensive income (loss)” those items that are included as part of “Net income” for a period that had been part of “Other comprehensive income (loss)” in earlier periods. The amounts for the periods indicated below, split between amounts related to fixed maturity securities on which an OTTI loss has been recognized, and all other net unrealized investment gains and losses, are as follows: Net Unrealized Investment Gains and Losses on Fixed Maturity Securities on which an OTTI loss has been recognized NetUnrealized Gains(Losses)on Investments DeferredPolicy AcquisitionCosts and Other Costs PolicyHolder Account Balances Deferred IncomeTax (Liability) Benefit AccumulatedOther Comprehensive Income (Loss) Related To Net Unrealized Investment Gains (Losses) (in thousands) Balance, December31, 2008 $ - $ - $ - $ - $ - Cumulative impact of the adoption of new authoritative guidance on January 1, 2009 ) - ) Net investment gains (losses) on investments arising during the period - - ) Reclassification adjustment for OTTI losses included in net income - - ) Reclassification adjustment for OTTI gains excluded from net income(1) ) - - ) Impact of net unrealized investment (gains) losses on deferred policy acquisition costs and other costs - - ) B-32 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTS (continued) NetUnrealized Gains(Losses)on Investments DeferredPolicy AcquisitionCosts and Other Costs PolicyHolder Account Balances Deferred IncomeTax (Liability) Benefit AccumulatedOther Comprehensive Income (Loss) Related To Net Unrealized Investment Gains (Losses) (in thousands) Impact of net unrealized investment (gains) losses on Policyholders’ account balance - - ) ) Balance, December31, 2009 $ ) $ $ ) $ $ ) Net investment gains (losses) on investments arising during the period ) - - ) Reclassification adjustment for OTTI losses included in net income - - ) Reclassification adjustment for OTTI gains excluded from net income(1) ) - - 10 ) Impact of net unrealized investment (gains) losses on deferred policy acquisition costs and other costs - ) - ) Impact of net unrealized investment (gains) losses on Policyholders’ account balance - - ) Balance, December31, 2010 $ ) $ $ ) $ $ ) Net investment gains (losses) on investments arising during the period ) - - ) Reclassification adjustment for OTTI losses included in net income - - ) Reclassification adjustment for OTTI gains excluded from net income(1) - - ) Impact of net unrealized investment (gains) losses on deferred policy acquisition costs - ) - ) Impact of net unrealized investment (gains) losses on Policyholders’ account balance - - ) Balance, December31, 2011 $ ) $ $ ) $ $ ) Represents “transfers in” related to the portion of OTTI losses recognized during the period that were not recognized in earnings for securities with no prior OTTI loss. B-33 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTS (continued) All Other Net Unrealized Investment Gains and Losses in AOCI NetUnrealized Gains/(Losses)on Investments(1) DeferredPolicy AcquisitionCosts and Other Costs PolicyHolder Account Balances Deferred IncomeTax (Liability) Benefit AccumulatedOther Comprehensive Income (Loss) Related To Net Unrealized Investment Gains (Losses) (in thousands) Balance, December31, 2008 $ ) $ $ ) $ $ ) Cumulative impact of the adoption of new authoritative guidance on January 1, 2009 ) - ) Net investment gains (losses) on investments arising during the period - - ) Reclassification adjustment for (gains) losses included in net income - - ) Reclassification adjustment for OTTI losses excluded from net income(2) - - ) Impact of net unrealized investment (gains) losses on deferred policy acquisition costs and other costs - ) - ) Impact of net unrealized investment (gains) losses on policyholders’ account balances - - ) Balance, December31, 2009 $ $ ) $ $ ) $ Net investment gains (losses) on investments arising during the period - - ) Reclassification adjustment for (gains) losses included in net income - - ) Reclassification adjustment for OTTI losses excluded from net income(2) 29 - - ) 19 Impact of net unrealized investment (gains) losses on deferred policy acquisition costs and other costs - ) - ) Impact of net unrealized investment (gains) losses on policyholders’ account balances - - ) Balance, December31, 2010 $ $ ) $ $ ) $ Net investment gains (losses) on investments arising during the period - - ) Reclassification adjustment for (gains) losses included in net income ) - - ) B-34 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTS (continued) NetUnrealized Gains/(Losses)on Investments(1) DeferredPolicy AcquisitionCosts and Other Costs PolicyHolder Account Balances Deferred IncomeTax (Liability) Benefit AccumulatedOther Comprehensive Income (Loss) Related To Net Unrealized Investment Gains (Losses) (in thousands) Reclassification adjustment for OTTI losses excluded from net income(2) ) - - 73 ) Impact of net unrealized investment (gains) losses on deferred policy acquisition costs - - ) Impact of net unrealized investment (gains) losses on policyholders’ account balances - - ) ) Balance, December31, 2011 $ $ ) $ $ ) $ Includes cash flow hedges. See Note 5 for information on cash flow hedges. Represents “transfers out” related to the portion of OTTI losses recognized during the period that were not recognized in earnings for securities with no prior OTTI loss. The table below presents net unrealized gains (losses) on investments by asset at December31: December31, December31, December31, (in thousands) Fixed maturity securities on which an OTTI loss has been recognized $ ) $ ) $ ) Fixed maturity securities, available for sale - all other Equity securities, available for sale ) Derivatives designated as cash flow hedges (1) ) Other investments Net unrealized gains (losses) on investments $ $ $ See Note 5 for more information on cash flow hedges. B-35 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTSX (continued) Duration of Gross Unrealized Loss Positions for Fixed Maturities The following table shows the fair value and gross unrealized losses aggregated by investment category and length of time that individual fixed maturity securities have been in a continuous unrealized loss position, at December31: December31, 2011 Lessthantwelvemonths Twelvemonthsormore Total FairValue Gross Unrealized Losses FairValue Gross Unrealized Losses FairValue Gross Unrealized Losses (in thousands) Fixed maturities, available for sale U.S. Treasury securities and obligations of U.S. government authorities and agencies $ $ 4 $ - $ - $ $ 4 Obligations of U.S. states and their political subdivisions - Foreign government bonds 96 4 - - 96 4 Corporate securities Asset-backed securities Commercial mortgage-backed securities - 2 2 Residential mortgage-backed securities Total $ December31, 2010 Lessthantwelvemonths Twelvemonthsormore Total FairValue Gross Unrealized Losses FairValue Gross Unrealized Losses FairValue Gross Unrealized Losses (in thousands) Fixed maturities, available for sale U.S. Treasury securities and obligations of U.S. government authorities and agencies $ 43 - - $ $ 43 Obligations of U.S. states and their political subdivisions - - Foreign government bonds - Corporate securities Asset-backed securities Commercial mortgage-backed securities - - Residential mortgage-backed securities 57 Total $ The gross unrealized losses at December31, 2011 and 2010 are composed of $10 million and $23 million, respectively, related to high or highest quality securities based on NAIC or equivalent rating and $21 million and $22 million, respectively, related to other than high or highest quality securities based on NAIC or equivalent rating. At December31, 2011, $22 million of the gross unrealized losses represented declines in value of greater than 20%, $3 million of which had been in that position for less than six months, as compared to $27 million at B-36 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTS (continued) December31, 2010 that represented declines in value of greater than 20%, none of which had been in that position for less than six months. At December31, 2011 and December31, 2010, the $25 million and $34 million respectively, of gross unrealized losses of twelve months or more were concentrated in asset backed securities. In accordance with its policy described in Note 2, the Company concluded that an adjustment to earnings for other-than-temporary impairments for these securities was not warranted at December31, 2011 and December31, 2010. These conclusions are based on a detailed analysis of the underlying credit and cash flows on each security. The gross unrealized losses are primarily attributable to credit spread widening and increased liquidity discounts. At December31, 2011, the Company does not intend to sell the securities and it is not more likely than not that the Company will be required to sell the securities before the anticipated recovery of its remaining amortized cost basis. Duration of Gross Unrealized Loss Positions for Equity Securities The following table shows the fair value and gross unrealized losses aggregated by length of time that individual equity securities have been in a continuous unrealized loss position, at December31: December31, 2011 Lessthantwelvemonths Twelvemonthsormore Total Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses (in thousands) Equity securities, available for sale $ $ $ - $ - $ $ December31, 2010 Less than twelve months Twelvemonthsormore Total FairValue Gross Unrealized Losses FairValue Gross Unrealized Losses FairValue Gross Unrealized Losses (in thousands) Equity securities, available for sale $ At December31, 2011, $2 million of the gross unrealized losses represented declines of greater than 20%, $1.4 million of which have been in that position for less than six months. At December31, 2010, $2 million of the gross unrealized losses represented declines of greater than 20%, all of which had been in that position for less than six months. Included in the December31, 2010 table above are perpetual preferred securities. Perpetual preferred securities have characteristics of both debt and equity securities. Since an impairment model similar to fixed maturity securities is applied to these securities, an other-than-temporary impairment has not been recognized on certain perpetual preferred securities that have been in a continuous unrealized loss position for twelve months or more as of December31, 2011 and December31, 2010. In accordance with its policy described in Note 2, the Company concluded that an adjustment for other-than-temporary impairments for these equity securities was not warranted at December31, 2011 and December31, 2010. B-37 Pruco Life Insurance Company Notes to Consolidated Financial Statements 3. INVESTMENTS (continued) Securities Pledged and Special Deposits The Company pledges as collateral investment securities it owns to unaffiliated parties through certain transactions, including securities lending, securities sold under agreements to repurchase and futures contracts. At December31, the carrying value of investments pledged to third parties as reported in the Consolidated Statements of Financial Position included the following: (in thousands) Fixed maturity securities, available for sale – all other $ $ Trading account assets - Total securities pledged $ $ As of December31, 2011, the carrying amount of the associated liabilities supported by the pledged collateral was $194 million. Of this amount, $154 million was “Cash collateral for loaned securities” and $40 million was “Securities sold under agreements to repurchase.” As of December31, 2010, the carrying amount of the associated liabilities supported by the pledged collateral was $80 million. Of this amount, $3 million was “Securities sold under agreements to repurchase” and $77 million was “Cash collateral for loaned securities.” Fixed maturities of $4 million at December31, 2011 and December31, 2010 were on deposit with governmental authorities or trustees as required by certain insurance laws. 4. DEFERRED POLICY ACQUISITION COSTS The balances of and changes in deferred policy acquisition costs as of and for the years ended December31, are as follows: (in thousands) Balance, beginning of year $ $ $ Capitalization of commissions, sales and issue expenses Amortization- Impact of assumption and experience unlocking and true-ups ) ) Amortization- All other ) ) ) Change in unrealized investment gains/(losses) ) ) Ceded DAC upon Coinsurance Treaty with PAR U (See Note 13) ) - - Balance, end of year $ $ $ Deferred acquisition costs include reductions in capitalization and amortization related to reinsurance expense allowances resulting from the coinsurance treaties with Prudential Arizona Reinsurance Captive Company, or “PARCC,” Prudential Arizona Reinsurance Term Company, or “PAR TERM,” Prudential Arizona Reinsurance III Company, or “PAR III” and Prudential Arizona Reinsurance Universal Company or “PAR U,” as discussed in Note 13. Ceded capitalization amounted to $208 million, $220 million and $220 million in 2011, 2010 and 2009, respectively. Ceded amortization amounted to $70 million, $67 million and $53 million in 2011, 2010 and 2009, respectively. The ceded portion of the impact on deferred acquisition costs related to changes in unrealized gains/(losses) arising from the 2011 coinsurance agreement with PAR U increased the deferred acquisition cost asset $147 million. Deferred acquisition costs also include a $281 million reduction resulting from the coinsurance agreement with PAR U effective July1, 2011 (see Note 13). B-38 Pruco Life Insurance Company Notes to Consolidated Financial Statements 5. POLICYHOLDERS’ LIABILITIES Future Policy Benefits Future policy benefits at December31, are as follows: (in thousands) Life insurance – domestic $ $ Life insurance – Taiwan Individual and group annuities Policy claims and other contract liabilities ) Total future policy benefits $ $ Life insurance liabilities include reserves for death benefits and other policy benefits. Individual and Group annuity liabilities include reserves for annuities that are in payout status. Future policy benefits for domestic and Taiwan individual non-participating traditional life insurance policies are generally equal to the aggregate of (1)the present value of future benefit payments and related expenses, less the present value of future net premiums, and (2)any premium deficiency reserves. Assumptions as to mortality and persistency are based on the Company’s experience, and in certain instances, industry experience, when the basis of the reserve is established. Interest rates range from 2.50% to 8.25% for setting domestic insurance reserves and 6.18% to 7.43% for setting Taiwan reserves. Future policy benefits for individual and group annuities and supplementary contracts are generally equal to the aggregate of (1)the present value of expected future payments, and (2)any premium deficiency reserves. Assumptions as to mortality are based on the Company’s experience, and in certain instances, industry experience, when the basis of the reserve is established. The interest rates used in the determination of present values range from 1.34% to 14.75%, with approximately 11.45% of the reserves based on an interest rate in excess of 8.00%. The interest rate used in the determination of group annuities reserves is 14.75%. Future policy benefits for other contract liabilities are generally equal to the present value of expected future payments based on the Company’s experience. Other contract liabilities also includes liabilities for guarantee benefits related to certain nontraditional long-duration life and annuity contracts which are discussed in Note 7. The interest rates used in the determination of the present values range from 1.39% to 5.88%. Policyholders’ Account Balances Policyholders’ account balances at December31, are as follows: (in thousands) Interest-sensitive life contracts $ $ Individual annuities Guaranteed interest accounts Other Total policyholders’ account balances $ $ B-39 Pruco Life Insurance Company Notes to Consolidated Financial Statements 5. POLICYHOLDERS’ LIABILITIES(continued) Policyholders’ account balances represent an accumulation of account deposits plus credited interest less withdrawals, expenses and mortality charges, if applicable. Interest crediting rates range from 3.00% to 5.00% for interest-sensitive contracts. Interest crediting rates for individual annuities may range from 1.00% to 9.00% with less than 0.01% of policyholders’ account balances with interest crediting rates in excess of 8.00%. Interest crediting rates for guaranteed interest accounts range from 1.00% to 6.00 %. Interest crediting rates range from 1.00% to 8.00% for other. 6. REINSURANCE The Company participates in reinsurance with its affiliates Prudential Insurance, Prudential of Taiwan, PARCC, UPARC, PAR U, Pruco Re, PAR III, and PAR TERM, in order to provide risk diversification, additional capacity for future growth and limit the maximum net loss potential. Life reinsurance is accomplished through various plans of reinsurance, primarily yearly renewable term and coinsurance. Reinsurance ceded arrangements do not discharge the Company as the primary insurer. Ceded balances would represent a liability of the Company in the event the reinsurers were unable to meet their obligations to the Company under the terms of the reinsurance agreements. The Company believes a material reinsurance liability resulting from such inability of reinsurers to meet their obligations is unlikely. The Company has entered into various reinsurance agreements with an affiliate, Pruco Re, to reinsure its living benefit features sold on certain of its annuities as part of its risk management and capital management strategies. For additional details on these agreements, see Note 13. Reinsurance premiums, commissions, expense reimbursements, benefits and reserves related to reinsured long-duration contracts are accounted for using assumptions consistent with those used to account for the underlying contracts. Amounts recoverable from reinsurers, for long duration reinsurance arrangements, are estimated in a manner consistent with the claim liabilities and policy benefits associated with the reinsured policies. The affiliated reinsurance agreements are described further in Note 13. Reinsurance amounts included in the Company’s Consolidated Statements of Operations and Comprehensive Income for the years December31, as follows: (in thousands) Premiums $ $ $ Reinsurance ceded ) ) ) Premiums $ $ $ Direct policy charges and fees $ $ $ Reinsurance ceded ) ) ) Policy charges and fees $ $ $ Policyholders’ benefits ceded $ $ $ Realized capital gains/(losses) net, associated with derivatives $ $ ) $ ) Reinsurance premiums ceded for interest-sensitive life products are accounted for as a reduction of policy charges and fee income. Reinsurance premiums ceded for term insurance products are accounted for as a reduction of premiums. B-40 Pruco Life Insurance Company Notes to Consolidated Financial Statements 6. REINSURANCE (continued) Realized investment gains and losses include the impact of reinsurance agreements that are accounted for as embedded derivatives. Changes in the fair value of the embedded derivatives are recognized through “Realized investment gains/(losses).” The Company has entered into reinsurance agreements to transfer the risk related to certain living benefit options on variable annuities to Pruco Re. The Company also entered into an agreement with UPARC (See Note 13) to reinsure a portion of the no-lapse guarantee provision on certain universal life products. These reinsurance agreements are derivatives and have been accounted for in the same manner as an embedded derivative. See Note 11 for additional information related to the accounting for embedded derivatives. Reinsurance recoverables included in the Company’s Consolidated Statements of Financial Position at December31, 2011 and 2010 were as follows: December31, December31, (in thousands) Domestic life insurance-affiliated $ $ Domestic individual annuities-affiliated ) Domestic life insurance-unaffiliated ) Taiwan life insurance-affiliated $ $ Substantially all reinsurance contracts are with affiliates as of December31, 2011 and December31, 2010. These contracts are described further in Note 13. The gross and net amounts of life insurance face amount in force as of December31, 2011 and 2010 were as follows: (in thousands) Gross life insurance face amount in force $ $ $ Reinsurance ceded ) ) ) Net life insurance face amount in force $ $ $ 7. CERTAIN NONTRADITIONAL LONG-DURATION CONTRACTS The Company issues traditional variable annuity contracts through its separate accounts for which investment income and investment gains and losses accrue directly to, and investment risk is borne by, the contractholder. The Company also issues variable annuity contracts with general and separate account options where the Company contractually guarantees to the contractholder a return of no less than (1)total deposits made to the contract less any partial withdrawals (“return of net deposits”), (2)total deposits made to the contract less any partial withdrawals plus a minimum return (“minimum return”), or (3)the highest contract value on a specified date minus any withdrawals (“contract value”). These guarantees include benefits that are payable in the event of death, annuitization or at specified dates during the accumulation period and withdrawal and income benefits payable during specified periods. The Company also issues annuity contracts with market value adjusted investment options (“MVAs”), which provide for a return of principal plus a fixed rate of return if held to maturity, or, alternatively, a “market adjusted B-41 Pruco Life Insurance Company Notes to Consolidated Financial Statements 7. CERTAIN NONTRADITIONAL LONG-DURATION CONTRACTS (continued) value” if surrendered prior to maturity or if funds are allocated to other investment options. The market value adjustment may result in a gain or loss to the Company, depending on crediting rates or an indexed rate at surrender, as applicable. In addition, the Company issues variable life, variable universal life and universal life contracts where the Company contractually guarantees to the contractholder a death benefit even when there is insufficient value to cover monthly mortality and expense charges, whereas otherwise the contract would typically lapse (“no lapse guarantee”). Variable life and variable universal life contracts are offered with general and separate account options similar to variable annuities. The assets supporting the variable portion of both traditional variable annuities and certain variable contracts with guarantees are carried at fair value and reported as “Separate account assets” with an equivalent amount reported as “Separate account liabilities.” Amounts assessed against the contractholders for mortality, administration, and other services are included within revenue in “Policy charges and fee income” and changes in liabilities for minimum guarantees are generally included in “Policyholders’ benefits.” In 2011, 2010 and 2009 there were no gains or losses on transfers of assets from the general account to a separate account. For those guarantees of benefits that are payable in the event of death, the net amount at risk is generally defined as the current guaranteed minimum death benefit in excess of the current account balance at the balance sheet date. The Company’s primary risk exposures for these contracts relates to actual deviations from, or changes to, the assumptions used in the original pricing of these products, including equity market returns, contract lapses and contractholder mortality. For guarantees of benefits that are payable at annuitization, the net amount at risk is generally defined as the present value of the minimum guaranteed annuity payments available to the contractholder determined in accordance with the terms of the contract in excess of the current account balance. The Company’s primary risk exposures for these contracts relates to actual deviations from, or changes to, the assumptions used in the original pricing of these products, including equity market returns, timing of annuitization, contract lapses and contractholder mortality. For guarantees of benefits that are payable at withdrawal, the net amount at risk is generally defined as the present value of the minimum guaranteed withdrawal payments available to the contractholder determined in accordance with the terms of the contract in excess of the current account balance. For guarantees of accumulation balances, the net amount at risk is generally defined as the guaranteed minimum accumulation balance minus the current account balance. The Company’s primary risk exposures for these contracts relates to actual deviations from, or changes to, the assumptions used in the original pricing of these products, including equity market returns, interest rates, market volatility or contractholder behavior used in the original pricing of these products. B-42 Pruco Life Insurance Company Notes to Consolidated Financial Statements 7. CERTAIN NONTRADITIONAL LONG-DURATION CONTRACTS (continued) The Company’s contracts with guarantees may offer more than one type of guarantee in each contract; therefore, the amounts listed may not be mutually exclusive. The liabilities related to the net amount at risk are reflected within “Future policy benefits.” As of December31, 2011 and 2010, the Company had the following guarantees associated with these contracts, by product and guarantee type: December31, 2011 December31, 2010 In the Event of Death At Annuitization/ Accumulation(1) In the Event of Death At Annuitization/ Accumulation(1) (in thousands) Variable Annuity Contracts Return of Net Deposits Account value $ $ N/A $ $ N/A Net amount at risk N/A $ N/A Average attained age of contractholders 60 N/A 60 years N/A Minimum return or contract value Account value $ Net amount at risk $ Average attained age of contractholders 66 60 66 years 60 years Average period remaining until earliest expected annuitization N/A 0.55 years N/A 1.24 years Includes income and withdrawal benefits as described herein Marketvalueadjustedannuities UnadjustedValue AdjustedValue UnadjustedValue AdjustedValue Account value $ December31, December31, In the Event of Death (in thousands) Variable Life, Variable Universal Life and Universal Life Contracts No Lapse Guarantees Separate account value $ $ General account value $ $ Net amount at risk $ $ Average attained age of contractholders 52 years 51 years Account balances of variable annuity contracts with guarantees were invested in separate account investment options as follows: December31,2011 December31,2010 (in thousands) Equity funds $ $ Bond funds Money market funds Total $ $ B-43 Pruco Life Insurance Company Notes to Consolidated Financial Statements 7. CERTAIN NONTRADITIONAL LONG-DURATION CONTRACTS (continued) In addition to the above mentioned amounts invested in separate account investment options, $2.367 billion and $2.480 billion of account balances of variable annuity contracts with guarantees, inclusive of contracts with MVA feature, were invested in general account investment options in 2011 and 2010, respectively. Liabilities for Guaranteed Benefits The table below summarizes the changes in general account liabilities for guarantees on variable contracts. The liabilities for guaranteed minimum death benefits (“GMDB”) and guaranteed minimum income benefits (“GMIB”) are included in “Future policy benefits” and the related changes in the liabilities are included in “Policyholders’ benefits.” Guaranteed minimum income and withdrawal benefits (“GMIWB”), guaranteed minimum withdrawal benefits (“GMWB”) and guaranteed minimum accumulation benefits (“GMAB”) features are considered to be bifurcated embedded derivatives and are recorded at fair value. Changes in the fair value of these derivatives, including changes in the Company’s own risk of non-performance, along with any fees attributed or payments made relating to the derivative, are recorded in “Realized investment gains (losses), net.” See Note 10 for additional information regarding the methodology used in determining the fair value of these embedded derivatives. The liabilities for GMAB, GMWB and GMIWB are included in “Future policy benefits.” GMDB GMIB GMWB-GMIWB- GMAB Total Variable Annuity VariableLife, VariableUniversal Life & Universal Life VariableAnnuity (in thousands) Balance as of December31, 2008 $ Incurred guarantee benefits (1) Paid guarantee benefits ) ) — — ) Balance as of December31, 2009 $ ) $ Incurred guarantee benefits (1) ) ) Paid guarantee benefits ) ) ) — ) Balance as of December31, 2010 $ ) $ ) Incurred guarantee benefits (1) Paid guarantee benefits ) ) ) — ) Balance as of December31, 2011 $ Incurred guarantee benefits include the portion of assessments established as additions to reserves as well as changes in estimates affecting the reserves. Also includes changes in the fair value of features considered to be embedded derivatives. The GMDB liability is determined each period end by estimating the accumulated value of a portion of the total assessments to date less the accumulated value of the death benefits in excess of the account balance. The GMIB liability is determined each period by estimating the accumulated value of a portion of the total assessments to date less the accumulated value of the projected income benefits in excess of the account balance. The portion of assessments used is chosen such that, at issue (or, in the case of acquired contracts, at the acquisition date), the present value of expected death benefits or expected income benefits in excess of the projected account balance and the portion of the present value of total expected assessments over the lifetime of the contracts are equal. The Company regularly evaluates the estimates used and adjusts the GMDB and GMIB liability balances, with an associated charge or credit to earnings, if actual experience or other evidence suggests that earlier assumptions should be revised. B-44 Pruco Life Insurance Company Notes to Consolidated Financial Statements 7. CERTAIN NONTRADITIONAL LONG-DURATION CONTRACTS (continued) The GMAB features provide the contractholder with a guaranteed return of initial account value or an enhanced value if applicable. The most significant of the Company’s GMAB features are the guaranteed return option (“GRO”) features, which includes an asset transfer feature that reduces the Company’s exposure to these guarantees. The GMAB liability is calculated as the present value of future expected payments to customers less the present value of assessed rider fees attributable to the embedded derivative feature. The GMWB features provide the contractholder with a guaranteed remaining balance if the account value is reduced to zero through a combination of market declines and withdrawals. The guaranteed remaining balance is generally equal to the protected value under the contract, which is initially established as the greater of the account value or cumulative deposits when withdrawals commence, less cumulative withdrawals. The contractholder also has the option, after a specified time period, to reset the guaranteed remaining balance to the then-current account value, if greater. The GMWB liability is calculated as the present value of future expected payments to customers less the present value of assessed rider fees attributable to the embedded derivative feature. The GMIWB features, taken collectively, provides a contractholder two optional methods to receive guaranteed minimum payments over time, a “withdrawal” option or an “income” option. The withdrawal option (which is available under only one of the Company’s GMIWBs) guarantees that a contract holder can withdraw an amount each year until the cumulative withdrawals reach a total guaranteed balance. The income option (which varies among the Company’s GMIWBs) in general guarantees the contract holder the ability to withdraw an amount each year for life (or for joint lives, in the case of any spousal version of the benefit) where such amount is equal to a percentage of a protected value under the benefit. The contractholder also has the potential to increase this annual amount, based on certain subsequent increases in account value that may occur. Certain GMIWB features include an asset transfer feature that reduces the Company’s exposure to these guarantees. The GMIWB liability is calculated as the present value of future expected payments to customers less the present value of assessed rider fees attributable to the embedded derivative feature. As part of its risk management strategy, the Company limits its exposure to these risks through a combination of product design elements, such as an asset transfer feature, and affiliated reinsurance agreements. The asset transfer feature included in the design of certain optional living benefits transfers assets between certain variable investments selected by the annuity contractholder and, depending on the benefit feature, a fixed rate account in the general account or a bond portfolio within the separate accounts. The transfers are based on the static mathematical formula, used with the particular optional benefit, which considers a number of factors, including the impact of investment performance of the contractholder total account value. In general, negative investment performance may result in transfers to a fixed-rate account in the general account or a bond portfolio within the separate accounts, and positive investment performance may result in transfers back to contractholder-selected variable investments. Other product design elements utilized for certain products to manage these risks include asset allocation restrictions and minimum issuance age requirements. For risk management purposes the Company segregates the variable annuity living benefit features into those that include the asset transfer feature including certain GMIWB riders and certain GMAB riders that feature the GRO policyholder benefits; and those that do not include the asset transfer feature, including certain legacy GMIWB, GMWB, GMAB and GMIB riders. Living benefit riders that include the asset transfer feature also include GMDB riders, and as such the GMDB risk in these riders also benefits from the asset transfer feature. B-45 Pruco Life Insurance Company Notes to Consolidated Financial Statements 7. CERTAIN NONTRADITIONAL LONG-DURATION CONTRACTS (continued) Sales Inducements The Company defers sales inducements and amortizes them over the life of the policy using the same methodology and assumptions used to amortize deferred policy acquisition costs. These deferred sales inducements are included in “Deferred Sales Inducements” in the Company’s Statements of Financial Position. The Company offers various types of sales inducements. These inducements include: (1)a bonus whereby the policyholder’s initial account balance is increased by an amount equal to a specified percentage of the customer’s initial deposit and (2)additional credits after a certain number of years a contract is held. Changes in deferred sales inducements, reported as “Interest credited to policyholders’ account balances,” are as follows: (in thousands) Balance, beginning of year $ $ $ Capitalization Amortization- Impact of assumption and experience unlocking and true-ups ) Amortization- All other ) ) ) Change in unrealized investment gains and (losses) ) Balance, end of year $ $ $ 8. STATUTORY NET INCOME AND SURPLUS AND DIVIDEND RESTRICTIONS The Company is required to prepare statutory financial statements in accordance with accounting practices prescribed or permitted by the Arizona Department of Insurance. Statutory accounting practices primarily differ from GAAP by charging policy acquisition costs to expense as incurred, establishing future policy benefit liabilities using different actuarial assumptions and valuing investments, deferred taxes, and certain assets on a different basis. Statutory net income (loss) for the Company amounted to ($589) million, $277 million, and $167 million for the years ended December31, 2011, 2010, and 2009, respectively. Statutory surplus of the Company amounted to $1,496 million and $1,218 million at December31, 2011 and 2010, respectively. The Company prepares its statutory financial statements in accordance with accounting practices prescribed or permitted by the Arizona Department of Insurance. Prescribed statutory accounting practices include publications of the NAIC, state laws, regulations, and general administrative rules. Permitted statutory accounting practices encompass all accounting practices not so prescribed. The Company is subject to Arizona law, which limits the amount of dividends that insurance companies can pay to stockholders without approval of the Arizona Department of Insurance. The maximum dividend, which may be paid in any twelve-month period without notification or approval, is limited to the lesser of 10% of statutory surplus as of December31 of the preceding year or the net gain from operations of the preceding calendar year. Cash dividends may only be paid out of surplus derived from realized net profits. Based on these limitations, the Company is restricted from paying dividends in 2012 without prior approval. In 2009 and 2011, there were no dividends nor any returns of capital paid by the Company to the parent company. The Company paid a dividend of $100 million in 2010, of which $90 million was considered an ordinary dividend and $10 million was considered an extraordinary dividend. B-46 Pruco Life Insurance Company Notes to Consolidated Financial Statements 9. INCOME TAXES The components of income tax expense (benefit) for the years ended December31, were as follows: (in thousands) Current tax expense (benefit): U.S. $ $ $ Total Deferred tax expense (benefit): U.S. ) ) ) Total ) ) ) Total income tax expense (benefit) on income from operations ) ) Other comprehensive income Cumulative effect of changes in accounting policy — — Total income tax expense (benefit) on continuing operations $ ) $ $ ) The Company’s income (loss) from continuing operations before income taxes includes income (loss) from domestic operations of ($354.2) million, $517.0 million and ($254.9) million, and no income from foreign operations for the years ended December31, 2011, 2010 and 2009, respectively. The Company’s actual income tax expense for the years ended December31, differs from the expected amount computed by applying the statutory federal income tax rate of 35% to income from continuing operations before income taxes and cumulative effect of accounting change for the following reasons: (in thousands) Expected federal income tax expense $ ) $ $ ) Non-taxable investment income ) ) ) Tax credits ) ) ) Expiration of statute of limitations and related interest - - ) Other ) ) Total income tax expense (benefit) on continuing operations $ ) $ $ ) B-47 Pruco Life Insurance Company Notes to Consolidated Financial Statements 9. INCOME TAXES (continued) Deferred tax assets and liabilities at December31, resulted from the items listed in the following table: (in thousands) Deferred tax assets Insurance reserves $ $ Investments — Other — Deferred tax assets $ $ Deferred tax liabilities Deferred acquisition costs $ $ Investments 0 Deferred Annuity Bonus Net Unrealized gains on securities Other — Deferred tax liabilities Net deferred tax asset (liability) $ $ ) The application of U.S. GAAP requires the Company to evaluate the recoverability of deferred tax assets and establish a valuation allowance if necessary to reduce the deferred tax asset to an amount that is more likely than not expected to be realized. Considerable judgment is required in determining whether a valuation allowance is necessary, and if so, the amount of such valuation allowance. In evaluating the need for a valuation allowance the Company considers many factors, including: (1)the nature of the deferred tax assets and liabilities; (2)whether they are ordinary or capital; (3)in which tax jurisdictions they were generated and the timing of their reversal; (4)taxable income in prior carryback years as well as projected taxable earnings exclusive of reversing temporary differences and carryforwards; (5)the length of time that carryovers can be utilized in the various taxing jurisdictions; (6)any unique tax rules that would impact the utilization of the deferred tax assets; and (7)any tax planning strategies that the Company would employ to avoid a tax benefit from expiring unused. Although realization is not assured, management believes it is more likely than not that the deferred tax assets, net of valuation allowances, will be realized. The company had no valuation allowance as of December31, 2011, 2010 and 2009. Management believes that based on its historical pattern of taxable income, the Company will produce sufficient income in the future to realize its deferred tax assets. Adjustments to the valuation allowance will be made if there is a change in management’s assessment of the amount of deferred tax asset that is realizable. B-48 Pruco Life Insurance Company Notes to Consolidated Financial Statements 9. INCOME TAXES (continued) The Company’s unrecognized tax benefits as of December31, 2009, 2010 and 2011 are as follows: Unrecognized tax benefits prior to 2002 Unrecognized tax benefits 2002 and forward Total unrecognized tax benefits all years (in thousands) Amounts as of December31, 2008 $ $ $ Increases in unrecognized tax benefits taken in prior period - - - (Decreases) in unrecognized tax benefits taken in prior period - ) ) Settlements with parent ) - ) Settlements with taxing authorities - - - (Decreases) in unrecognized tax benefits as a result of lapse of the applicable statute of limitations ) - ) Amounts as of December31, 2009 $ $ $ Increases in unrecognized tax benefits taken in prior period - - - (Decreases) in unrecognized tax benefits taken in prior period - ) ) Amounts as of December31, 2010 $ $ $ Increases in unrecognized tax benefits taken in prior period (Decreases) in unrecognized tax benefits taken in prior period ) ) ) Amounts as of December31, 2011 $ 0 $ $ Unrecognized tax benefits that, if recognized, would favorably impact the effective rate as of December31, 2009 $ $ - $ Unrecognized tax benefits that, if recognized, would favorably impact the effective rate as of December31, 2010 $ $ - $ Unrecognized tax benefits that, if recognized, would favorably impact the effective rate as of December31, 2011 $ - $ - $ - The Company classifies all interest and penalties related to tax uncertainties as income tax expense (benefit). The amounts recognized in the consolidated financial statements for tax-related interest and penalties for the years ended December31, are as follows: (in thousands) Interest and penalties recognized in the consolidated statements of operations $ - $ ) $ ) Interest and penalties recognized in liabilities in the consolidated statements of financial position $ - $ - $ The Company’s liability for income taxes includes the liability for unrecognized tax benefits and interest that relate to tax years still subject to review by the Internal Revenue Service (“IRS”) or other taxing authorities. The completion of review or the expiration of the Federal statute of limitations for a given audit period could result in an adjustment to the liability for income taxes. The Federal statute of limitations for the 2002 tax year expired on April30, 2009. The Federal statute of limitations for the 2003 tax year expired on July31, 2009. The Federal statute of limitations for the 2004 through 2007 tax years will expire in June 2012, unless extended. Tax years 2008 through 2010 are still open for IRS examination. The Company does not anticipate any significant changes within the next 12 months to its total unrecognized tax benefits related to tax years for which the statute of limitations has not expired. B-49 Pruco Life Insurance Company Notes to Consolidated Financial Statements 9. INCOME TAXES (continued) During the fourth quarter of 2011, the Company’s parent, Prudential Financial, reached an agreement with the IRS on the resolution of the proposed foreign tax credits disallowance. The settlement of the foreign tax credit transactions for 2004 through 2006 marked the conclusion of the IRS audits for those years. As a result, all unrecognized tax positions plus interest relating to tax years prior to 2007 were recognized in 2011. The dividends received deduction (“DRD”) reduces the amount of dividend income subject to U.S. tax and is the primary component of the non-taxable investment income shown in the table above, and, as such, is a significant component of the difference between the Company’s effective tax rate and the federal statutory tax rate of 35%. The DRD for the current period was estimated using information from 2010, current year results, and was adjusted to take into account the current year’s equity market performance. The actual current year DRD can vary from the estimate based on factors such as, but not limited to, changes in the amount of dividends received that are eligible for the DRD, changes in the amount of distributions received from mutual fund investments, changes in the account balances of variable life and annuity contracts, and the Company’s taxable income before the DRD. In August 2007, the IRS released Revenue Ruling 2007-54, which included, among other items, guidance on the methodology to be followed in calculating the DRD related to variable life insurance and annuity contracts. In September 2007, the IRS released Revenue Ruling 2007-61. Revenue Ruling 2007-61 suspended Revenue Ruling 2007-54 and informed taxpayers that the U.S. Treasury Department and the IRS intend to address through new guidance the issues considered in Revenue Ruling 2007-54, including the methodology to be followed in determining the DRD related to variable life insurance and annuity contracts. On February13, 2012, the Obama Administration released the “General Explanations of the Administration’s Revenue Proposals.” One proposal would change the method used to determine the amount of the DRD. A change in the DRD, including the possible retroactive or prospective elimination of this deduction through guidance or legislation, could increase actual tax expense and reduce the Company’s consolidated net income. These activities had no impact on the Company’s 2009, 2010 or 2011 results. In December 2006, the IRS completed all fieldwork with respect to its examination of the consolidated federal income tax returns for tax years 2002 and 2003. The final report was initially submitted to the Joint Committee on Taxation for their review in April 2007. The final report was resubmitted in March 2008 and again in April 2008. The Joint Committee returned the report to the IRS for additional review of an industry issue regarding the methodology for calculating the DRD related to variable life insurance and annuity contracts. The IRS completed its review of the issue and proposed an adjustment with respect to the calculation of the DRD. In order to expedite receipt of an income tax refund related to the 2002 and 2003 tax years, the Company agreed to such adjustment. The report, with the adjustment to the DRD, was submitted to the Joint Committee on Taxation in October 2008. The Company was advised on January2, 2009 that the Joint Committee completed its consideration of the report and took no exception to the conclusions reached by the IRS. Accordingly, the final report was processed and a $157 million refund was received in February 2009. The Company believed that its return position with respect to the calculation of the DRD was technically correct. Therefore, the Company filed protective refund claims on October1, 2009 to recover the taxes associated with the agreed upon adjustment. The IRS recently issued an Industry Director Directive (“IDD”) stating that the methodology for calculating the DRD set forth in Revenue Ruling 2007-54 should not be followed. The IDD also confirmed that the IRS guidance issued before Revenue Ruling 2007-54, which guidance the Company relied upon in calculating its DRD, should be used to determine the DRD. The Company’s parent, Prudential Financial, has received a refund of approximately $3 million pursuant to the protective refund claims. These activities had no impact on the Company’s 2009, 2010 or 2011 results. B-50 Pruco Life Insurance Company Notes to Consolidated Financial Statements 9. INCOME TAXES (continued) For tax years 2007 through 2011, the Company is participating in the IRS’s Compliance Assurance Program (“CAP”). Under CAP, the IRS assigns an examination team to review completed transactions contemporaneously during these tax years in order to reach agreement with the Company on how they should be reported in the tax returns. If disagreements arise, accelerated resolutions programs are available to resolve the disagreements in a timely manner before the tax returns are filed. It is management’s expectation this program will shorten the time period between the filing of the Company’s federal income tax returns and the IRS’s completion of its examination of the returns. 10.FAIR VALUE OF ASSETS AND LIABILITIES Fair Value Measurement – Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The authoritative guidance around fair value established a framework for measuring fair value that includes a hierarchy used to classify the inputs used in measuring fair value. The hierarchy prioritizes the inputs to valuation techniques into three levels. The level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement. The levels of the fair value hierarchy are as follows: Level 1—Fair value is based on unadjusted quoted prices in active markets that are accessible to the Company for identical assets or liabilities. These generally provide the most reliable evidence and are used to measure fair value whenever available. Active markets are defined as having the following characteristics for the measured asset/liability: (i)many transactions, (ii)current prices, (iii)price quotes not varying substantially among market makers, (iv)narrow bid/ask spreads and (v)most information publicly available. The Company’s Level 1 assets and liabilities primarily include certain cash equivalents and certain short term investments, and equity securities. Prices are obtained from readily available sources for market transactions involving identical assets or liabilities. Level 2—Fair value is based on significant inputs, other than Level 1 inputs, that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the asset or liability through corroboration with observable market data. Level 2 inputs include quoted market prices in active markets for similar assets and liabilities, quoted market prices in markets that are not active for identical or similar assets or liabilities, and other market observable inputs. The Company’s Level 2 assets and liabilities include: fixed maturities (corporate public and private bonds, most government securities, certain asset-backed and mortgage-backed securities, etc.), certain equity securities (mutual funds, which do not actively trade and are priced based on a net asset value), and commercial mortgage loans, certain short-term investments and certain cash equivalents (primarily commercial paper), and certain over-the-counter derivatives. Valuations are generally obtained from third party pricing services for identical or comparable assets or liabilities or through the use of valuation methodologies using observable market inputs. Prices from services are validated through comparison to trade data and internal estimates of current fair value, generally developed using market observable inputs and economic indicators. Level 3—Fair value is based on at least one or more significant unobservable inputs for the asset or liability. These inputs reflect the Company’s assumptions about the inputs market participants would use in pricing the asset or liability. The Company’s Level 3 assets and liabilities primarily include: certain private fixed maturities and equity securities, certain manually priced public equity securities and fixed maturities, certain highly structured over-the-counter derivative contracts, certain commercial mortgage loans, certain consolidated real estate funds for which the Company is the general partner, and embedded derivatives resulting from certain products with guaranteed benefits. Prices are determined using valuation methodologies such as option pricing models, discounted cash flow models and other similar techniques. Non-binding broker quotes, which are utilized B-51 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) when pricing service information is not available, are reviewed for reasonableness based on the Company’s understanding of the market, and are generally considered Level 3. Under certain conditions, based on its observations of transactions in active markets, the Company may conclude the prices received from independent third party pricing services or brokers are not reasonable or reflective of market activity. In those instances, the Company may choose to over-ride the third-party pricing information or quotes received and apply internally- developed values to the related assets or liabilities. To the extent the internally-developed valuations use significant unobservable inputs, they are classified as Level 3. As of December31, 2011 and December31, 2010, these over-rides on a net basis were not material. Assets and Liabilities by Hierarchy Level - The tables below present the balances of assets and liabilities measured at fair value on a recurring basis, as of the dates indicated. As of December31, 2011 Level1 Level 2 Level 3 Netting(2) Total (in thousands) Fixed maturities, available for sale: U.S. Treasury securities and obligations of U.S. government authorities and agencies $ - $ $ $ - $ Obligations of U.S. states and their political subdivisions - - - Foreign government bonds - - - Corporate securities - - Asset-backed securities - - Commercial mortgage-backed securities - - - Residential mortgage-backed securities - - - Sub-total - - Trading account assets: Asset-backed securities - - - Commercial mortgage-backed securities - - - Equity securities - - - Sub-total - - Equity securities, available for sale - - Short-term investments - - Cash equivalents - - Other long-term investments - ) Other assets - - Sub-total excluding separate account assets ) Separate account assets (1) - Total assets $ ) $ Future policy benefits $ - $ - $ $ - $ Other Liabilities - - ) - Total liabilities $ - $ $ $ ) $ B-52 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) As of December31, 2010 Level 1 Level 2 Level 3 Netting Total (in thousands) Fixed maturities, available for sale: U.S. Treasury securities and obligations of U.S. government authorities and agencies $ - $ $ - $ - $ Obligations of U.S. states and their political subdivisions - - - Foreign government bonds - - - Corporate securities - - Asset-backed securities - - Commercial mortgage-backed securities - - - Residential mortgage-backed securities - - - Sub-total - - Trading account assets: Asset-backed securities - - - Commercial mortgage-backed securities - - - Sub-total - - - Equity securities, available for sale - Short-term investments - - Cash equivalents - - Other long term investments - - ) Other assets - ) - ) Sub-total excluding separate account assets ) ) Separate account assets (1) - Total assets $ ) $ Future policy benefits $ - $ - $ ) $ - $ ) Other Liabilities - - ) - Total liabilities $ - $ $ ) $ ) $ ) Separate account assets represent segregated funds that are invested for certain customers. Investment risks associated with market value changes are borne by the customers, except to the extent of minimum guarantees made by the Company with respect to certain accounts. Separate account assets classified as Level 3 consist primarily of real estate and real estate investment funds. Separate account liabilities are not included in the above table as they are reported at contract value and not fair value in the Company’s Consolidated Statements of Financial Position. “Netting” amounts represent the impact of offsetting asset and liability positions held with the same counterparty. The methods and assumptions the Company uses to estimate the fair value of assets and liabilities measured at fair value on a recurring basis are summarized below. Information regarding separate account assets is excluded as the risk associated with these assets is primarily borne by the Company’s customers and policyholders. Fixed Maturity Securities – The fair values of the Company’s public fixed maturity securities are generally based on prices obtained from independent pricing services. Prices from pricing services are sourced from multiple vendors, and a vendor hierarchy is maintained by asset type based on historical pricing experience and vendor expertise. The Company generally receives prices from multiple pricing services for each security, but B-53 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) ultimately uses the price from the pricing service highest in the vendor hierarchy based on the respective asset type. To validate reasonableness, prices are reviewed by internal asset managers through comparison with directly observed recent market trades and internal estimates of current fair value, developed using market observable inputs and economic indicators. Consistent with the fair value hierarchy described above, securities with validated quotes from pricing services are generally reflected within Level 2, as they are primarily based on observable pricing for similar assets and/or other market observable inputs. If the pricing information received from third party pricing services is not reflective of market activity or other inputs observable in the market, the Company may challenge the price through a formal process with the pricing service. If the pricing service updates the price to be more consistent in comparison to the presented market observations, the security remains within Level 2. If the Company ultimately concludes that pricing information received from the independent pricing service is not reflective of market activity, non-binding broker quotes are used, if available. If the Company concludes the values from both pricing services and brokers are not reflective of market activity, it may over-ride the information from the pricing service or broker with an internally-developed valuation. As of December31, 2011 and December31, 2010, over-rides on a net basis were not material. Internally-developed valuations or non-binding broker quotes are also used to determine fair value in circumstances where vendor pricing is not available. These estimates may use significant unobservable inputs, which reflect the Company’s own assumptions about the inputs market participants would use in pricing the asset. Circumstances where observable market data are not available may include events such as market illiquidity and credit events related to the security. Pricing service over-rides, internally-developed valuations and non-binding broker quotes are generally included in Level 3 in the fair value hierarchy. The fair value of private fixed maturities, which are primarily comprised of investments in private placement securities, originated by internal private asset managers, are primarily determined using a discounted cash flow model. In certain cases these models primarily use observable inputs with a discount rate based upon the average of spread surveys collected from private market intermediaries who are active in both primary and secondary transactions, taking into account, among other factors, the credit quality and industry sector of the issuer and the reduced liquidity associated with private placements. Generally, these securities have been reflected within Level 2. For certain private fixed maturities, the discounted cash flow model may also incorporate significant unobservable inputs, which reflect the Company’s own assumptions about the inputs market participants would use in pricing the asset. To the extent management determines that such unobservable inputs are not significant to the price of a security, a Level 2 classification is made. Otherwise, a Level 3 classification is used. Private fixed maturities also include debt investments in funds that, in addition to a stated coupon, pay a return based upon the results of the underlying portfolios. The fair values of these securities are determined by reference to the funds’ net asset value (“NAV”). Since the NAV at which the funds trade can be observed by redemption and subscription transactions between third parties, the fair values of these investments have been reflected within Level 2 in the fair value hierarchy. Trading Account Assets – Trading account assets consist primarily of asset-backed securities, public corporate bonds, perpetual preferred stock and commercial mortgage-backed securities whose fair values are determined consistent with similar instruments described above under “Fixed Maturity Securities” and below under “Equity Securities.” Fair values of perpetual preferred stock based on observable market inputs are classified within Level 2. However, when prices from independent pricing services are based on non-binding broker quotes as the directly observable market inputs become unavailable, the fair value of perpetual preferred stock are classified as Level 3. B-54 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) Equity Securities – Equity securities consist principally of investments in common and preferred stock of publicly traded companies, perpetual preferred stock, privately traded securities, as well as common stock mutual fund shares. The fair values of most publicly traded equity securities are based on quoted market prices in active markets for identical assets and are classified within Level 1 in the fair value hierarchy. Estimated fair values for most privately traded equity securities are determined using valuation and discounted cash flow models that require a substantial level of judgment. In determining the fair value of certain privately traded equity securities the discounted cash flow model may also use unobservable inputs, which reflect the Company’s assumptions about the inputs market participants would use in pricing the asset. Most privately traded equity securities are classified within Level 3. The fair values of common stock mutual fund shares that transact regularly (but do not trade in active markets because they are not publicly available) are based on transaction prices of identical fund shares and are classified within Level 2 in the fair value hierarchy. The fair values of preferred equity securities are based on prices obtained from independent pricing services. These prices are then validated for reasonableness against recently traded market prices. Accordingly, these securities are generally classified within Level 2 in the fair value hierarchy. Fair values of perpetual preferred stock based on observable market inputs are classified within Level 2. However, when prices from independent pricing services are based on non-binding broker quotes as the directly observable market inputs become unavailable, the fair value of perpetual preferred stock are classified as Level 3. Derivative Instruments – Derivatives are recorded at fair value either as assets, within “Other long-term investments,” or as liabilities, within “Other liabilities,” except for embedded derivatives which are recorded with the associated host contract. The fair values of derivative contracts are determined based on quoted prices in active exchanges or through the use of valuation models. The fair values of derivative contracts can be affected by changes in interest rates, foreign exchange rates, credit spreads, market volatility, expected returns, non-performance risk, liquidity and other factors. Liquidity valuation adjustments are made to reflect the cost of exiting significant risk positions, and consider the bid-ask spread, maturity, complexity, and other specific attributes of the underlying derivative position. The majority of the Company’s derivative positions are traded in the over-the-counter (“OTC”) derivative market and are classified within Level 2 in the fair value hierarchy. OTC derivatives classified within Level 2 are valued using models generally accepted in the financial services industry that use actively quoted or observable market input values from external market data providers, third-party pricing vendors and/or recent trading activity. The fair values of most OTC derivatives, including interest rate and cross currency swaps, currency forward contracts, and single name credit default swaps are determined using discounted cash flow models. The fair values of European style option contracts are determined using Black-Scholes option pricing models. These models’ key inputs include the contractual terms of the respective contract, along with significant observable inputs, including interest rates, currency rates, credit spreads, equity prices, index dividend yields, non-performance risk, volatility and other factors. To reflect the market’s perception of its own and the counterparty’s non-performance risk, the Company incorporates additional spreads over London Interbank Offered Rate (“LIBOR”) into the discount rate used in determining the fair value of OTC derivative assets and liabilities. The additional credit spread over LIBOR rates is determined taking into consideration publicly available information relating to the financial strength of the Company. The Company adjusts these credit spreads to remove any illiquidity risk premium, which is subject to a floor based on a percentage of the credit spread. However, the non-performance risk adjustment is applied only to the uncollateralized portion of the OTC derivative assets and liabilities, after consideration of the impacts of two-way collateral posting. Most OTC derivative contract inputs have bid and ask prices that are actively quoted or can be readily obtained from external market data providers. The Company’s policy is to use mid-market pricing in determining its best estimate of fair value. B-55 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) Derivatives classified as Level 3 may include first-to-default credit basket swaps and other structured products. These derivatives are valued based upon models with some significant unobservable market inputs or inputs from less actively traded markets. The fair values of first to default credit basket swaps are derived from relevant observable inputs (e.g., individual credit default spreads, interest rates and recovery rates), and unobservable model-specific input values such as correlation between different credits within the same basket. Structured options and derivatives are valued using simulation models such as the Monte Carlo and other techniques. Level 3 methodologies are validated through periodic comparison of the Company’s fair values to broker-dealer values. As of December31, 2011, and December31, 2010, there were derivatives with the fair value of $102 thousand and $0 classified within Level 3, and all other derivatives were classified within Level 2. See Note 11 for more details on the fair value of derivative instruments by primary underlying. Cash Equivalents and Short-Term Investments – Cash equivalents and short-term investments include money market instruments, commercial paper and other highly liquid debt instruments. Money market instruments are generally valued using unadjusted quoted prices in active markets that are accessible for identical assets and are primarily classified as Level 1. The remaining instruments in the Cash Equivalents and Short-term Investments category are typically not traded in active markets; however, their fair values are based on market observable inputs and, accordingly, these investments have been classified within Level 2 in the fair value hierarchy. Other Assets – Other assets carried at fair value include reinsurance recoverables related to the reinsurance of our living benefit guarantees on certain of our variable annuities and an affiliated security issued by certain investment subsidiaries of Prudential Insurance. These guarantees are described further below in “Future Policy Benefits.” Also included in other assets are certain universal life products that contain a no-lapse guarantee provision. The reinsurance agreements covering these guarantees are derivatives and are accounted for in the same manner as an embedded derivative. Future Policy Benefits – The liability for future policy benefits includes general account liabilities for guarantees on variable annuity contracts, including guaranteed minimum accumulation benefits (“GMAB”), guaranteed minimum withdrawal benefits (“GMWB”) and guaranteed minimum income and withdrawal benefits (“GMIWB”), accounted for as embedded derivatives. The fair values of the GMAB, GMWB, and GMIWB liabilities are calculated as the present value of future expected benefit payments to customers less the present value of assessed rider fees attributable to the embedded derivative feature. This methodology could result in either a liability or asset balance, given changing capital market conditions and various policyholder behavior assumptions. Since there is no observable active market for the transfer of these obligations, the valuations are calculated using internally developed models with option pricing techniques. The models are based on a risk neutral valuation framework and incorporate premiums for risks inherent in valuation techniques, inputs, and the general uncertainty around the timing and amount of future cash flows. The determination of these risk premiums requires the use of management judgment. The Company is also required to incorporate the market-perceived risk of its own non-performance (“NPR”) in the valuation of the embedded derivatives associated with its optional living benefit features and no-lapse feature on certain universal life products. Since insurance liabilities are senior to debt, the Company believes that reflecting the financial strength ratings of the Company in the valuation of the liability or contra-liability appropriately takes into consideration its NPR. To reflect NPR, the Company incorporates an additional credit spread over LIBOR rates into the discount rate used in the valuations of the embedded derivatives associated with its optional living benefit features. The additional credit spread over LIBOR rates is determined taking into consideration publicly available information relating to the financial strength of the Company. The Company adjusts these credit spreads to remove any illiquidity risk premium, which is subject to a floor based on a B-56 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) percentage of the credit spread. The additional credit spread over LIBOR rates incorporated into the discount rate as of December31, 2011 generally ranged from 125 to 250 basis points for the portion of the interest rate curve most relevant to these liabilities. This additional spread is applied at an individual contract level and only to those individual living benefit contracts in a liability position and not to those in a contra-liability position. Other significant inputs to the valuation models for the embedded derivatives associated with the optional living benefit features of the Company’s variable annuity products include capital market assumptions, such as interest rate and implied volatility assumptions, as well as various policyholder behavior assumptions that are actuarially determined, including lapse rates, benefit utilization rates, mortality rates and withdrawal rates. These assumptions are reviewed at least annually, and updated based upon historical experience and give consideration to any observable market data, including market transactions such as acquisitions and reinsurance transactions. Since many of the assumptions utilized in the valuation of the embedded derivatives associated with the Company’s optional living benefit features are unobservable and are considered to be significant inputs to the liability valuation, the liability included in future policy benefits has been reflected within Level 3 in the fair value hierarchy. As of December31, 2011, the fair value of the embedded derivatives associated with the optional living benefit features before the adjustment for NPR, was a net liability of $4,015 million. This net liability was comprised of $4,203 million of individual living benefit contracts in a liability position, net of $188 million of individual living benefit contracts in a contra-liability position. At December31, 2011, the adjustment for the NPR resulted in a $3,102 million cumulative decrease to the embedded derivative liability, reflecting the additional credit spread over LIBOR the Company incorporated into the discount rate used in the valuations of those embedded derivatives in a liability position. Significant declines in risk-free interest rates and the impact of account value performance in 2011 drove an increase in the embedded derivative liability associated with the optional living benefit features of the Company’s variable annuity products as of December31, 2011. These factors, as well as widening of the spreads used in valuing NPR, also drove offsetting increases in the NPR adjustment. As described in Note 6 the Company uses affiliated reinsurance as part of its risk management strategy for certain of the optional living benefit features. As a result, the increase in these embedded derivative liabilities are largely offset by corresponding increases in the reinsurance recoverable associated with the affiliated reinsurance. Transfers between Levels 1 and 2 – During the twelve months ended December31, 2011, there were no material transfers between Level 1 and Level 2. B-57 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) Changes in Level 3 assets and liabilities – The following tables provide a summary of the changes in fair value of Level 3 assets and liabilities for the year ended December31, 2011, as well as the portion of gains or losses included in income for the year ended December31, 2011 attributable to unrealized gains or losses related to those assets and liabilities still held at December31, 2011. Year Ended December31, 2011 Fixed Maturities Available For Sale - U.S. Treasury Securities Fixed Maturities AvailableFor Sale-Corporate Securities Fixed Maturities Available For Sale-Asset- Backed Securities Fixed Maturities Available For Sale- Commercial Mortgage- Backed Securities Equity Securities, Availablefor Sale (in thousands) Fair value, beginning of period $ — $ $ $ — $ Total gains (losses) (realized/unrealized): Included in earnings: Realized investment gains (losses), net — ) — ) Asset management fees and other income — Included in other comprehensive income (loss) (4 ) ) ) — Net investment income — — — Purchases Sales — ) ) — — Issuances — Settlements — ) ) — ) Foreign currency translation — Transfers into Level 3 (2) — — — Transfers out of Level 3 (2) — ) ) ) — Other (4) — ) Fair value, end of period $ — $ Unrealized gains (losses) for the period relating to those Level 3 assets that were still held at the end of the period (3): Included in earnings: Realized investment gains (losses), net $ — $ ) $ ) $ — $ ) Asset management fees and other income $ — $ — $ — $ — $ — Interest credited to policyholder account balances $ — $ — $ — $ — $ — Included in other comprehensive income (loss) $ (4 ) $ ) $ ) $ — $ B-58 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) Year Ended December31, 2011 OtherTrading AccountAssets - Equity Securities OtherLong- Term Investments Other Assets Separate Account Assets (1) FuturePolicy Benefits (in thousands) Fair value, beginning of period $ - $ - $ ) $ $ Total gains (losses) (realized/unrealized): Included in earnings: Realized investment gains (losses), net - ) Asset management fees and other income ) ) - - - Interest credited to policyholder account balances - Included in other comprehensive income (loss) - - ) - - Net investment income - Purchases - ) Sales - - - ) - Issuances - Settlements ) - (3 ) - - Foreign currency translation - Transfers into Level 3 (2) - Transfers out of Level 3 (2) - - ) - - Other (4) - Fair value, end of period $ ) Unrealized gains (losses) for the period relating to those Level 3 assets that were still held at the end of the period (3): Included in earnings: Realized investment gains (losses), net $ - $ 75 $ $ - $ ) Asset management fees and other income $ ) $ ) $ - $ - $ - Interest credited to policyholder account balances $ - $ - $ - $ $ - Included in other comprehensive income (loss) $ - $ - $ ) $ - $ - Separate account assets represent segregated funds that are invested for certain customers. Investment risks associated with market value changes are borne by the customers, except to the extent of minimum guarantees made by the Company with respect to certain accounts. Separate account liabilities are not included in the above table as they are reported at contract value and not fair value in the Company’s Consolidated Statements of Financial Position. Transfers into or out of Level 3 are generally reported as the value as of the beginning of the quarter in which the transfer occurs. Unrealized gains or losses related to assets still held at the end of the period do not include amortization or accretion of premiums and discounts. Other primarily represents reclasses of certain assets between reporting categories. B-59 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) Transfers – The transfers out of Level 3 for $24.6 million for the year ended December31, 2011 were primarily the result of the use of third party pricing for an affiliated security issued by an investment subsidiary of Prudential Insurance. Prior to the second quarter of 2011 these assets were valued internally using a pricing model. As a part of an ongoing monitoring assessment of pricing inputs to ensure appropriateness of the level classification in the fair value hierarchy the Company may reassign level classification from time to time. As a result of such a review, in the first quarter of 2011, it was determined that the pricing inputs for perpetual preferred stocks provided by third party pricing services were primarily based on non-binding broker quotes which could not always be verified against directly observable market information. Consequently, perpetual preferred stocks were transferred into Level 3 within the fair value hierarchy. This represents the majority of the transfers into Level 3 for Equity Securities Available-for-Sale. Other transfers into Level 3 were primarily the result of unobservable inputs utilized within valuation methodologies and the use of broker quotes (that could not be validated) when previously, information from third party pricing services (that could be validated) was utilized. Transfers out of Level 3 were primarily due to the use of observable inputs in valuation methodologies as well as the utilization of pricing service information for certain assets that the Company was able to validate. Changes in Level 3 assets and liabilities – The following tables provide a summary of the changes in fair value of Level 3 assets and liabilities for the year ended December31, 2010, as well as the portion of gains or losses included in income for the year ended December31, 2010 attributable to unrealized gains or losses related to those assets and liabilities still held at December31, 2010. Year Ended December31, 2010 Fixed Maturities, AvailableFor Sale -Foreign Government Bonds Fixed Maturities Available For Sale-Corporate Securities Fixed Maturities AvailableFor Sale - Asset- Backed Securities Fixed Maturities AvailableFor Sale - Commercial Mortgage- Backed Securities Equity Securities, Availablefor Sale (in thousands) Fair value, beginning of period $ - $ Total gains (losses) (realized/unrealized): Included in earnings: Realized investment gains (losses), net - ) ) - ) Asset management fees and other income - Included in other comprehensive income (loss) ) ) 82 ) Net investment income (1 ) (7 ) - Purchases, sales, issuances, and settlements - ) Foreign currency translation - Transfers into Level 3 (2) - - - Transfers out of Level 3 (2) - Fair value, end of period $ - $ $ $ - $ B-60 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) Year Ended December31, 2010 Fixed Maturities, AvailableFor Sale- Foreign Government Bonds Fixed Maturities AvailableFor Sale-Corporate Securities Fixed Maturities AvailableFor Sale - Asset- Backed Securities Fixed Maturities Available For Sale- Commercial Mortgage- Backed Securities Equity Securities, Availablefor Sale (in thousands) Unrealized gains (losses) for the period relating to those Level 3 assets that were still held at the end of the period (3): Included in earnings: Realized investment gains (losses), net $ - $ ) $ ) $ - $ 90 Asset management fees and other income $ - $ - $ - $ - $ - Interest credited to policyholder account balances $ - $ - $ - $ - $ - Included in other comprehensive income (loss) $ ) $ $ ) $ $ ) Year Ended December 31, 2010 Trading Account Asset- Backed Securities Other Liabilities Other Assets SeparateAccount Assets (1) FuturePolicy Benefits (in thousands) Fair value, beginning of period $ $ ) $ $ $ Total gains (losses) (realized/unrealized): Included in earnings: Realized investment gains (losses), net - ) ) Asset management fees and other income - Interest credited to policyholder account balances - Included in other comprehensive income (loss) 18 - - - Net investment income - Purchases, sales, issuances, and settlements ) - ) Foreign currency translation - Transfers into Level 3 (2) - Transfers out of Level 3 (2) - Fair value, end of period $ - $ - $ ) $ $ B-61 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) Year Ended December 31, 2010 Trading Account Asset - Backed Securities Other Liabilities Other Assets SeparateAccount Assets (1) FuturePolicy Benefits (in thousands) Unrealized gains (losses) for the period relating to those Level 3 assets that were still held at the end of the period (3): Included in earnings: Realized investment gains (losses), net $ - $ - $ ) $ - $ Asset management fees and other income $ - $ - $ - $ - $ - Interest credited to policyholder account balances $ - $ - $ - $ $ - Included in other comprehensive income (loss) $ - $ - $ $ - $ - Separate account assets represent segregated funds that are invested for certain customers. Investment risks associated with market value changes are borne by the customers, except to the extent of minimum guarantees made by the Company with respect to certain accounts. Separate account liabilities are not included in the above table as they are reported at contract value and not fair value in the Company’s Consolidated Statements of Financial Position. Transfers into or out of Level 3 are generally reported as the value as of the beginning of the quarter in which the transfer occurs. Unrealized gains or losses related to assets still held at the end of the period do not include amortization or accretion of premiums and discounts. Transfers – Transfers out of Level 3 for Other Assets totaled $79.5 million for the year ended December31, 2010 resulting from the Company’s conclusion that the market for asset-backed securities collateralized by sub-prime mortgages has been becoming increasingly active, as evidenced by orderly transactions. The pricing received from independent pricing services could be validated by the Company. The market for asset-backed securities was deemed inactive in 2009. Other transfers out of Level 3 were typically due to the use of observable inputs in valuation methodologies as well as the utilization of pricing service information for certain assets that the Company was able to validate. Transfers into Level 3 were primarily the result of unobservable inputs utilized within valuation methodologies and the use of broker quotes (that could not be validated) when previously, information from third party pricing services (that could be validated) was utilized. B-62 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) Changes in Level 3 assets and liabilities – The following tables provide a summary of the changes in fair value of Level 3 assets and liabilities for the year ended December31, 2009, as well as the portion of gains or losses included in income for the year ended December31, 2009 attributable to unrealized gains or losses related to those assets and liabilities held at December31, 2009. Year Ended December31, 2009 Fixed Maturities, AvailableFor Sale –Foreign Government Bonds Fixed Maturities, Available For Sale – Corporate Securities Fixed Maturities, Available For Sale–Asset- Backed Securities Fixed Maturities, Available For Sale – Residential Mortgage- Backed Securities Equity Securities, Availablefor Sale (in thousands) Fair value, beginning of period $ Total gains (losses) (realized/unrealized): Included in earnings: Realized investment gains (losses), net - ) ) - (2 ) Asset management fees and other income - Included in other comprehensive income (loss) 43 Net investment income (2 ) - - Purchases, sales, issuances, and settlements - ) ) ) - Foreign currency translation - Transfers into Level 3 (2) - - 49 Transfers out of Level 3 (2) Fair value, end of period $ - $ Unrealized gains (losses) for the period relating to those Level 3 assets that were still held at the end of the period (3): Included in earnings: Realized investment gains (losses), net $ - $ ) $ ) $ - $ (2 ) Asset management fees and other income $ - $ - $ - $ - $ - Interest credited to policyholder account balances $ - $ - $ - $ - $ - Included in other comprehensive income (loss) $ - $ B-63 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) Year Ended December 31, 2009 Trading Account Asset- Backed Securities Other Assets SeparateAccount Assets (1) OtherLiabilities FuturePolicy Benefits (in thousands) Fair value, beginning of period $ ) $ ) Total gains (losses) (realized/unrealized): Included in earnings: Realized investment gains (losses), net - ) ) Asset management fees and other income 93 - Interest credited to policyholder account balances - - ) - - Included in other comprehensive income (loss) - Net investment income - Purchases, sales, issuances, and settlements - - - Foreign currency translation - ) Transfers into Level 3 (2) - Transfers out of Level 3 (2) - - ) - - Fair value, end of period $ ) $ Unrealized gains (losses) for the period relating to those Level 3 assets that were still held at the end of the period (3): Included in earnings: Realized investment gains (losses), net $ - $ ) $ - $ $ Asset management fees and other income $ 93 $ - $ - $ - $ - Interest credited to policyholder account balances $ - $ - $ ) $ - $ - Included in other comprehensive income (loss) $ - $ - $ - $ - $ - Separate account assets represent segregated funds that are invested for certain customers. Investment risks associated with market value changes are borne by the customers, except to the extent minimum guarantees made by the Company with respect to certain accounts. Separate account liabilities are not included in the above table as they are reported at contract value and not fair value in the Company’s Consolidated Statements of Financial Position. Transfers into or out of Level 3 are generally reported as the value as of the beginning of the quarter in which the transfer occurs. B-64 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) Unrealized gains or losses related to assets still held at the end of the period do not include amortization or accretion of premiums and discounts. Transfers – Transfers into Level 3 for Fixed Maturities Available for Sale totaled $117.6 million for the year ended December31, 2009. Transfers into Level 3 for these investments were primarily the result of unobservable inputs utilized within valuation methodologies and the use of broker quotes (that could not be validated) when information from third party pricing services or models with observable inputs were utilized. Transfers out of Level 3 for Fixed Maturities Available for Sale were primarily due to the use of observable inputs in valuation methodologies as well as the utilization of pricing service information for certain assets that the Company was able to validate. Fair Value of Financial Instruments – The Company is required by U.S. GAAP to disclose the fair value of certain financial instruments including those that are not carried at fair value. For the following financial instruments the carrying amount equals or approximates fair value: fixed maturities classified as available-for-sale, trading account assets, equity securities, securities purchased under agreements to resell, short-term investments, cash and cash equivalents, accrued investment income, separate account assets, securities sold under agreements to repurchase, and cash collateral for loaned securities, as well as certain items recorded within other assets and other liabilities such as broker-dealer related receivables and payables. See Note 11 for a discussion of derivative instruments. The following table discloses the Company’s financial instruments where the carrying amounts and fair values differ: December31, 2011 December31, 2010 CarryingAmount Fair value CarryingAmount Fair value (in thousands) Assets: Commercial mortgage and other loans $ Policy loans Liabilities: Policyholder account balances - investment contracts Short-term and long-term debt to affiliates The fair values presented above for those financial instruments where the carrying amounts and fair values differ have been determined by using available market information and by applying market valuation methodologies, as described in more detail below. Commercial mortgage and other loans The fair value of commercial mortgage and other loans is primarily based upon the present value of the expected future cash flows discounted at the appropriate U.S. Treasury rate adjusted for appropriate credit spread for similar quality loans. The quality ratings for these loans, a primary determinant of the credit spread and a significant component of the pricing input, are based on internally developed methodology. The internally derived credit spreads take into account public corporate bond spreads of similar quality and maturity, public B-65 Pruco Life Insurance Company Notes to Consolidated Financial Statements 10.FAIR VALUE OF ASSETS AND LIABILITIES (continued) commercial mortgage-backed securities spreads, third-party mortgage loan survey spreads and other relevant market information such as pricing indications from market participants on new originations, and where applicable adjustments for property types and locations. Policy Loans The fair value of policy loans is calculated using a discounted cash flow model based upon current U.S. Treasury rates and historical loan repayment patterns. Investment Contracts – Policyholders’ Account Balances Only the portion of policyholders’ account balances related to products that are investment contracts (those without significant mortality or morbidity risk) are reflected in the table above. For fixed deferred annuities, payout annuities and other similar contracts without life contingencies, fair values are derived using discounted projected cash flows based on interest rates that are representative of the Company’s claims paying ratings, and hence reflect the Company’s own nonperformance risk. For those balances that can be withdrawn by the customer at any time without prior notice or penalty, the fair value is the amount estimated to be payable to the customer as of the reporting date, which is generally the carrying value. Short-term and long-term debt to affiliates The fair value of short-term and long-term debt is generally determined by either prices obtained from independent pricing services, which are validated by the Company, or discounted cash flow models. These fair values consider the Company’s own non-performance risk. Discounted cash flow models predominately use market observable inputs such as the borrowing rates currently available to the Company for debt and financial instruments with similar terms and remaining maturities. For commercial paper issuances and other debt with a maturity of less than 90 days, the carrying value approximates fair value. 11. DERIVATIVE INSTRUMENTS Types of Derivative Instruments and Derivative Strategies Interest Rate Contracts Interest rate swaps are used by the Company to manage interest rate exposures arising from mismatches between assets and liabilities (including duration mismatches) and to hedge against changes in the value of assets it anticipates acquiring and other anticipated transactions and commitments. Swaps may be attributed to specific assets or liabilities or may be used on a portfolio basis. Under interest rate swaps, the Company agrees with other parties to exchange, at specified intervals, the difference between fixed rate and floating rate interest amounts calculated by reference to an agreed upon notional principal amount. Generally, no cash is exchanged at the outset of the contract and no principal payments are made by either party. These transactions are entered into pursuant to master agreements that provide for a single net payment to be made by one counterparty at each due date. Equity Contracts Equity index options are contracts which will settle in cash based on differentials in the underlying indices at the time of exercise and the strike price. The Company uses combinations of purchases and sales of equity index options to hedge the effects of adverse changes in equity indices within a predetermined range. These hedges do not qualify for hedge accounting. B-66 Pruco Life Insurance Company Notes to Consolidated Financial Statements 11. DERIVATIVE INSTRUMENTS (continued) Foreign Exchange Contracts Currency derivatives, including currency swaps and forwards, are used by the Company to reduce risks from changes in currency exchange rates with respect to investments denominated in foreign currencies that the Company either holds or intends to acquire or sell. Under currency swaps, the Company agrees with other parties to exchange, at specified intervals, the difference between one currency and another at an exchange rate and calculated by reference to an agreed principal amount. Generally, the principal amount of each currency is exchanged at the beginning and termination of the currency swap by each party. These transactions are entered into pursuant to master agreements that provide for a single net payment to be made by one counterparty for payments made in the same currency at each due date. Credit Contracts Credit derivatives are used by the Company to enhance the return on the Company’s investment portfolio by creating credit exposure similar to an investment in public fixed maturity cash instruments. With credit derivatives the Company can sell credit protection on an identified name, or a basket of names in a first to default structure, and in return receive a quarterly premium. With first to default baskets, the premium generally corresponds to a high proportion of the sum of the credit spreads of the names in the basket. If there is an event of default by the referenced name or one of the referenced names in a basket, as defined by the agreement, then the Company is obligated to pay the counterparty the referenced amount of the contract and receive in return the referenced defaulted security or similar security. See credit derivatives written section for discussion of guarantees related to credit derivatives written. In addition to selling credit protection, the Company may purchase credit protection using credit derivatives in order to hedge specific credit exposures in the Company’s investment portfolio. Embedded Derivatives The Company sells variable annuity contracts that include certain optional living benefit features that are treated for accounting purposes as embedded derivatives. The Company has reinsurance agreements to transfer the risk related to certain of these embedded derivatives to an affiliate, Pruco Reinsurance Ltd. (“Pruco Re”). The embedded derivatives related to the living benefit features and the related reinsurance agreements are carried at fair value. Mark-to-market changes in the fair value of the underlying contractual guarantees are determined using valuation models as described in Note 7, and are recorded in “Realized investment gains (losses), net.” The Company invests in fixed maturities that, in addition to a stated coupon, provide a return based upon the results of an underlying portfolio of fixed income investments and related investment activity. The Company accounts for these investments as available-for-sale fixed maturities containing embedded derivatives. Such embedded derivatives are marked to market through “Realized investment gains (losses), net,” based upon the change in value of the underlying portfolio. The fair value of the living benefit feature embedded derivatives included in “Future policy benefits” was a liability of $913 million as of December31, 2011 and a contra-liability of $453 million as of December31, 2010. The fair value of the embedded derivatives related to the reinsurance of certain of these benefits to Pruco Re included in “Reinsurance recoverables” was an asset of $869 million as of December31, 2011 and a contra-asset of $373 million as of December31, 2010. B-67 Pruco Life Insurance Company Notes to Consolidated Financial Statements 11. DERIVATIVE INSTRUMENTS (continued) Some of the Company’s universal life products contain a no-lapse guarantee provision that is reinsured with an affiliate, UPARC. The reinsurance agreement contains an embedded derivative related to the interest rate risk of the reinsurance contract. Interest sensitivity can result in mark-to-market changes in the value of the underlying contractual guarantees, as well as actual activity related to premium and benefits. In third quarter 2011, the Company amended this reinsurance agreement resulting in a recapture of a portion of the no-lapse guarantee provision effective July1, 2011. The table below provides a summary of the gross notional amount and fair value of derivatives contracts, excluding embedded derivatives which are recorded with the associated host, by the primary underlying. Many derivative instruments contain multiple underlyings. December31, 2011 December31, 2010 Notional Fair Value Notional FairValue Primary Underlying Amount Assets Liabilities Amount Assets Liabilities (in thousands) Qualifying Hedges Currency/Interest Rate $ $ $ ) $ $ $ ) Total Qualifying Hedges $ $ $ ) $ $ $ ) Non-Qualifying Hedges Interest Rate $ $ $ ) $ $ $ ) Currency 37 ) — ) Credit ) ) Currency/Interest Rate ) ) Equity ) ) Total Non-Qualifying Hedges ) ) Total Derivatives (1) $ $ $ ) $ $ $ ) (1 ) Excludes embedded derivatives which contain multiple underlyings. The fair value of these embedded derivatives was a liability of $948 million as of December31, 2011 and a conta-liability of $423 million as of December31, 2010 included in “Future policy benefits” and “Fixed maturities available for sale.” Cash Flow Hedges The Company uses currency swaps in its cash flow hedge accounting relationships. This instrument is only designated for hedge accounting in instances where the appropriate criteria are met. The Company does not use futures, options, credit, and equity or embedded derivatives in any of its cash flow hedge accounting relationships. B-68 Pruco Life Insurance Company Notes to Consolidated Financial Statements 11. DERIVATIVE INSTRUMENTS (continued) The following table provides the financial statement classification and impact of derivatives used in qualifying and non-qualifying hedge relationships, excluding the offset of the hedged item in an effective hedge relationship: Year Ended December31, (in thousands) Qualifying Hedges Cash flow hedges Currency/Interest Rate Net investment income $ $ $ Realized investment gains (losses) ) Other income 49 89 ) Accumulated Other Comprehensive Income (1) ) Total cash flow hedges $ $ $ ) Non-qualifying hedges Realized investment gains (losses) Interest Rate $ $ $ ) Currency ) Currency/Interest Rate ) Credit ) Equity ) ) Embedded Derivatives ) Total non-qualifying hedges ) Total Derivative Impact $ $ $ ) Amounts deferred in “Accumulated other comprehensive income (loss).” For the period ending December31, 2011, the ineffective portion of derivatives accounted for using hedge accounting was not material to the Company’s results of operations and there were no material amounts reclassified into earnings relating to instances in which the Company discontinued cash flow hedge accounting because the forecasted transaction did not occur by the anticipated date or within the additional time period permitted by the authoritative guidance for the accounting for derivatives and hedging. Presented below is a roll forward of current period cash flow hedges in “Accumulated other comprehensive income (loss)” before taxes: (inthousands) Balance, December31, 2010 $ Net deferred gains on cash flow hedges from January1 to December31, 2011 Amount reclassified into current period earnings Balance, December31, 2011 $ B-69 Pruco Life Insurance Company Notes to Consolidated Financial Statements 11. DERIVATIVE INSTRUMENTS (continued) As of December31, 2011 the Company did not have any qualifying cash flow hedges of forecasted transactions other than those related to the variability of the payment or receipt of interest or foreign currency amounts on existing financial instruments. The maximum length of time for which these variable cash flows are hedged is 15 years. Income amounts deferred in “Accumulated other comprehensive income (loss)” as a result of cash flow hedges are included in “Net unrealized investment gains (losses)” in the Consolidated Statements of Equity. Credit Derivatives Written The Company holds certain externally managed investments in the European market which contain embedded derivatives whose fair value are primarily driven by changes in credit spreads. These investments are medium term notes that are collateralized by investment portfolios primarily consisting of investment grade European fixed income securities, including corporate bonds and asset-backed securities, and derivatives, as well as varying degrees of leverage. The notes have a stated coupon and provide a return based on the performance of the underlying portfolios and the level of leverage. The Company invests in these notes to earn a coupon through maturity, consistent with its investment purpose for other debt securities. The notes are accounted for under U.S. GAAP as available for sale fixed maturity securities with bifurcated embedded derivatives (total return swaps). Changes in the value of the fixed maturity securities are reported in Equity under the heading “Accumulated Other Comprehensive Income” and changes in the market value of the embedded total return swaps are included in current period earnings in “Realized investment gains (losses), net.” The Company’s maximum exposure to loss from these interests was $85 million at December31, 2011 and $91 million at December31, 2010. The fair value of the embedded derivatives included in Fixed maturities, available for sale was a liability of $35 million at December31, 2011 and $30 million at December31, 2010. The Company writes credit derivatives under which the Company is obligated to pay the counterparty the referenced amount of the contract and receive in return the defaulted security or similar security. The Company’s maximum amount at risk under these credit derivatives, assuming the value of the underlying referenced securities become worthless, is $58 million and $0 million notional of credit default swap (“CDS”) selling protection with an associated fair value of less than $1 million, at December31, 2011 and December31, 2010, respectively, These credit derivatives generally have maturities of five to ten years and consist of corporate securities within the finance industry. At December31, 2011, the underlying credits have an NAIC designation rating of 1. In addition to writing credit protection, the Company has purchased credit protection using credit derivatives in order to hedge specific credit exposures in the Company’s investment portfolio. As of December31, 2011 and December31, 2010, the Company had $15 million and $17 million of outstanding notional amounts, respectively, reported at fair value as a liability of $1 million and a liability of less than a million, respectively. Credit Risk The Company is exposed to credit-related losses in the event of non-performance by our counterparty to financial derivative transactions. Generally, the credit exposure of the Company’s over-the-counter (OTC) derivative transactions is represented by the contracts with a positive fair value (market value) at the reporting date after taking into consideration the existence of netting agreements. The Company has credit risk exposure to an affiliate, Prudential Global Funding, LLC related to its over-the-counter derivative transactions. Prudential Global Funding, LLC manages credit risk with external counterparties by entering into derivative transactions with highly rated major international financial institutions and other creditworthy counterparties, and by obtaining collateral where appropriate. B-70 Pruco Life Insurance Company Notes to Consolidated Financial Statements 11. DERIVATIVE INSTRUMENTS (continued) Under fair value measurements, the Company incorporates the market’s perceptions of its own and the counterparty’s non-performance risk in determining the fair value of the portion of its OTC derivative assets and liabilities that are uncollateralized. Credit spreads are applied to the derivative fair values on a net basis by counterparty. To reflect the Company’s own credit spread a proxy based on relevant debt spreads is applied to OTC derivative net liability positions. Similarly, the Company’s counterparty’s credit spread is applied to OTC derivative net asset positions. 12. COMMITMENTS, CONTINGENT LIABILITIES AND LITIGATION AND REGULATORY MATTERS Commitments The Company has made commitments to fund $22 million of commercial loans as of December31, 2011. The Company also made commitments to purchase or fund investments, mostly private fixed maturities, of $82 million as of December31, 2011. Contingent Liabilities On an ongoing basis, the Company’s internal supervisory and control functions review the quality of sales, marketing and other customer interface procedures and practices and may recommend modifications or enhancements. From time to time, this review process results in the discovery of product administration, servicing or other errors, including errors relating to the timing or amount of payments or contract values due to customers. In certain cases, if appropriate, the Company may offer customers remediation and may incur charges, including the costs of such remediation, administrative costs and regulatory fines. The Company is subject to the laws and regulations of states and other jurisdictions concerning the identification, reporting and escheatment of unclaimed or abandoned funds, and is subject to audit and examination for compliance with these requirements. For additional discussion of these matters, see “Litigation and Regulatory Matters” below. It is possible that the results of operations or the cash flow of the Company in a particular quarterly or annual period could be materially affected as a result of payments in connection with the matters discussed above or other matters depending, in part, upon the results of operations or cash flow for such period. Management believes, however, that ultimate payments in connection with these matters, after consideration of applicable reserves and rights to indemnification, should not have a material adverse effect on the Company’s financial position. Litigation and Regulatory Matters The Company is subject to legal and regulatory actions in the ordinary course of its business. Pending legal and regulatory actions include proceedings specific to the Company and proceedings generally applicable to business practices in the industry in which it operates. The Company is subject to class action lawsuits and other litigation involving a variety of issues and allegations involving sales practices, claims payments and procedures, premium charges, policy servicing and breach of fiduciary duty to customers. The Company is also subject to litigation arising out of its general business activities, such as its investments, contracts, leases and labor and employment relationships, including claims of discrimination and harassment, and could be exposed to claims or litigation concerning certain business or process patents. In some of the pending legal and regulatory actions, plaintiffs are B-71 Pruco Life Insurance Company Notes to Consolidated Financial Statements 12. COMMITMENTS, CONTINGENT LIABILITIES AND LITIGATION AND REGULATORY MATTERS (continued) seeking large and/or indeterminate amounts, including punitive or exemplary damages. In addition, the Company, along with other participants in the businesses in which it engages, may be subject from time to time to investigations, examinations and inquiries, in some cases industry-wide, concerning issues or matters upon which such regulators have determined to focus. In some of the Company’s pending legal and regulatory actions, parties are seeking large and/or indeterminate amounts, including punitive or exemplary damages. The outcome of litigation or a regulatory matter, and the amount or range of potential loss at any particular time, is often inherently uncertain. The following is a summary of certain pending proceedings. In December 2010, a purported state-wide class action complaint, Phillips v. Prudential Financial, Inc., was filed in the Circuit Court of the First Judicial Circuit, Williamson County, Illinois. The complaint makes claims of breach of contract, breaches of fiduciary duty, and violation of Illinois law on behalf of a class of Illinois residents whose death benefits were settled by retained assets accounts and seeks damages and disgorgement of profits. In January 2011, the case was removed to the United States District Court for the Southern District of Illinois. In March 2011, the complaint was amended to drop Prudential Financial as a defendant and add the Company as a defendant. The matter is now captioned Phillips v. Prudential Insurance and Pruco Life Insurance Company. In April 2011, a motion to dismiss the amended complaint was filed. In November 2011, the complaint was dismissed and the dismissal appealed in December 2011. In July 2010, the Company, along with other life insurance industry participants, received a formal request for information from the State of New York Attorney General’s Office in connection with its investigation into industry practices relating to the use of retained asset accounts. In August 2010, the Company received a similar request for information from the State of Connecticut Attorney General’s Office. The Company is cooperating with these investigations. The Company has also been contacted by state insurance regulators and other governmental entities, including the U.S. Department of Veterans Affairs and Congressional committees regarding retained asset accounts. These matters may result in additional investigations, information requests, claims, hearings, litigation, adverse publicity and potential changes to business practices. In January 2012, a qui tam action on behalf of the State of Illinois, Total Asset Recovery Services v. Met Life Inc, et al., Prudential Financial, Inc., The Prudential Insurance Company of America, and Prudential Holdings, LLC, filed in the Circuit Court of Cook County, Illinois, was served on the Company. The complaint alleges that the Company failed to escheat life insurance proceeds to the State of Illinois in violation of the Illinois False Claims Whistleblower Reward and Protection Act and seeks injunctive relief, compensatory damages, civil penalties, treble damages, prejudgment interest, attorneys’ fees and costs. In March 2012, a qui tam action on behalf of the State of Minnesota, Total Asset Recovery v. MetLife Inc., et al., Prudential Financial Inc., The Prudential Insurance Company of America and Prudential Holdings, Inc., filed in the Fourth Judicial District, Hennepin County, in the State of Minnesota was served on the Company. The complaint alleges that the Company failed to escheat life insurance proceeds to the State of Minnesota in violation of the Minnesota False Claims Act and seeks injunctive relief, compensatory damages, civil penalties, treble damages, prejudgment interest, attorneys’ fees and costs. In January 2012, a Global Resolution Agreement entered into by the Company and a third party auditor became effective upon its acceptance by the unclaimed property departments of 20 states and jurisdictions. Under the terms of the Global Resolution Agreement, the third party auditor acting on behalf of the signatory states will compare expanded matching criteria to the Social Security Master Death File (“SSMDF”) to identify deceased insureds and contract holders where a valid claim has not been made. In February 2012, a Regulatory Settlement Agreement entered into by the Company to resolve a multi-state market conduct examination regarding its B-72 Pruco Life Insurance Company Notes to Consolidated Financial Statements 12. COMMITMENTS, CONTINGENT LIABILITIES AND LITIGATION AND REGULATORY MATTERS (continued) adherence to state claim settlement practices became effective upon its acceptance by the insurance departments of 20 states and jurisdictions. The Regulatory Settlement Agreement applies prospectively and requires the Company to adopt and implement additional procedures comparing its records to the SSMDF to identify unclaimed death benefits and prescribes procedures for identifying and locating beneficiaries once deaths are identified. Other jurisdictions that are not signatories to the Regulatory Settlement Agreement are considering proposals that would apply prospectively and require life insurance companies to take additional steps to identify unreported deceased policy and contract holders. These prospective changes and any escheatable property identified as a result of the audits and inquiries could result in: (1)additional payments of previously unclaimed death benefits; (2)the payment of abandoned funds to U.S. jurisdictions; and (3)changes in the Company’s practices and procedures for the identification of escheatable funds and beneficiaries, which would impact claim payments and reserves, among other consequences. The Company is one of several companies subpoenaed by the New York Attorney General regarding its unclaimed property procedures. Additionally, the New York Department of Insurance (“NYDOI”) has requested that 172 life insurers (including the Company) provide data to the NYDOI regarding use of the SSMDF. The New York Office of Unclaimed Funds recently notified the Company that it intends to conduct an audit of the Company’s compliance with New York’s unclaimed property laws. The Minnesota Attorney General has also requested information regarding the Company’s use of the SSMDF and its claim handling procedures and the Company is one of several companies subpoenaed by the Minnesota Department of Commerce, Insurance Division. In February 2012, the Massachusetts Office of the Attorney General requested information regarding the Company’s unclaimed property procedures. The Company’s litigation and regulatory matters are subject to many uncertainties, and given their complexity and scope, their outcome cannot be predicted. It is possible that the Company’s results of operations or cash flow in a particular quarterly or annual period could be materially affected by an ultimate unfavorable resolution of pending litigation and regulatory matters depending, in part, upon the results of operations or cash flow for such period. In light of the unpredictability of the Company’s litigation and regulatory matters, it is also possible that in certain cases an ultimate unfavorable resolution of one or more pending litigation or regulatory matters could have a material adverse effect on the Company’s financial position. Management believes, however, that, based on information currently known to it, the ultimate outcome of all pending litigation and regulatory matters, after consideration of applicable reserves and rights to indemnification, is not likely to have a material adverse effect on the Company’s financial position. 13. RELATED PARTY TRANSACTIONS The Company has extensive transactions and relationships with Prudential Insurance and other affiliates. Although we seek to ensure that these transactions and relationships are fair and reasonable, it is possible that the terms of these transactions are not the same as those that would result from transactions among unrelated parties. Expense Charges and Allocations Many of the Company’s expenses are allocations or charges from Prudential Insurance or other affiliates. These expenses can be grouped into general and administrative expenses and agency distribution expenses. The Company’s general and administrative expenses are charged to the Company using allocation methodologies based on business production processes. Management believes that the methodology is reasonable and reflects B-73 Pruco Life Insurance Company Notes to Consolidated Financial Statements 13. RELATED PARTY TRANSACTIONS (continued) costs incurred by Prudential Insurance to process transactions on behalf of the Company. The Company operates under service and lease agreements whereby services of officers and employees, supplies, use of equipment and office space are provided by Prudential Insurance. The Company reviews its allocation methodology periodically which it may adjust accordingly. General and administrative expenses also include allocations of stock compensation expenses related to a stock option program and a deferred compensation program issued by Prudential Financial. The expense charged to the Company for the stock option program was less than $1 million for the twelve months ended December31, 2011, 2010 and 2009. The expense charged to the Company for the deferred compensation program was $7 million, $4 million and $3 million for the twelve months ended December31, 2011, 2010 and 2009, respectively. The Company is charged for its share of employee benefits expenses. These expenses include costs for funded and non-funded contributory and non-contributory defined benefit pension plans. Some of these benefits are based on final group earnings and length of service while others are based on an account balance, which takes into consideration age, service and earnings during career. The Company’s share of net expense for the pension plans was $18 million, $13 million and $8 million in 2011, 2010 and 2009 respectively. Prudential Insurance sponsors voluntary savings plans for its employees (401(k)plans). The plans provide for salary reduction contributions by employees and matching contributions by the Company of up to 4% of annual salary. The Company's expense for its share of the voluntary savings plan was $8.1 million, $6.2 million and $4.2 million in 2011, 2010 and 2009 respectively. The Company is charged distribution expenses from Prudential Insurance’s agency network for both its domestic life and annuity products through a transfer pricing agreement, which is intended to reflect a market based pricing arrangement. Corporate Owned Life Insurance The Company has sold four Corporate Owned Life Insurance or, “COLI,” policies to Prudential Insurance, and one to Prudential Financial. The cash surrender value included in separate accounts for these COLI policies was $2.134 billion at December31, 2011 and $2.061 billion at December31, 2010, respectively. Fees related to these COLI policies were $33 million, $41 million and $37 million for the years ending December31, 2011, 2010 and 2009 respectively. The Company retains the majority of the mortality risk associated with these COLI policies. Reinsurance with Affiliates UPARC Through June30, 2011 the Company, excluding its subsidiaries, reinsured its universal protector policies having no-lapse guarantees with an affiliated company, UPARC. UPARC reinsured an amount equal to 90% of the net amount at risk related to the first $1 million in face amount plus 100% of the net amount at risk related to the face amount in excess of $1 million as well as 100% of the risk of uncollectible policy charges and fees associated with the no-lapse guarantee provision of these policies. Effective July1, 2011, the agreement between the Company and UPARC to reinsure its universal protector policies having no-lapse guarantees was amended for policies with effective dates prior to January1, 2011. Under the amended agreement, UPARC reinsures an amount equal to 27% of the net amount at risk related to the first $1 million in face amount plus 30% of the net amount at risk related to the face amount in excess of $1 million as well as 30% of the risk of uncollectible policy charges and fees associated with the no-lapse guarantee B-74 Pruco Life Insurance Company Notes to Consolidated Financial Statements 13. RELATED PARTY TRANSACTIONS (continued) provision of these policies. Policies with effective dates January1, 2011 or later are reinsured with UPARC under the terms described in the previous paragraph. The settlement of the recapture premium occurred on October31, 2011. As a result, the recapture premium was treated as if settled on the effective date and adjusted for the time elapsed between this date and the settlement date. This adjustment was equal to the earned interest and changes in market values from the effective date through settlement date related to fixed maturity securities from an asset portfolio within UPARC. The Company is not relieved of its primary obligation to the policyholder as a result of these reinsurance transactions. The portion of this reinsurance contract related to mortality is accounted for as reinsurance. Reinsurance recoverables related to this reinsurance agreement were $21 million and $50 million as of December31, 2011 and December31, 2010, respectively. Fees ceded to UPARC in 2011, 2010 and 2009 were $21 million, $102 million and $51 million, respectively. 2011 fees ceded include the recapture of $33 million unearned and supplemental premiums on yearly renewable term mortality risk previously ceded to UPARC. Benefits ceded to UPARC in 2011, 2010 and 2009 were $37 million, $52 million and $48 million respectively. The portion of this reinsurance contract related to the no lapse guarantee provision is accounted for as an embedded derivative. Realized gains (losses) on the no lapse guarantee embedded derivative were $298 million, ($18) million and ($370) million for the years ended December31, 2011, 2010 and 2009, respectively. The adjustment related to the settlement of the recapture premium discussed above resulted in a realized gain of $37 million in 2011 and was accounted for as a derivative. PAR U Effective July1, 2011, the Company, excluding its subsidiaries, entered into to an automatic coinsurance agreement with PAR U, an affiliated company, to reinsure an amount equal to 70% of the all risks associated with its universal protector policies having no lapse guarantees as well as its universal plus policies, with effective dates prior to January1, 2011. The Company is not relieved of its primary obligation to the policyholder as a result of this agreement. Under this agreement, an initial reinsurance premium of $2,447 million less a ceding allowance of $1,439 million, was paid to PAR U. Consideration for the amount due to PAR U was transferred on October31, 2011 but was treated as if settled on the effective date of the coinsurance agreement. The time elapsed between the effective date and the settlement date resulted in a derivative equal to the earned interest and changes in market values from the effective date through settlement date related to fixed maturity securities from both an asset portfolio within the Company, as well as an asset portfolio within UPARC. The realized loss associated with the settlement of this embedded derivative on October31, 2011 was $61 million. Amounts included in the Company’s Consolidated Statements of Financial Position at December31, 2011 were as follows: December31,2011 ($ in thousands) Reinsurance recoverables $ Policy loans $ ) Deferred policy acquisition costs $ ) Other liabilities (reinsurance payables) (1) $ (1 ) Includes $135 million of a deferred gain arising from the coinsurance agreement with PAR U effective July1, 2011. B-75 Pruco Life Insurance Company Notes to Consolidated Financial Statements 13. RELATED PARTY TRANSACTIONS (continued) Reinsurance amounts included in the Company’s Consolidated Statements of Operations and Comprehensive Income (Loss) in 2011 are as follows: December31,2011 ($inthousands) Gross premium and policy charges and fee income $ Interest credited to policy holder accounts ceded Policyholders’ benefits ceded $ Reinsurance expense allowances, net of capitalization and amortization $ Realized capital losses, associated with derivatives $ ) PARCC The Company reinsures 90% of the risk under its term life insurance policies, with effective dates prior to January1, 2010, exclusive of My Term, ROP Term Life issued through its life insurance subsidiary, and those reinsured by PAR III (see below) through an automatic coinsurance agreement with PARCC. The Company is not relieved of its primary obligation to the policyholder as a result of this agreement. Reinsurance recoverables related to this agreement were $2,064 million, and $1,826 million as of December31, 2011, and December31, 2010, respectively. Premiums ceded to PARCC in 2011, 2010 and 2009, were $725 million, $785 million and $799 million, respectively. Benefits ceded to PARCC in 2011, 2010 and 2009 were $370 million, $328 million and $295 million, respectively. Reinsurance expense allowances, net of capitalization and amortization were $143 million, $167 million and $171 million for the years ended December31, 2011, 2010 and 2009, respectively. PAR TERM The Company reinsures 95% of the risk under its term life insurance policies with effective dates on or after January1, 2010, exclusive of My Term, through an automatic coinsurance agreement with PAR TERM. The Company is not relieved of its primary obligation to the policyholder as a result of this agreement. Reinsurance recoverables related to this agreement were $248 million and $91 million as of December31, 2011 and December31, 2010, respectively. Premiums ceded to PAR TERM were $239 million and $102 million, for the years ended December31, 2011andDecember31, 2010, respectively. Benefits ceded to PAR TERM were $34 million and $16 million, for the years ended December31, 2011 and December31, 2010, respectively. Reinsurance expense allowances, net of capitalization and amortization were $44 million and $24 million for the years ended December31, 2011 and December31, 2010, respectively. PAR III The Company, excluding its subsidiaries, reinsures 90% of the risk under its ROP term life insurance policies with effective dates in 2009 through an automatic coinsurance agreement with PAR III. The Company is not relieved of its primary obligation to the policyholder as a result of this agreement. Reinsurance recoverables related to this agreement were $8 million, and $5 million as of December31, 2011, and December31, 2010, respectively. Premiums ceded to PAR III were $3 million, $3 million and $2 million for the years ended December31, 2011,December31, 2010 and December31, 2009, respectively. Benefits ceded to PAR III in were $1 million for the year ended December31, 2011, and less than $1 million for the years ended December31, 2010 and 2009. Reinsurance expense allowances, net of capitalization and amortization were $1 million for the years ended December31, 2011, 2010 and 2009. B-76 Pruco Life Insurance Company Notes to Consolidated Financial Statements 13. RELATED PARTY TRANSACTIONS (continued) Prudential Insurance The Company has a yearly renewable term reinsurance agreement with Prudential Insurance and reinsures the majority of all mortality risks not otherwise reinsured. Effective July1, 2011, the Company recaptured a portion of this reinsurance agreement related to its universal plus policies having effective dates prior to January1, 2011. The Company now reinsures these risks with PAR U discussed above. Reinsurance recoverables related to this agreement were $173 million, and $175 million as of December31, 2011, and December31, 2010, respectively. Premiums and fees ceded to Prudential Insurance in 2011, 2010 and 2009 were $223 million, $355 million and $240 million, respectively. Benefits ceded to Prudential in 2011, 2010 and 2009 were $231 million, $263 million and $218 million, respectively. The Company is not relieved of its primary obligation to the policyholder as a result of these agreements. The Company has reinsured a group annuity contract with Prudential Insurance, in consideration for a single premium payment by the Company, providing reinsurance equal to 100% of all payments due under the contract. The Company is not relieved of its primary obligation to the policyholders as a result of this agreement. Reinsurance recoverables related to this agreement were $7 million for both years ended December31, 2011 and December31, 2010, and $8 million for the year ended December31, 2009. Benefits ceded were $2 million for the three years ended December31, 2011, 2010 and 2009. In December 2010, the Company amended certain of its affiliated reinsurance treaties to change the settlement mode from monthly to annual. As a result of these treaty amendments, the Company was required to pay our reinsurers, Prudential Insurance and UPARC, the premium difference that resulted. Settlement of this premium difference was made by transfers of securities at fair value of $120 million to Prudential Insurance and $35 million to UPARC. Pruco Reinsurance The Company uses reinsurance as part of its risk management and capital management strategies for certain of its optional living benefit features. B-77 Pruco Life Insurance Company Notes to Consolidated Financial Statements 13. RELATED PARTY TRANSACTIONS (continued) The following table provides information relating to fees ceded to Pruco Reinsurance (“Pruco Re”) under these agreements which are included in “Realized investment (losses) gains, net” on the Unaudited Interim Consolidated Statement of Operations and Comprehensive Income for the dates indicated. Year Ended December31, December31, December31, (in thousands) Pruco Reinsurance Effective January 24, 2011 Highest Daily Lifetime Income (“HDI”) (1) $ $ — $ — Spousal Highest Daily Lifetime Income (“SHDI”) (1) — — Effective beginning August 24, 2009 Highest Daily Lifetime 6 Plus (“HD6 Plus”) (1) Spousal Highest Daily Lifetime 6 Plus (“SHD6 Plus”)(1) 64 Effective June 30, 2009 Highest Daily Lifetime 7 Plus (“HD7 Plus”) Spousal Highest Daily Lifetime 7 Plus (“SHD7 Plus”) Effective January 28, 2008 Highest Daily Lifetime 7 (“HD7”) Spousal Highest Daily Lifetime 7 (“SHD7”) Effective March 15, 2010 Guaranteed Return Option Plus II (“GRO Plus II”) — Effective January 28, 2008 Highest Daily Guaranteed Return Option (“HD GRO”) Highest Daily Guaranteed Return Option II (“HD GRO II”) — Effective Since 2006 Highest Daily Lifetime Five (“HDLT5”) Spousal Lifetime Five (“SLT5”) Effective Since 2005 Lifetime Five (“LT5”) Total Pruco Reinsurance $ $ $ Effective October1, 2011, PLNJ entered into a coinsurance agreement with Pruco Re providing for the 100% reinsurance of this rider. The Company’s reinsurance recoverables related to the above product reinsurance agreements were $869 million and ($373) million as of December31, 2011, and December31, 2010, respectively. Realized gains (losses) ceded were $908 million, ($479) million and $814 million for the years ended December31, of 2011, 2010 and 2009, respectively. Changes in realized gains (losses) for the 2011, 2010 and 2009 periods were primarily due to changes in market conditions in the period. The underlying asset as of December31, 2011 and the contra-asset as of December31, 2010 are reflected in “Reinsurance recoverables” in the Company’s Consolidated Statements of Financial Position. Taiwan branch reinsurance agreement On January31, 2001, the Company transferred all of its assets and liabilities associated with its Taiwan branch, including its Taiwan insurance book of business, to an affiliate, Prudential Life Insurance Company of Taiwan Inc. (“Prudential of Taiwan”). B-78 Pruco Life Insurance Company Notes to Consolidated Financial Statements 13. RELATED PARTY TRANSACTIONS (continued) The mechanism used to transfer this block of business in Taiwan is referred to as a “full acquisition and assumption” transaction. Under this mechanism, the Company is jointly liable with Prudential of Taiwan for two years from the giving of notice to all obligees for all matured obligations and for two years after the maturity date of not-yet-matured obligations. Prudential of Taiwan is also contractually liable, under indemnification provisions of the transaction, for any liabilities that may be asserted against the Company. The transfer of the insurance related assets and liabilities was accounted for as a long-duration coinsurance transaction under accounting principles generally accepted in the United States. Under this accounting treatment, the insurance related liabilities remain on the books of the Company and an offsetting reinsurance recoverable is established. These assets and liabilities are denominated in Taiwan dollars. Affiliated premiums in 2011, 2010 and 2009 from the Taiwan coinsurance agreement were $74 million, $87 million and $77 million, respectively. Affiliated benefits ceded in 2011, 2010 and 2009 from the Taiwan coinsurance agreement were $22 million and $23 million and $21 million, respectively. Reinsurance recoverables related to the Taiwan coinsurance agreement were $984 million and $946 million at December31, 2011andDecember31, 2010, respectively. Deferred Policy Acquisition Costs Ceded to Term Reinsurance Affiliates In 2009 when implementing a revision to the reinsurance treaties with PARCC, PAR TERM and PAR III, modifications were made affecting premiums. The related impact on the deferral of ceded reinsurance expense allowance did not reflect this change resulting in the understatement of deferred reinsurance expense allowances. During second quarter 2011, the Company recorded the correction, charging $13 million to net DAC amortization which represented the cumulative impact of this change. These adjustments are not material to any previously reported quarterly or annual financial statements. Affiliated Asset Administration Fee Income Effective April1, 2009, the Company amended an existing agreement to add AST Investment Services, Inc., formerly known as American Skandia Investment Services, Inc, as a party whereas the Company receives fee income calculated on contractholder separate account balances invested in the Advanced Series Trust, formerly known as American Skandia Trust. Income received from AST Investment Services, Inc. related to this agreement was $152.5 million, $51.3 million, and $14.9 million for the years ended December31, 2011, 2010, and 2009 respectively. These revenues are recorded as “Asset administration fees” in the Consolidated Statements of Operations and Comprehensive Income (Loss). The Company participates in a revenue sharing agreement with Prudential Investments LLC, whereby the Company receives fee income from policyholders’ account balances invested in The Prudential Series Fund (“PSF”). Income received from Prudential Investments LLC, related to this agreement was $10.6 million, $10.3 million, and $10.0 for the years ended December31, 2011, 2010, and 2009, respectively. These revenues are recorded as “Asset administration fees” in the Consolidated Statements of Operations and Comprehensive Income (Loss). Affiliated Asset Transfers The Company buys and sells assets to and from affiliated companies. B-79 Pruco Life Insurance Company Notes to Consolidated Financial Statements 13. RELATED PARTY TRANSACTIONS (continued) In December 2010, the Company purchased fixed maturity securities from affiliated companies, Prudential Annuities Life Assurance Corporation (“PALAC”) and Pruco Re. The securities were purchased from PALAC, at a fair market value of $292 million, and were recorded net of OCI at an amortized cost of $257 million. The securities were purchased from Pruco Re, at a fair market value of $81 million, and were recorded net of OCI at an amortized cost of $76 million. The difference between fair market value and book value of these transfers was accounted for as a net decrease of $40 million to additional paid-in capital in 2010. During first quarter 2011, the Company recorded an out of period adjustment that reclassified the $40 million difference between book value and fair market value from additional paid-in capital to retained earnings. As part of this adjustment, a $14 million reduction to the deferred tax liability was recorded with an offset also reflected in retained earnings to record the tax effect of this activity. These adjustments were not material to any previously reported quarterly or annual financial statements. In December 2010, the Company amended certain of its affiliated reinsurance treaties to change the settlement mode from monthly to annual. As a result of these treaty amendments, we were required to pay our reinsurers, Prudential Insurance and UPARC, the premium difference that resulted. Settlement of the premium difference with Prudential Insurance was made by transfer of securities that had an amortized cost of $117 million and a fair market value of $120 million. The difference between amortized cost and fair market value was accounted for as an increase of $3 million to additional paid-in capital. Settlement of the premium difference with UPARC was made by transfer of securities of $35 million in 2010, where fair market value approximated amortized cost. In October 2011, the Company received fixed maturity securities from UPARC, an affiliated company, as consideration for the recapture of previously ceded business. The fair market value of the assets transferred to the Company was $350 million. The time elapsed between the effective date and the settlement date of the coinsurance agreement with PAR U resulted in a derivative gain of $37 million reflecting changes in market values of the consideration from the effective date through settlement date. In October 2011, the Company transferred fixed maturity securities to PAR U, an affiliated company, as consideration for the coinsurance agreement with this affiliate. These securities had an amortized cost of $943 million and a fair market value of $1,006 million. The net difference between amortized cost and the fair value was $63 million and was recorded as a realized investment gain on the Company's financial statements. The time elapsed between the effective date and the settlement date of the coinsurance agreement with PAR U resulted in a derivative loss of $61 million reflecting changes in market values of the consideration from the effective date through settlement date. In October 2011, the Company sold fixed maturity securities to PAR U, an affiliated company. These securities had an amortized cost of $84 million and a fair market value of $92 million. The net difference between amortized cost and fair market value was $8 million and was accounted for as a realized investment gain on the Company's financial statements. In November 2011, the Company sold fixed maturity securities to its parent company, Prudential Insurance. These securities had an amortized cost of $41 million and a fair market value of $45 million. The difference between amortized cost and fair market was accounted for as an increase of $3 million to additional paid-in capital, net of taxes in 2011. In December 2011, the Company sold commercial loan securities to its parent company, Prudential Insurance. These securities had an amortized cost of $19 million and a fair market value of $21 million. The difference between amortized cost and fair market value was accounted for as an increase of $1 million to additional paid-in capital, net of taxes in 2011. B-80 Pruco Life Insurance Company Notes to Consolidated Financial Statements 13. RELATED PARTY TRANSACTIONS (continued) In December 2011, the Company sold fixed maturity securities to PARCC, an affiliated company. These securities had an amortized cost of $36 million and a fair market value of $38 million. The net difference between amortized cost and fair value was $2 million and was accounted for as a realized investment gain on the Company's financial statements. Debt Agreements The Company has an agreement with an affiliate, Prudential Funding, LLC, which allows the Company to borrow funds for working capital and liquidity needs. The borrowings under this agreement are limited to $900 million. The Company had $114 million in short term debt affiliated with Prudential Financial and $15 million affiliated with Prudential Funding, LLC. as of December31, 2011, and no borrowings outstanding as of December31, 2010. On December20, 2010, the Company borrowed $650 million from Prudential Insurance. This loan has a fixed interest rate of 3.47% and matures on December21, 2015. The total related interest expense to the Company was $22.5 million for the year ended December31, 2011. On November15, 2010, the Company borrowed $245 million from Prudential Financial. This loan has a fixed interest rate of 3.01% and matures on November13, 2015. The total related interest expense to the Company was $7.1 million for the year ended December31, 2011. On December15, 2011, the Company repaid $179 million to Prudential Financial as a partial repayment for the $245 million borrowing. The outstanding principle related to this loan was $66 million at December31, 2011. On June20, 2011, the Company entered into a series of four $50 million borrowings with Prudential Financial, totaling $200 million. The loans have fixed interest rates ranging from 1.66% to 3.17% and maturity dates staggered one year apart, from June19, 2013 to June19, 2016. The total related interest expense was $2.6 million for the year ended December31, 2011. On December15, 2011, the Company entered into a series of four $53 million borrowings and on December16, 2011 four $11 million borrowings with Prudential Financial, totaling $256 million. The loans have fixed interest rates ranging from 2.65% to 3.61% and maturity dates staggered one year apart, from December16, 2013 to December16, 2016. The total related interest expense was $0.35 million for the year ended December31, 2011. Derivative Trades In the ordinary course of business, the Company enters into over-the-counter (“OTC”) derivative contracts with an affiliate, Prudential Global Funding, LLC. For these OTC derivative contracts, Prudential Global Funding, LLC has a substantially equal and offsetting position with external counterparties. B-81 Pruco Life Insurance Company Notes to Consolidated Financial Statements 14. QUARTERLY RESULTS OF OPERATIONS (UNAUDITED) The unaudited quarterly results of operations for the years ended December31, 2011 and 2010 are summarized in the table below: Three Months Ended March31 June30 September30 December31 (in thousands) Total revenues $ Total benefits and expenses Income (loss) from operations before income taxes ) Net income (loss) $ $ $ ) $ Total revenues $ Total benefits and expenses ) ) Income (loss) from operations before income taxes ) Net income (loss) (1) $ $ ) $ $ (1 ) In addition to the impact from the retrospective adoption of which costs relating to acquisition of new or renewal insurance costs qualify for deferral included within the three months ended June 30, 2010 and September 30, 2010, are offsetting impacts of approximately $40 million to income tax benefit and expense, respectively, resulting from revised interim tax calculations. B-82 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholder of Pruco Life Insurance Company: In our opinion, the accompanying consolidated statements of financial position and the related statements of operations and comprehensive income, of stockholder’s equity and of cash flows present fairly, in all material respects, the financial position of Pruco Life Insurance Company (a wholly owned subsidiary of The Prudential Insurance Company of America) and its subsidiaries at December31, 2011 and December31, 2010, and the results of their operations and their cash flows for each of the three years in the period ended December31, 2011 in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As discussed in Notes 1 and 2, of the consolidated financial statements, the Company has restated its previously issued 2011 consolidated statements of cash flows to correct an error. As discussed in Note 2, the Company changed the manner in which it accounts for the cost related to the acquisition or renewal of insurance contracts and the presentation of comprehensive income. Additionally, the Company changed its method of determining and recording other-than-temporary impairment for debt securities on January1, 2009. /s/ PRICEWATERHOUSECOOPERS LLP New York, New York March 9, 2012, except for the effects of the restatement discussed in Notes 1 and 2 and the effects of the adoption of the accounting standard relating to accounting for acquisition costs associated with acquiring or renewing insurance contracts, and the effects of the adoption of the accounting standard related to the presentation of comprehensive income discussed in Note 2, as to which the date is July 20, 2012. B-83 PART C: OTHER INFORMATION Item 26.EXHIBITS Exhibit numberDescription of Exhibit (a) Board of Directors Resolution: (i) Resolution of Board of Directors of Pruco Life Insurance Company establishing the Pruco Life Variable Appreciable Account. (Note 4) (b) Not Applicable. (c) Underwriting Contracts: (i) Distribution Agreement between Pruco Securities, LLC and Pruco Life Insurance Company.(Note 6) (ii) Selling Agreement used from 11-2008 to current. (Note 5) (iii) Selling Agreement used from 1-2008 to 11-2008. (Note 5) (iv) Selling Agreement used from 11-2007 to 1-2008. (Note 5) (v) Selling Agreement used from 12-2006 to 11-2007. (Note 5) (vi) Selling Agreement used from 11-2005 to 12-2006. (Note 5) (vii) Selling Agreement used from 9-2003 to 11-2005. (Note 5) (viii) Selling Agreement used from 3-1999 to 9-2003. (Note 5) (d) Contracts: (i) Variable Appreciable Life Insurance Contracts with fixed Death Benefit (Note 4) (ii) Variable Appreciable Life Insurance Contracts with Variable Death Benefit (Note 4) (iii) Complaint Notice for use in Texas with Variable Appreciable Life Contracts. (Note 4) (iv) Notice giving information for Consumers for use in Illinois with Variable Appreciable Life Insurance Contracts. (Note 4) (v) Endorsement for Misstatement of Age and/or Sex for use in Pennsylvania with Variable Appreciable Life. (Note 4) (vi) Revised Contract with fixed death benefit. (Note 4) (vii) Revised Contract with variable death benefit. (Note 4) (viii) Rider for Insured's Waiver of Premium Benefit. (Note 4) (ix) Rider for Applicant's Waiver of Premium Benefit. (Note 4) (x) Rider for Insured's Accidental Death Benefit. (Note 4) (xi) Rider for Level Term Insurance Benefit on Life of Insured. (Note 4) (xii) Rider for Decreasing Term Insurance Benefit on Life of Insured. (Note 4) (xiii) Rider for Interim Term Insurance Benefit. (Note 4) (xiv) Rider for Option to Purchase Additional Insurance on Life of Insured. (Note 4) (xv) Rider for Decreasing Term Insurance Benefit on Life of Insured Spouse. (Note 4) (xvi) Rider for Level Term Insurance Benefit on Dependent Children. (Note 4) (xvii) Rider for Level Term Insurance Benefit on Dependent Children-from Term Conversions. (Note 4) (xviii) Rider for Level Term Insurance Benefit on Dependent Children-from Term Conversions or Attained Age Change. (Note 4) (xix) Rider covering lack of Evidence of Insurability on a Child. (Note 4) (xx) Rider modifying Waiver of Premium Benefit. (Note 4) (xxi) Rider to terminate a Supplementary Benefit. (Note 4) (xxii) Rider providing for election of Variable Reduced Paid-up Insurance. (Note 4) (xxiii) Rider to provide for exclusion of Aviation Risk. (Note 4) (xxiv) Rider to provide for exclusion of Military Aviation Risk. (Note 4) (xxv) Rider to provide for exclusion for War Risk. (Note 4) (xxvi) Endorsement for Contractual Conversion of a Term Policy. (Note 4) (xxvii) Endorsement for Conversion of a Dependent Child. (Note 4) (xxviii) Endorsement for Conversion of Level Term Insurance Benefit on a Child. (Note 4) (xxix) Endorsement providing for Variable Loan Interest rate. (Note 4) (xxx) Rider for Automatic Premium Loan for use in Maryland and Rhode Island. (Note 4) (xxxi) Certification guaranteeing Right to Convert for use in Virginia. (Note 4) (xxxii) Endorsement for Increase and Decrease in Face Amount. (Note 4) (xxxiii) Supplementary Monthly Renewable Non-Convertible One Month Term Insurance. (a) for use with fixed death benefit Contract. (Note 4) (b) for use with variable death benefit Contract. (Note 4) (xxxiv) Rider for Term Insurance Benefit on Life of Insured-Decreasing Amount After Three Years.(Note 4) (xxxv) Rider for Term Insurance Benefit on Life of Insured Spouse-Decreasing Amount After Three Years. (Note 4) (xxxvi) Endorsement for Contracts issued in connection with tax-qualified pension plans. (Note 4) (xxxvii) Appreciable Plus Rider. (Note 4) (xxxiii) Living Needs Benefit Rider: (a) for use in Florida. (Note 4) (b) for use in all approved jurisdictions except Florida. (Note 4) (e) Application: (i) Application for Variable Appreciable Life Insurance Contract. (Note 4) (ii) Supplement to the Application for Variable Appreciable Life Insurance Contract. (Note 4) (f) Depositor’s Certificate of Incorporation and By-Laws: (i) Articles of Incorporation of Pruco Life Insurance Company, as amended October 19, 1993.(Note 4) (ii) By-laws of Pruco Life Insurance Company, as amended May 6, 1997. (Note 4) (g) Reinsurance Agreements:. (i) Agreement between Pruco Life and Prudential. (Note 2) (ii) Form of Agreement between Prudential, including subsidiaries, with reinsurance companies. (Note 8) (h) Participation Agreements: (i) Form of 22c-2 Agreement (Note 3) (i) Administrative Contracts: (i) Service Agreement between Prudential and the Regulus Group, LLC. (Note 7) (j) Powers of Attorneys (Note 1): James J. Avery, Jr., Thomas J. Diemer, Robert M. Falzon, Yalena Frias, Bernard J. Jacob, Robert F. O'Donnell. (k) Opinion and Consent of Sun-Jin Moon, Esq., as to the legality of the securities being registered. (Note8) (l) Not Applicable. (m) Not Applicable. (n) Consent of PricewaterhouseCoopers LLP, Independent Registered Public Accounting Firm. (Note 1) (o) None. (p) Not Applicable. (q) Redeemability Exemption: (i) Memorandum describing Pruco Life Insurance Company's issuance, transfer, and redemption procedures for the Contracts pursuant to Rule 6e-2(b)(12)(ii) and method of computing cash adjustment upon exercise of right to exchange for fixed-benefit insurance pursuant to Rule 6e-2(b)(13)(v)(B). (Note 3) (Note 1) Filed herewith. (Note 2) Incorporated by reference to Post-Effective Amendment No. 37 to this Registration Statement, filed April 20, 2006 on behalf of the Pruco Life Variable Appreciable Account. (Note 3) Incorporated by reference to Post-Effective Amendment No. 38 to this Registration Statement, filed April 13, 2007 on behalf of the Pruco Life Variable Appreciable Account. (Note 4) Incorporated by reference to Post-Effective Amendment No. 40 to this Registration Statement, filed April 21, 2009 on behalf of the Pruco Life Variable Appreciable Account. (Note 5) Incorporated by reference to Pre-Effective Amendment No. 1 to Form N-6, Registration No. 333-158634, filed July 6, 2009 on behalf of the Pruco Life Variable Universal Account. (Note 6) Incorporated by reference to Post-Effective Amendment No. 41 to this Registration Statement, filed April 14, 2010 on behalf of the Pruco Life Variable Appreciable Account. (Note 7) Incorporated by reference to Post-Effective Amendment No. 42 to this Registration Statement, filed April 15, 2011 on behalf of the Pruco Life Variable Appreciable Account. (Note 8) Incorporated by reference to Post-Effective Amendment No. 43 to this Registration Statement, filed April 23, 2012 on behalf of the Pruco Life Variable Appreciable Account. Item 27.Directors and Major Officers of Pruco Life The directors and major officers of Pruco Life, listed with their principal occupations, are shown below. The Principal business address of the directors and officers listed below is 213 Washington Street, Newark, New Jersey 07102. DIRECTORS OF PRUCO LIFE JAMES J. AVERY, JR. - Director, Age 60. THOMAS J. DIEMER - Vice President, Chief Financial Officer, Chief Accounting Officer, and Director, Age 41. ROBERT M. FALZON -Treasurer and Director, Age 48. YANELA FRIAS - Director, Age 40. BERNARD J. JACOB - Director, Age 56. ROBERT F. O'DONNELL - Chief Executive Officer, President, and Director, Age 44. OFFICERS WHO ARE NOT DIRECTORS JOSEPH D. EMANUEL - Vice President, Chief Legal Officer, and Secretary SUN-JIN MOON - Vice President and Assistant Secretary CHARLES C. SPRAGUE - Vice President and Assistant Secretary CANDACE J. WOODS - Senior Vice President, Chief Actuary and Appointed Actuary JAMES M. O’CONNOR - Senior Vice President and Actuary KENT D. SLUYTER - Senior Vice President Item 28.Persons Controlled by or Under Common Control with the Depositor or the Registrant See Annual Report on Form 10-K of Prudential Financial, Inc., File No. 001-16707, filed February 24, 2012. Item 29.Indemnification The Registrant, in connection with certain affiliates, maintains various insurance coverages under which the underwriter and certain affiliated persons may be insured against liability, which may be incurred in such capacity, subject to the terms, conditions, and exclusions of the insurance policies. Arizona, being the state of organization of Pruco Life, permits entities organized under its jurisdiction to indemnify directors and officers with certain limitations.The relevant provisions of Arizona law permitting indemnification can be found in Section 10-850 et seq. of the Arizona Statutes Annotated.The text of Pruco Life’s By-law, Article VIII, which relates to indemnification of officers and directors, was filed April 21, 2009 as exhibit Item 26. (f)(ii) to Form N-6 of this Registration Statement on behalf of the Pruco Life Variable Appreciable Account. Insofar as indemnification for liabilities arising under the Securities Act of 1933 (the “Act”) may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 30.Principal Underwriters (a) Pruco Securities, LLC ("Prusec"), an indirect wholly-owned subsidiary of Prudential Financial, acts as the Registrant's principal underwriter of the Contract.Prusec, organized on September 22, 2003 under New Jersey law, is registered as a broker and dealer under the Securities Exchange Act of 1934 and is a registered member of the Financial Industry Regulatory Authority, Inc. (“FINRA”).(Prusec is a successor company to Pruco Securities Corporation, established on February 22, 1971.)Prusec's principal business address is 751 Broad Street, Newark, New Jersey 07102. Prusec acts as principal underwriter and general distributor for the following separate investment accounts and their affiliates: Pruco Life Variable Universal Account Pruco Life Variable Appreciable Account Pruco Life of New Jersey Variable Appreciable Account The Prudential Variable Appreciable Account Pruco Life PRUvider Variable Appreciable Account Pruco Life Variable Insurance Account Pruco Life of New Jersey Variable Insurance Account The Prudential Variable Contract Account GI-2 (prior to May 1, 2010) The Contract is sold by registered representatives of Prusec who are also authorized by state insurance departments to do so.The Contract may also be sold through other broker-dealers authorized by Prusec and applicable law to do so. (b) MANAGERS AND OFFICERS OF PRUCO SECURITIES, LLC (“Prusec”) Name and Principal Business Address Position and Office With Prusec John W. Greene(Note 1) Chairman of the Board, Manager John G. Gordon(Note 1) President, Manager, Chief Operating Officer Steven Weinreb (Note 1) Vice President, Controller, Chief Financial Officer Jeffrey J. Butscher (Note 10) Vice President John D. McGovern (Note 1) Vice President, Chief Compliance Officer James R. Mollo (Note 1) Vice President Richard W. Kinville (Note 2) Vice President, Anti-Money Laundering Officer Sandra Cassidy (Note 1) Secretary, Chief Legal Officer Charles E. Anderson (Note 9) Vice President Joan H. Cleveland (Note 1) Vice President Margaret M. Foran (Note 2) Vice President, Assistant Secretary Mark A. Hug(Note 1) Vice President, Manager Patrick L. Hynes(Note 5) Vice President Charles M. O'Donnell (Note 5) Vice President Charles M. Topp (Note 8) Vice President Michele Talafha(Note 4) Assistant Vice President James J. Avery, Jr (Note 1) Manager Robert F. O'Donnell (Note 7) Manager Stuart S. Parker (Note 3) Manager Matthew J. Voelker (Note 6) Manager David Campen(Note 1) Assistant Controller Robert Szuhany(Note 1) Assistant Controller Daniel D. Rappoccio(Note 1) Assistant Controller Mary E. Yourth (Note 1) Assistant Controller Cathleen M. Paugh (Note 2) Treasurer Paul F. Blinn(Note 1) Assistant Treasurer Kathleen C. Hoffman(Note 2) Assistant Treasurer Laura J. Delaney (Note 2) Assistant Treasurer John M. Cafiero (Note 2) Assistant Secretary Sun-Jin Moon(Note 1) Assistant Secretary Patricia Christian(Note 1) Assistant Secretary Mary Jo Reich(Note 1) Assistant Secretary (Note 1) 213 Washington Street, Newark, NJ 07102 (Note 2) 751 Broad Street, Newark, NJ 07102 (Note 3) Three Gateway Center, Newark, NJ07102 (Note 4) One New York Plaza, New York, NY 10292 (Note 5) 200 Wood Avenue South, Iselin, NJ08830 (Note 6) 2998 Douglas Boulevard, Suite 220, Roseville, CA95661 (Note 7) One Corporate Drive, Shelton, CT 06484 (Note 8) 15301 Ventura Boulevard, Suite 420, Sherman Oaks, CA 91403 (Note 9) 13001 County Road 10, Plymouth, MN 55442 (Note 10) 2101 Welsh Road, Dresher, PA 19025 (c) Prusec passes through the gross distribution revenue it receives to broker-dealers for their sales and does not retain any portion of it in return for its services as distributor for the Contracts.However, Prusec does retain a portion of compensation it receives with respect to sales by its representatives.Prusec retained compensation of $2,477,021 in 2011, $2,379,140 in 2010, and $8,360,812 in 2009.Prusec offers the Contract on a continuous basis. The sum of the chart below is $60,952,205, which represents Prusec's total 2011 Variable Life Distribution Revenue.The amount includes both agency distribution and broker-dealer distribution. Compensation received by Prusec during the last fiscal year with respect to variable life insurance products. Principal Underwriter Gross Distribution Revenue* Compensation on Events Occasioning the Deduction of a Deferred Sales Load Brokerage Commissions** Other Compensation Prusec $ $
